                Case 17-12307-BLS                 Doc 2115          Filed 12/11/18           Page 1 of 110



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              :
In re:                                                        :        Chapter 11
                                                              :
M & G USA CORPORATION, et al.,1                               :        Case No. 17-12307 (BLS)
                                                              :
                    Debtors.                                           (Jointly Administered)
                                                              :
                                                              :



                    THIRD AMENDED JOINT PLAN OF LIQUIDATION
                    OF THE DEBTORS AND DEBTORS IN POSSESSION




JONES DAY                                                              PACHULSKI STANG ZIEHL & JONES LLP
Scott J. Greenberg (admitted pro hac vice)                             Laura Davis Jones (DE Bar No. 2436)
Stacey Corr-Irvine (admitted pro hac vice)                             James E. O'Neill (DE Bar No. 4042)
250 Vesey Street                                                       Joseph M. Mulvihill (DE Bar No. 6061)
New York, New York 10281                                               919 North Market Street, 17th Floor
Telephone: (212) 326-3939                                              P.O. Box 8705
Facsimile: (212) 755-7306                                              Wilmington, Delaware 19801
Email:       sgreenberg@jonesday.com                                   Telephone: (302) 652-4100
             scorrirvine@jonesday.com                                  Facsimile: (302) 652-4400
                                                                       Email:      ljones@pszjlaw.com
Carl E. Black (admitted pro hac vice)                                              joneill@pszjlaw.com
901 Lakeside Avenue                                                                jmulvihill@pszjlaw.com
Cleveland, Ohio 44114
Telephone: (216) 586-7035                                              ATTORNEYS FOR DEBTORS
Facsimile: (216) 579-0212                                              AND DEBTORS IN POSSESSION
Email:      ceblack@jonesday.com

Daniel J. Merrett (admitted pro hac vice)                              Dated: December 11, 2018
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309
Telephone: (404) 581-3939
Facsimile: (404) 581-8330
Email:      dmerrett@jonesday.com



          1
                     The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449); M & G Resins USA, LLC (3236); M & G Polymers USA,
LLC (7593); M & G Finance Corporation (4230); M&G Waters USA, LLC (2195); M & G USA Holding, LLC (3451); Chemtex
International Inc. (7695); Chemtex Far East, Ltd. (2062); and Indo American Investments, Inc. (9208). The Debtors' noticing
address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas 77067. On November 20, 2018, the chapter 11
cases of the following three entities were dismissed: Mossi & Ghisolfi International S.à r.l. (Case No. 17-12315 (BLS)), M&G
Chemicals S.A. (Case No. 17-12316 (BLS)) and M&G Capital S.à r.l. (Case No. 17-12317 (BLS)).




NAI-1505553526v20
               Case 17-12307-BLS                            Doc 2115
                                                            TABLE OF CONTENTS
                                                                                     Filed 12/11/18                    Page 2 of 110

                                                                                                                                                               Page

I.      DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME ........................ 1
        A.          Defined Terms ................................................................................................................................ 1
        B.          Rules of Interpretation and Computation of Time ........................................................................ 18
II.     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ............................................ 19
        A.          Unclassified Claims ...................................................................................................................... 19
        B.          Classification of Claims and Interests ........................................................................................... 21
        C.          Treatment of Claims...................................................................................................................... 22
        D.          Reservation of Rights Regarding Claims ...................................................................................... 25
        E.          Postpetition Interest on Claims ..................................................................................................... 26
        F.          Insurance ....................................................................................................................................... 26
III.    MEANS OF IMPLEMENTATION ............................................................................................................ 26
        A.          Corporate Existence ...................................................................................................................... 26
        B.          Dissolution Transactions ............................................................................................................... 26
        C.          Litigation Trust ............................................................................................................................. 27
        D.          Corporate Governance, Directors and Officers ............................................................................. 30
        E.          No Revesting of Assets ................................................................................................................. 31
        F.          Creation and Maintenance of Trust Accounts ............................................................................... 31
        G.          Substantive Consolidation of the Debtors ..................................................................................... 31
        H.          Preservation of Causes of Action; Compromise and Settlement of Disputes ............................... 32
        I.          Cancellation and Surrender of Instruments, Securities and Other Documentation ....................... 33
        J.          Release of Liens ............................................................................................................................ 34
        K.          Effectuating Documents; Further Transactions ............................................................................. 34
        L.          Substitution in Pending Legal Actions .......................................................................................... 34
IV.     TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .................................... 34
        A.          Assumption and Rejection of Executory Contracts and Unexpired Leases .................................. 34
        B.          Cure of Defaults for Executory Contracts and Unexpired Leases Assumed by the
                    Litigation Trust ............................................................................................................................. 35
        C.          Claims Based on Rejection of Executory Contracts and Unexpired Leases ................................. 36
        D.          Contracts and Leases Entered Into After the Petition Date ........................................................... 36
        E.          Insurance Policies ......................................................................................................................... 36
        F.          Reservation of Rights .................................................................................................................... 37
        G.          Pre-Existing Obligations to the Debtors Under Executory Contracts and Unexpired
                    Leases............................................................................................. Error! Bookmark not defined.
V.      PROVISIONS GOVERNING DISTRIBUTIONS ...................................................................................... 37
        A.          Distributions for Allowed Claims as of the Effective Date ........................................................... 37
        B.          Method of Distributions to Holders of Claims .............................................................................. 37
        C.          Disbursing Agent; No Liability ..................................................................................................... 37
        D.          Disputed Claims Reserves and Fee Reserves ................................................................................ 38



                                                                              -i-
NAI-1505553526v20
               Case 17-12307-BLS                             Doc 2115
                                                             TABLE OF CONTENTS
                                                                                       Filed 12/11/18                   Page 3 of 110
                                                                 (continued)
                                                                                                                                                                 Page

        E.          Investment of Trust Accounts ....................................................................................................... 38
        F.          Delivery of Distributions and Undeliverable Distributions to Holders of Claims ........................ 38
        G.          Distribution Record Date .............................................................................................................. 39
        H.          Minimum Distributions ................................................................................................................. 39
        I.          Compliance with Tax Requirements ............................................................................................. 39
        J.          Manner of Payment Under the Plan. ............................................................................................. 40
        K.          Time Bar to Cash Payments. ......................................................................................................... 40
        L.          Setoffs ........................................................................................................................................... 40
        M.          Allocation Between Principal and Accrued Interest ..................................................................... 40
        N.          Distributions to Holders of Disputed Claims ................................................................................ 40
        O.          Claims Paid or Payable by Third Parties ....................................................................................... 41
VI.     DISPUTED, CONTINGENT AND UNLIQUIDATED CLAIMS ............................................................. 41
        A.          Allowance of Claims ..................................................................................................................... 41
        B.          Prosecution of Objections to Claims ............................................................................................. 42
        C.          Estimation of Claims ..................................................................................................................... 42
        D.          Claims Subject to Pending Actions ............................................................................................... 43
        E.          Offer of Judgment ......................................................................................................................... 43
VII.    CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN ......... 43
        A.          Conditions to Confirmation........................................................................................................... 43
        B.          Conditions to the Effective Date ................................................................................................... 43
        C.          Waiver of Conditions to the Effective Date .................................................................................. 44
        D.          Effect of Nonoccurrence of Conditions to the Effective Date....................................................... 44
VIII.   NON-CONSENSUAL CONFIRMATION ................................................................................................. 44
IX.     EFFECT OF CONFIRMATION ................................................................................................................. 44
        A.          Dissolution of Official Committees .............................................................................................. 44
        B.          Exculpation ................................................................................................................................... 45
        C.          Releases ........................................................................................................................................ 45
        D.          Injunction Related to Releases ...................................................................................................... 46
        E.          Votes Solicited in Good Faith ....................................................................................................... 46
        F.          Term of Injunctions or Stays ......................................................................................................... 46
        G.          Approval of the Bancomext Settlement ........................................................................................ 47
X.      RETENTION OF JURISDICTION ............................................................................................................ 48
XI.     MISCELLANEOUS PROVISIONS ........................................................................................................... 49
        A.          Modification of the Plan ............................................................................................................... 49
        B.          Revocation of the Plan or Non-Occurrence of the Confirmation Date or Effective Date ............. 50
        C.          Conversion or Dismissal of Certain of the Chapter 11 Cases ....................................................... 50
        D.          Inconsistency................................................................................................................................. 50




                                                                              - ii -
NAI-1505553526v20
               Case 17-12307-BLS                            Doc 2115
                                                            TABLE OF CONTENTS
                                                                                      Filed 12/11/18                  Page 4 of 110
                                                                (continued)
                                                                                                                                                              Page

        E.          Exhibits / Schedules ...................................................................................................................... 50
        F.          Severability ................................................................................................................................... 50
        G.          Governing Law ............................................................................................................................. 50
        H.          Successors and Assigns ................................................................................................................. 51
        I.          Service of Documents ................................................................................................................... 51
XII.    CONFIRMATION REQUEST ................................................................................................................... 54




                                                                            - iii -
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115        Filed 12/11/18        Page 5 of 110



                                              TABLE OF EXHIBITS2


         Exhibit A – Initial Litigation Trustee

         Exhibit B – Litigation Trust Agreement

         Exhibit C – Nonexclusive Schedule of Retained Litigation Trust Causes of Action

         Exhibit D – Schedule of Executory Contracts and Unexpired Leases to Be Assumed and Assigned
         to the Litigation Trust

         Exhibit E – Corpus Christi Mechanics' Lien Schedule




         2
                   Any Exhibits not initially annexed to the Plan will be Filed as part of the Plan Supplement.
All Exhibits will be made available, free of charge, on the Document Website once they are filed. Copies of all
Exhibits may be obtained from the Claims and Noticing Agent by calling (855) 388-4578 (toll-free). The Debtors
reserve the right to modify, amend, supplement, restate or withdraw any of the Exhibits after they are Filed and shall
promptly make any such Exhibits available on the Document Website.




NAI-1505553526v20
               Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 6 of 110



                                                 INTRODUCTION

          M & G USA Corporation; M & G Resins USA, LLC; M & G Polymers USA, LLC; M & G Finance
Corporation; M&G Waters USA, LLC; M & G USA Holding, LLC; Chemtex International Inc.; Chemtex Far East,
Ltd.; and Indo American Investments, Inc., as debtors and debtors in possession, propose this third amended joint
plan of liquidation for the resolution of Claims against and Interests in each of the Debtors pursuant to chapter 11 of
the Bankruptcy Code. The Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code, and the Creditors' Committee supports confirmation of the Plan.

           This Plan provides for, among other things, (i) the substantive consolidation of the Debtors' assets and
liabilities for the purposes of implementing, voting on and calculating and making Distributions under this Plan,
assessing whether the Confirmation standards have been met and filing certain post-Confirmation reports and paying
certain fees, (ii) the liquidation and conversion of all of the Debtors' Remaining Assets to Cash and Litigation Trust
Assets and (iii) the Distribution of the net proceeds realized therefrom to creditors holding Allowed Claims in
accordance with the relative priorities established in the Bankruptcy Code. This Plan contemplates the formation of
a Litigation Trust and the appointment of a Litigation Trustee to, among other things, resolve Disputed Claims,
make potential recoveries in prosecuting the Causes of Action, implement the terms of this Plan, make Distributions
in accordance with this Plan and dissolve the Debtors under applicable law.

         Reference is made to the Disclosure Statement for a discussion of the Debtors' assets, liabilities, history,
businesses, results of operations, historical financial information and properties, and for a summary of the Plan and
the Distributions to be made thereunder.

         Other agreements and documents supplementing the Plan are appended as Exhibits hereto and have been or
will be Filed with the Bankruptcy Court. These supplemental agreements and documents are referenced in the Plan
and the Disclosure Statement and will be available for review on the Document Website.

      ALL CREDITORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ THE
DISCLOSURE STATEMENT IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE
PLAN.   SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH IN
SECTION 1127 OF THE BANKRUPTCY CODE, IN BANKRUPTCY RULE 3019 AND IN THE PLAN,
THE DEBTORS RESERVE THE RIGHT TO ALTER, AMEND, MODIFY, REVOKE OR WITHDRAW
THE PLAN PRIOR TO ITS SUBSTANTIAL CONSUMMATION.

I.       DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

         A.         Defined Terms

         Capitalized terms used in the Plan and not otherwise defined herein shall have the meanings set forth
below. Any term that is not defined in this Plan, but that is used in the Bankruptcy Code or the Bankruptcy Rules,
shall have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.

         1.       "Administrative Claim" means a Claim against a Debtor or its Estate for costs or expenses of
administration of the Estates pursuant to sections 364(c)(1), 503(b), 503(c), 507(b) or 1114(e)(2) of the Bankruptcy
Code, including: (a) the actual and necessary costs and expenses incurred after the Petition Date and through the
Effective Date of preserving the Estates and operating the businesses of the Debtors; (b) compensation for legal,
financial advisory, accounting and other services and reimbursement of expenses awarded or allowed under
sections 330(a) or 331 of the Bankruptcy Code, including Fee Claims; and (c) all fees and charges assessed against
the Estates under chapter 123 of title 28, United States Code, 28 U.S.C. §§ 1911-1930.

         2.         "Administrative Claim Interim Bar Date" means June 11, 2018 at 5:00 p.m. (prevailing
Eastern Time).

         3.         "Administrative Claims Final Bar Date" means the date that is 30 days after the Effective Date.




NAI-1505553526v20
               Case 17-12307-BLS              Doc 2115          Filed 12/11/18       Page 7 of 110



        4.       "Administrative Claims Objection Deadline" means the date that is 60 days after the
Administrative Claims Final Bar Date or such other date as designated in a Final Order.

         5.       "Affiliate" means, with respect to any Entity, an "affiliate," as such term is defined in
section 101(2) of the Bankruptcy Code, as if such Entity were a debtor.

         6.        "Allowed" means with respect to Claims: (a) any Claim (i) for which a Proof of Claim has been
timely Filed on or before the applicable Bar Date (or for which a Proof of Claim is not required to be Filed pursuant
to the Bankruptcy Code or a Final Order) or (ii) that is identified in the Schedules as of the Effective Date as not
disputed, not contingent and not unliquidated, and for which no Proof of Claim has been timely Filed; provided that,
in each case, any such Claim shall be considered Allowed only if and to the extent that no objection to the allowance
thereof has been interposed by the Claims Objection Bar Date or such an objection has been interposed and the
Claim thereafter has been Allowed by a Final Order; or (b) any Claim Allowed pursuant to the Plan, a Final Order of
the Bankruptcy Court (including pursuant to any stipulation or settlement agreement approved by the Bankruptcy
Court); provided, further, that the Claims described in clauses (a) and (b) above shall not include any Claim on
account of a right, option, warrant, right to convert or other right to purchase an Interest. Claims allowed solely for
the purpose of voting to accept or reject the Plan pursuant to an order of the Bankruptcy Court shall not be
considered "Allowed Claims" hereunder.

          7.      "Apple Grove Assets" means the Apple Grove Plant, the Sharon Center Facility, and related
Intellectual Property that was sold pursuant to the Apple Grove Sale.

        8.        "Apple Grove Plant" means manufacturing property, equipment and plant formerly owned by
the Debtors located in Apple Grove, West Virginia.

         9.       "Apple Grove Sale" means the sale of the Apple Grove Assets to Far Eastern Investment
(Holding) Limited pursuant to that certain Asset Purchase Agreement among M&G Polymers and M&G USA and
Far Eastern Investment (Holding) Limited, dated as of January 30, 2018, and approved by the Bankruptcy Court on
February 1, 2018 (Docket No. 864).

         10.       "Avoidance Actions" means any and all avoidance, recovery, subordination or other actions or
remedies that may be brought on behalf of the Debtors or the Estates under the Bankruptcy Code or applicable
non-bankruptcy law, including, without limitation, actions or remedies under sections 510, 542, 543, 544, 545, 547,
548, 549, 550, 551, 553(b) and 724(a) of the Bankruptcy Code and other similar state law claims and causes of
action other than any such claims or causes of action against any of the Released Parties or the Exculpated Parties.

         11.      "Ballot" means the applicable form or forms of ballot(s) distributed to Holders of Claims entitled
to vote on the Plan and on which the acceptance or rejection of the Plan is to be indicated.

         12.        "Bancomext" means Banco Nacional de Comercio Exterior, S.N.C. Institución de Banca de
Desarrollo.

        13.      "Bancomext Acquired Claim" means any Claim, other than the Mexico Polimeros Allowed
Claim, of any Entity other than Bancomext, including from Mexico Holding and Mexico Polimeros, in which
Bancomext acquires rights, whether by assignment, novation, participation or other form of agreement.

        14.       "Bancomext Allowed Claim" means Bancomext's Allowed General Unsecured Claim in the
amount of $70,000,000 against the Debtors' substantively consolidated Estates, Allowed pursuant to the Bancomext
Settlement Order.

       15.       "Bancomext Settlement" means the settlement among the Debtors, Bancomext and the Creditors'
Committee, as set forth in the Bancomext Term Sheet, the Bancomext Stipulation and Section IX.G of this Plan.

         16.      "Bancomext Stipulation" means the Stipulation Regarding Mediation Term Sheet and Related
Matters, a copy of which is attached as Exhibit A to the Bancomext Settlement Order.




                                                          -2-
NAI-1505553526v20
               Case 17-12307-BLS              Doc 2115         Filed 12/11/18       Page 8 of 110



        17.     "Bancomext Settlement Order" means the Order Approving Stipulation Regarding Mediation
Term Sheet and Related Matters (Docket No. 1798), entered by the Bankruptcy Court on August 28, 2018.

         18.      "Bancomext Term Sheet" means the Mediation Term Sheet, a copy of which is attached as
Exhibit 1 to the Bancomext Stipulation.

         19.        "Banibu" means Banibu II Holdings, Inc.

       20.       "Bankruptcy Code" means title 11 of the United States Code, as now in effect or hereafter
amended, as applicable to these Chapter 11 Cases.

          21.    "Bankruptcy Court" means the United States District Court having jurisdiction over the
Chapter 11 Cases and, to the extent of any reference made pursuant to 28 U.S.C. § 157, the bankruptcy unit of such
District Court.

          22.      "Bankruptcy Rules" means, collectively, the Federal Rules of Bankruptcy Procedure and the
local rules of the Bankruptcy Court, as now in effect or hereafter amended.

         23.      "Bar Date" means the applicable deadline by which a Proof of Claim or request for payment of
administrative expenses must be, or must have been, Filed, as established by an order of the Bankruptcy Court,
including a Bar Date Order and the Confirmation Order.

          24.     "Bar Date Order" means (a) the Lien Identification Order; (b) the General Bar Date Order; and
(c) the Interim Administrative Claims Bar Date Order.

         25.    "Bidders" means (a) Far Eastern Investment (Holding) Ltd.; (b) DAK Americas LLC;
(c) Indorama Ventures Public Company Limited; and (d) the Purchaser.

        26.      "Bid Support Term Sheet" means the bid support term sheet annexed to the Stipulation
Regarding Settlement and Agreement with Respect to Sale of Corpus Christi Assets and Related Matters (Docket
No. 1299-1), approved by the Bankruptcy Court on March 29, 2018, as amended on October 18, 2018 and approved
by the Bankruptcy Court on October 19, 2018 (Docket No. 1991).

        27.     "Business Day" means any day, other than a Saturday, Sunday or "legal holiday" (as defined in
Bankruptcy Rule 9006(a)).

         28.        "Cash" means the lawful currency of the United States of America and equivalents thereof.

          29.       "Causes of Action" means all claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action and liabilities, arising on, prior to or after the Petition Date, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then existing
or thereafter arising in law, equity or otherwise, including Avoidance Actions, asserted, or which may be asserted,
by or on behalf of any of the Debtors and/or the Estates, which are or may be pending on the Effective Date or
prosecuted thereafter against any Entity, based in law or equity, including, without limitation, under the Bankruptcy
Code, whether direct, indirect, derivative or otherwise and whether asserted or unasserted as of the Confirmation
Date.

         30.      "CCP Budget" means the Budget (as defined in the CCP DIP), as amended or modified with the
consent of the Purchaser, the Pre-Petition First Lien Lender and CEC.

          31.     "CCP DIP" means that certain Debtor-In-Possession Credit and Security Agreement dated as of
May 18, 2018 by and between, inter alia, the Purchaser, as lender, and M&G Resins, as borrower and approved on a
final basis pursuant to the CCP Final DIP Order (as amended, modified, or supplemented).




                                                         -3-
NAI-1505553526v20
              Case 17-12307-BLS                Doc 2115          Filed 12/11/18        Page 9 of 110



         32.      "CCP DIP Claims" means the Claims of the Purchaser, in its capacity as postpetition lender to
certain of the Debtors, against any of the Debtors under or evidenced by the CCP Final DIP Order.

         33.      "CCP Final DIP Order" means the Final Order (I) Authorizing Certain Debtors to Incur
Postpetition Secured Superpriority Indebtedness Pursuant to Sections 105(a), 362, 364(c)(1), 364(c)(2), 364(c)(3),
and 364(d); (II) Modifying the Automatic Stay; and (III) Granting Related Relief (Docket No. 1366), entered by the
Bankruptcy Court on April 12, 2018 (as it has been or may be amended, modified or supplemented from time to
time, including by the order of the Bankruptcy Court dated October 19, 2018 (Docket No. 1991)).

         34.       "CEC" means Control Empresarial de Capitales, S.A. de C.V., in its capacity as postpetition
lender to certain of the Debtors.

         35.      "CEC DIP Claims" means the Claims of CEC against any of the Debtors under, evidenced or
authorized by the CEC Final DIP Order (including DIP Obligations (as defined therein) as they have been or may be
amended, modified or supplemented from time to time).

        36.       "CEC Final DIP Order" means the Final Order Granting Debtors' Motion to (1) Authorize
Certain Debtors in Possession to Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363 and 364;
(2) Grant Liens and Superpriority Administrative Expense Claims to DIP Lender Pursuant to 11 U.S.C. §§ 364
and 507; (3) Provide Adequate Protection to the Pre-Petition First Lien Lender and the Pre-Petition Second Lien
Secured Party; (4) Modify Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507; and (5) Granting
Related Relief (Docket No. 479), entered by the Bankruptcy Court on December 13, 2017 (as it has been or may be
amended, modified or supplemented from time to time, including by the orders of the Bankruptcy Court dated
March 28, 2018 (Docket No. 1292), October 2, 2018 (Docket No. 1908) and October 19, 2018 (Docket No. 1991)).

        37.       "Chapter 11 Cases" means the cases commenced under chapter 11 of the Bankruptcy Code by
the Debtors in the Bankruptcy Court.

        38.         "Chemtex" means Chemtex International Inc.

         39.     "Chemtex Assets" means the Debtors' equity interests in non-Debtors Chemtex Engineering Co.
Ltd., Chemtex Trading, Chemtex Shanghai Chemical Engineering Co. Ltd. and Chemtex Consulting of India (Pvt.)
Ltd.

        40.      "Chemtex Sale" means the sale of the Chemtex Assets pursuant to that certain Stock Purchase
Agreement by, between and among Chemtex Global Corporation; Shiner Management & Consulting Co. Ltd.; MGI;
Chemtex; Chemtex Far East, Ltd.; Chemtex Consulting of India (PVT.) Ltd.; Chemtex Engineering Co. Ltd.;
Chemtex (Shanghai) International Trading Co. Ltd.; and Chemtex (Shanghai) Chemical Engineering Co. Ltd., dated
February 22, 2018, and approved by the Bankruptcy Court on March 12, 2018 (Docket No. 1137).

        41.         "Claim" means a claim, as such term is defined in section 101(5) of the Bankruptcy Code, against
a Debtor.

         42.      "Claims and Noticing Agent" means Prime Clerk LLC, in its capacity as claims and noticing
agent appointed in the Chapter 11 Cases.

        43.       "Claims Objection Bar Date" means, for all Claims, the later of: (a) 180 days after the Effective
Date and (b) such other period of limitation for objecting to Claims as may be specifically fixed by the Plan, the
Confirmation Order, the Bankruptcy Rules or a further order of the Bankruptcy Court.

        44.         "Class" means a class of Claims or Interests, as described in Section II of this Plan.

           45.     "Closing Date" has the meaning given to that term in section 4.1 of the Corpus Christi Asset
Purchase Agreement and refers to the date on which the sale of the Corpus Christi Assets and the assumption of
liabilities contemplated under the Corpus Christi Asset Purchase Agreement closes.




                                                           -4-
NAI-1505553526v20
               Case 17-12307-BLS            Doc 2115           Filed 12/11/18      Page 10 of 110



         46.        "Comerica" means Comerica Bank.

        47.      "Comerica Adequate Protection Liens" means the adequate protection liens granted to
Comerica under the Final Cash Collateral Order and the Final Order of the Bankruptcy Court approving the Apple
Grove Sale (Docket No. 864), including on $10,600,000 of the proceeds of the Apple Grove Sale.

         48.      "Comerica Adequate Protection Superpriority Claim" means the Allowed Administrative
Claim with superpriority pursuant to section 507(b) of the Bankruptcy Code granted Comerica pursuant to
paragraph 6 of the Final Cash Collateral Order, which shall not receive the treatment provided for Allowed
Administrative Claims under Section II.A.1 hereof but will instead receive the treatment provided for in
Section II.C.5 hereof.

         49.     "Comerica Claims" means the Claims of Comerica, or any successor or assign thereof, against
any of the Debtors under or evidenced by the Comerica Credit Documents and the Final Cash Collateral Order.

        50.      "Comerica Collateral Accounts" means the segregated cash collateral accounts maintained by,
and under the exclusive control of, Comerica, including (a) the account ending in *452 and (b) the account ending in
*306.

        51.       "Comerica Credit Documents" means that certain Credit Agreement, dated as of December 21,
2015 between Comerica and M&G Polymers, together with any other agreement, note, instrument, guaranty,
mortgage, fixture filing, deed of trust, security agreement, financing statement, pledge, assignment, forbearance
agreement and other document executed at any time in connection therewith, in each case as the same may be
amended, modified, restated or supplemented from time to time.

        52.      "Comerica Obligations" means the "Prepetition Obligations," as such term is defined in the Final
Cash Collateral Order.

         53.       "Completion Fee" means those fees payable to (a) Alvarez & Marsal North America, LLC in the
amount of $2,500,000, (b) Rothschild Inc., Rothschild S.p.A. and Greenhill & Co., LLC in the amount of
$9,000,000 and (c) Jefferies LLC in the amount of $2,500,000, each in their capacity as Professionals, in respect of
and subject to the occurrence of the Closing Date in connection with the Corpus Christi Sale.

        54.      "Completion Fee Reserve" means an escrow account to be established and funded by the
Purchaser on the Closing Date (and subject in all respects to the occurrence of the Closing Date) with Cash in the
amount of $14,000,000.00, pursuant to Section 3.3(h) of the Corpus Christi Asset Purchase Agreement.

         55.        "Confirmation" means the entry of the Confirmation Order on the docket of the Bankruptcy
Court.

        56.       "Confirmation Date" means the date on which the Bankruptcy Court enters the Confirmation
Order on its docket, within the meaning of Bankruptcy Rules 5003 and 9021.

        57.      "Confirmation Hearing" means the hearing held by the Bankruptcy Court to consider
Confirmation of the Plan, as such hearing may be continued from time to time.

        58.      "Confirmation Order" means the order of the Bankruptcy Court, which shall be in form and
substance acceptable to the Debtors, the Creditors' Committee, Pre-Petition First Lien Lender, CEC and the
Purchaser confirming the Plan pursuant to section 1129 of the Bankruptcy Code.

         59.      "Corpus Christi Assets" means the Corpus Christi Plant and related real property, Intellectual
Property and other assets, including the desalination equipment and boilers owned by M&G Waters being sold
pursuant to the Corpus Christi Asset Purchase Agreement.




                                                         -5-
NAI-1505553526v20
               Case 17-12307-BLS             Doc 2115          Filed 12/11/18      Page 11 of 110



         60.     "Corpus Christi Asset Purchase Agreement" means the Asset Purchase Agreement executed
among M&G Resins, M&G Polymers, M&G Waters, M&G USA, Chemtex, MGI and the Purchaser, dated as of
March 28, 2018 (a copy of which is attached as Exhibit 1 to the Corpus Christi Sale Order), as amended by that
certain First Amendment to Asset Purchase Agreement, dated as of October 18, 2018 and approved by the
Bankruptcy Court on October 19, 2018 (Docket No. 1991).

          61.      "Corpus Christi Claims" means: (a) all Claims arising from mechanic and materialmen' s liens
relating to the Corpus Christi Assets, including, without limitation, Corpus Christi Mechanics' Lien Claims; (b) all
Cure Claims relating to the Corpus Christi Assets; (c) all Purchaser Priority Claims; and (d) all Purchaser
Administrative Claims.

          62.      "Corpus Christi Causes of Action" means all claims, counterclaims, Causes of Action and any
defenses thereto with respect to (a) mechanic and materialmen' s liens relating to the Corpus Christi Assets
(including claims and Causes of Action against Sinopec and Chemtex) and (b) counterparties to any agreements
relating to the Corpus Christi Assets.

          63.       "Corpus Christi Mechanics' Lien Assumed Claim" means the Corpus Christi Mechanics' Lien
Claims of (a) WFS Construction Company, LLC and (b) Blanchard Contractors, Inc. and its subcontractors set forth
in rows 33 through 50 of the Corpus Christi Mechanics' Lien Schedule, which are not subject to treatment under this
Plan because such liabilities (subject to any and all defenses, counterclaims and offsets available to the Debtors'
estates), constitute "Closing Date Permitted Exceptions" (as defined in the Corpus Christi Asset Purchase
Agreement), which shall be assumed by the Purchaser as of the Closing Date pursuant to and in accordance with the
Corpus Christi Asset Purchase Agreement and Corpus Christi Sale Order.

         64.      "Corpus Christi Mechanics' Lien Claim" means any Claim (other than an Intercompany Claim)
asserted as secured by a mechanic's or materialmen's lien over some or all of the Corpus Christi Assets pursuant to
Chapter 53 of the Texas Property Code and/or Article XVI, Section 37 of the Constitution of the State of Texas.

         65.      "Corpus Christi Mechanics' Lien Reserve Claim" means any Corpus Christi Mechanics' Lien
Claim, other than a Corpus Christi Mechanics' Lien Assumed Claim, asserted by a Holder identified in the Corpus
Christi Mechanics' Lien Schedule.

         66.     "Corpus Christi Mechanics' Lien Schedule" means the schedule of Corpus Christi Mechanics'
Lien Claims and the Intercompany Claim of Chemtex purchased by the Purchaser pursuant to the Corpus Christi
Asset Purchase Agreement, attached hereto as Exhibit E.

         67.      "Corpus Christi Mechanics' Lien Reserve" means the escrow account to be established
pursuant to Section 3.3(j) of the Corpus Christi Asset Purchase Agreement (and subject in all respects to the
occurrence of the Closing Date).

         68.     "Corpus Christi Mechanics' Lien Reserve Procedures" means any procedures established by
any Final Order of the Bankruptcy Court for the administration of the Corpus Christi Mechanics' Lien Reserve.

         69.        "Corpus Christi Plant" means the Debtors' manufacturing facility located in Corpus Christi,
Texas.

        70.       "Corpus Christi Sale" means the sale of the Corpus Christi Assets to the Purchaser pursuant to
the Corpus Christi Asset Purchase Agreement.

         71.      "Corpus Christi Sale Order" means the Order (I) Approving the Sale of Certain Assets Free and
Clear of Liens, Claims, Interests and Encumbrances; (II) Approving the Assumption and Assignment of Executory
Contracts and Unexpired Leases in Connection Therewith; and (III) Granting Related Relief (Docket No. 1300),
entered by the Bankruptcy Court on March 29, 2018.




                                                         -6-
NAI-1505553526v20
               Case 17-12307-BLS             Doc 2115           Filed 12/11/18       Page 12 of 110



        72.      "Creditors' Committee" means the official committee of unsecured creditors appointed in the
Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

        73.       "Creditors' Committee Professionals" means Milbank, Tweed, Hadley & McCloy LLP; Cole
Schotz P.C.; Jefferies LLC; Berkeley Research Group, LLC; and Gattai, Minoli, Agostinelli, Partners.

        74.     "Cure Claim" means the Claim of any counterparty to any Executory Contract or Unexpired
Lease assumed pursuant to section 365 of the Bankruptcy Code and the Plan for monetary defaults under such
Executory Contract and Unexpired Lease.

         75.        "Debtor Intercompany Claim" means any Intercompany Claim held by a Debtor.

       76.      "Debtor Professionals" means Jones Day; Pachulski Stang Ziehl & Jones; Alvarez & Marsal
North America, LLC; Rothschild, Inc.; Greenhill & Co., LLC; Crain Caton & James LLP; and Prime Clerk LLC.

         77.  "Debtors" means, collectively, M&G USA; M&G Resins; M&G Polymers; M&G Waters; M&G
Finance; M&G Holding; Chemtex; Chemtex Far East, Ltd.; and Indo American Investments, Inc.

         78.        "Diminution in Value" has the meaning given to such term in the Final Cash Collateral Order.

         79.        "DIP Claims" means the CEC DIP Claims and the CCP DIP Claims.

       80.          "DIP Payment" has the meaning given to such term in the Corpus Christi Asset Purchase
Agreement.

         81.       "Disbursing Agent" means (a) the Litigation Trustee or the Entity or Entities selected by the
Litigation Trustee, to make or facilitate Distributions contemplated under this Plan and (b) the Debtors solely with
respect to Distributions that are required to be made on the Effective Date by the Debtors under this Plan.

         82.      "Disclosure Statement" means the Disclosure Statement for Second Amended Joint Plan of
Liquidation of U.S. Debtors and Debtors in Possession, dated November 6, 2018 (including all exhibits and
schedules thereto or referenced therein), that has been prepared and distributed by the Debtors, pursuant to
section 1125(b) of the Bankruptcy Code, as the same may be amended, modified or supplemented.

        83.      "Disclosure Statement Order" means an order entered by the Bankruptcy Court, approving,
among other things, the Disclosure Statement as containing adequate information pursuant to section 1125 of the
Bankruptcy Code, authorizing solicitation of this Plan and approving related materials.

         84.     "Dismissal Motion" means the Motion of Debtors M&G Capital S.A.R.L., M&G Chemicals S.A.
and Mossi & Ghisolfi International S.A.R.L. for an Order Dismissing Their Chapter 11 Cases and Granting Related
Relief (Docket No. 1537).

         85.     "Dismissal Stipulation" means the Stipulation Between Debtors and Creditors' Committee
Regarding Settlement and Agreement With Respect to Motion to Dismiss, a copy of which is attached as Exhibit A
to, and was approved by, the Dismissal Order.

         86.      "Dismissal Order" means the Order (I) Approving (A) Dismissal of Chapter 11 Cases of M&G
Capital S.A R.L., M&G Chemicals S.A. and Mossi & Ghisolfi International S.A R.L. and (B) Related Stipulation
Among Debtors and Creditors' Committee and (II) Granting Related Relief (Docket No. 1859), entered by the
Bankruptcy Court on September 13, 2018.

         87.      "Disputed Claim" means any portion of a Claim: (a) that is neither an Allowed Claim nor a
disallowed Claim; (b) that is listed as disputed, contingent or unliquidated in the Schedules or that is otherwise
subject to an objection; or (c) for which a Proof of Claim has been timely filed with the Bankruptcy Court or a
written request for payment has been made, to the extent (i) the Debtors have, or any party in interest entitled to do




                                                          -7-
NAI-1505553526v20
                Case 17-12307-BLS            Doc 2115           Filed 12/11/18       Page 13 of 110



so has, interposed a timely objection or request for estimation, which objection or request for estimation has not
been withdrawn or determined by a Final Order or (ii) that such Proof of Claim has been asserted in an amount that
is greater than the undisputed, non-contingent and liquidated amount of such Claim in the Schedules, if any.

         88.        "Disputed Claims Reserves" means the reserve fund(s) created pursuant to Section V.D.1 of this
Plan.

         89.      "Dissolution Transactions" means the transactions that the Plan Administrator determines to be
necessary or appropriate to implement the terms of this Plan, and that ultimately result in the dissolution or other
termination of the corporate entities that comprise the Debtors.

         90.     "Distribution" means any distribution of property to a Holder of a Claim on account of such
Claim in accordance with Sections II and V of this Plan.

         91.      "Distribution Date" means the Initial Distribution Date, the applicable Periodic Distribution
Date or the Final Distribution Date, as determined in accordance with the Litigation Trust Agreement and this Plan.

          92.       "Distribution Record Date" means the date for determining which Holders of Allowed Claims
are eligible to receive distributions hereunder, which, unless otherwise specified, shall be the Confirmation Date or
such other date as designated in a Final Order.

          93.      "Document Website" means the internet site at https://cases.primeclerk.com/MGUSA at which
all of the Exhibits and schedules to this Plan and the Disclosure Statement will be available to any party in interest
and the public, free of charge.

        94.       "Effective Date" means a day, as determined by the Debtors, that is the Business Day as soon as
reasonably practicable after all conditions to the Effective Date in Section VII.B have been met or waived in
accordance with the provisions of that section.

          95.      "Entity" means an individual, firm, corporation, partnership, limited liability company,
association, joint stock company, joint venture, estate, trust, unincorporated organization or government or any
political subdivision thereof, or other person or entity.

        96.      "ERISA" means the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§§ 1001-1461, as amended, (2012 & Supp. IV 2016), and the regulations promulgated thereunder.

         97.      "Estate" means, as to each Debtor, the estate created for such Debtor in its Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code.

         98.      "Excluded Causes of Action" means: (a) any claims, counterclaims, Causes of Action, and
defenses thereto with respect to the Released Parties and (b) the Corpus Christi Causes of Action.

        99.      "Exculpated Parties" means, collectively and individually, (a) the Debtors; (b) the Creditors'
Committee; (c) the members of the Creditors' Committee; and (d) the Representatives of each of the parties
enumerated in the preceding clauses (a)-(c) (solely in their respective capacities as such).

         100.     "Executory Contract" or "Unexpired Lease" means a contract or lease to which a Debtor is a
party or with respect to which a Debtor may be liable that is subject to assumption, assumption and assignment or
rejection under section 365 of the Bankruptcy Code, including any modifications, amendments, addenda or
supplements thereto or restatements thereof.

         101.       "Exhibit" means an exhibit attached to this Plan or included in the Plan Supplement.




                                                          -8-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115           Filed 12/11/18       Page 14 of 110



        102.     "Fee Claim" means a Claim under sections 328, 330(a), 331, 363, 503 or 1103 of the Bankruptcy
Code for compensation of a Professional or another Entity for services rendered or expenses incurred in the
Chapter 11 Cases, provided that a Fee Claim shall not include any Substantial Contribution Claim.

        103.     "Fee Order" means any order establishing procedures for compensation and reimbursement of
expenses of Professionals entered by the Bankruptcy Court.

        104.      "File," "Filed" or "Filing" means file, filed or filing with the Bankruptcy Court or its authorized
designee in the Chapter 11 Cases.

        105.     "Final Cash Collateral Order" means the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362,
363 and 507 (1) Authorizing Use of Cash Collateral, (2) Granting Adequate Protection, (3) Modifying the
Automatic Stay and (4) Granting Related Relief (Docket No. 487), entered by the Bankruptcy Court on
December 14, 2017.

         106.     "Final Distribution Date" means, for a particular Class of Claims, the Distribution Date upon
which final Distributions to Holders thereof are to be made as provided under the Litigation Trust Agreement.

          107.      "Final Order" means an order or judgment of the Bankruptcy Court, or other court of competent
jurisdiction, as entered on the docket in the Chapter 11 Cases or the docket of any other court of competent
jurisdiction, that has not been reversed, stayed, modified or amended, and as to which the time to appeal or seek
certiorari or move for a vacatur, new trial, reargument or rehearing has expired, and no appeal or petition for
certiorari or other proceedings for a vacatur, new trial, reargument or rehearing has been timely taken, or as to which
any appeal that has been taken or any petition for certiorari that has been timely filed has been withdrawn or
resolved by the highest court to which the order or judgment was appealed or from which certiorari was sought or
the vacatur, new trial, reargument or rehearing shall have been denied or resulted in no modification of such order;
provided that the possibility that a motion under rule 60 of the Federal Rules of Civil Procedure, or any analogous
Bankruptcy Rule or other analogous rule or procedure, may be filed relating to such order, shall not cause an order
not to be a Final Order.

         108.       "First Lien Payment" means Cash proceeds of the sale of the Pre-Petition First Lien Collateral
sufficient to satisfy in full all unpaid Pre-Petition First Lien Obligations as of the Closing Date except the First Lien
Payment Waived Amount.

          109.     "First Lien Payment Waived Amount" means (a) $1,000,000 of the exit fee due to the
Pre-Petition First Lien Lender, (b) the un-utilized line fee due to the Pre-Petition First Lien Lender and (c) any
structuring fees otherwise due to the Pre-Petition First Lien Lender pursuant to the Pre-Petition First Lien Loan
Agreement and any amendments thereto (subject to the right of the Pre-Petition First Lien Lender to receive the
Additional Inbursa Payment and Post Closing Additional Inbursa Payment (both as defined in the Corpus Christi
Asset Purchase Agreement) in an amount no greater than the Waived Fee Amount (as defined in the Corpus Christi
Asset Purchase Agreement) in accordance with and subject to the terms of the Corpus Christi Asset Purchase
Agreement), which amounts shall be deemed to have been waived by the Pre-Petition First Lien Lender pursuant to
the Corpus Christi Sale Order on the Closing Date.

         110.     "General Bar Date Order" means the Order (I) Establishing Bar Dates for Filing Claims and
(II) Approving the Form and Manner of Notice Thereof (Docket No. 1053), entered by the Bankruptcy Court on
February 27, 2018

         111.     "General Unsecured Claim" means any Claim that is not (a) an Administrative Claim, (b) a DIP
Claim, (c) a Pre-Petition First Lien Claim, (d) a Pre-Petition Second Lien Claim, (e) a Corpus Christi Mechanics'
Lien Claim, (f) a Comerica Claim, (g) a Macquarie Claim, (h) an Other Secured Claim, (i) a Priority Claim or (j) a
Debtor Intercompany Claim. For the avoidance of doubt, no secured or unsecured portion of any Pre-Petition First
Lien Claim, Pre-Petition Second Lien Claim, Corpus Christi Mechanics' Lien Claim (except as provided in
Section III.B.2 with respect to Corpus Christi Mechanics' Lien Reserve Claims that are not Allowed, in whole or in




                                                           -9-
NAI-1505553526v20
                Case 17-12307-BLS             Doc 2115        Filed 12/11/18        Page 15 of 110



part, solely on the basis that any lien alleged to secure such Claim is not valid) or Macquarie Claim shall be a
General Unsecured Claim.

         112.       "Holder" means an Entity holding a Claim or an Interest, as the context requires.

         113.       "Impaired" means "impaired," as such term is defined in section 1124 of the Bankruptcy Code.

         114.       "Inbursa" means Banco Inbursa, S.A., Institución de Banca Múltiple, Grupo Financiero Inbursa.

       115.      "Inbursa Professionals" means professionals retained by the Pre-Petition First Lien Lender, the
DIP Agent (as defined in the CEC Final DIP Order) or CEC.

         116.      "Initial Distribution Date" means the Effective Date or the date occurring as soon as reasonably
practicable after the Effective Date when Distributions under the Plan shall commence.

         117.       "Insurance Security" means all collateral posted by the Debtors or a third party to secure the
Debtors' liabilities under insurance policies, including but not limited to the Workers' Compensation Program.

          118.      "Intellectual Property" means (a) any rights in intellectual property, whether arising under the
United States, multinational or foreign laws, including copyrights, patents, trademarks and know-how; and (b) all
rights to sue at law or in equity for past, present and future infringement, impairment or misappropriation thereof,
including the right to receive all proceeds and damages therefrom.

          119.     "Intercompany Claim" means (a) any account reflecting intercompany book entries by any
Debtor or Affiliate of any Debtor against any Debtor; or (b) any Claim that is not reflected in such book entries but
is held by any Debtor or Affiliate of any Debtor against any Debtor, in each case accruing before or after the Petition
Date, including, but not limited to, any Claim for reimbursement, payment as guarantor or surety, any Claim for
contribution and expenses allocable between multiple Debtors or Affiliates of Debtors or any Claim asserted by one
Debtor against another Debtor as secured by a mechanic's or materialmen's lien over some or all of the Corpus
Christi Assets pursuant to Chapter 53 of the Texas Property Code and/or Article XVI, Section 37 of the Constitution
of the State of Texas.

         120.     "Interest" means the rights of the Holders of the common stock, membership interests,
partnership interests or other equity interests in a Debtor and outstanding immediately prior to the Petition Date, and
any options, warrants or other rights with respect thereto, or any other instruments evidencing an ownership interest
in a Debtor and the rights of any Entity to purchase or demand the issuance of any of the foregoing, including:
(a) redemption, conversion, exchange, voting, participation and dividend rights (including any rights in respect of
accrued and unpaid dividends); (b) liquidation preferences; and (c) stock options and warrants.

        121.      "Interim Administrative Bar Date Order" means the Order (I) Establishing an Administrative
Bar Date and (II) Approving the Form and Manner of Notice Thereof (Docket No. 1410), entered by the Bankruptcy
Court on April 26, 2018.

          122.     "Liabilities" means any and all Claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action and liabilities, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, arising in law, equity or otherwise, that are based in whole
or in part on any act, event, injury, omission, transaction or agreement.

         123.     "Lien Identification Order" means the Order (I) Establishing Lien Identification Procedures
and (II) Granting Related Relief (Docket No. 457), entered by the Bankruptcy Court on December 11, 2017.

         124.      "Litigation Trust" means the trust established pursuant to Section III.C to, among other things,
hold the Litigation Trust Assets and make distributions pursuant to the Plan.




                                                          -10-
NAI-1505553526v20
                Case 17-12307-BLS              Doc 2115         Filed 12/11/18          Page 16 of 110



         125.      "Litigation Trust Agreement" shall be the trust agreement governing the Litigation Trust,
substantially in the form of Exhibit B setting forth, among other things, the duties and powers set forth in
Section III.C.5.

          126.     "Litigation Trust Assets" means (a) the Unsecured Claims Pool; (b) the Remaining Assets;
(c) the Litigation Trust Causes of Action (including any Privilege Rights); (d) the New Equity Interests; and (e) the
Litigation Trust's interests in the Corpus Christi Causes of Action, solely as a defense to any General Unsecured
Claim, other than, to the extent applicable, any objection on the basis of section 502(d) of the Bankruptcy Code on
account of claims under section 544, 547 or 548 of the Bankruptcy Code as set forth in Section III.B.2 of this Plan.

         127.     "Litigation Trust Beneficiaries" shall have the meaning ascribed to the term "Beneficiaries" in
the Litigation Trust Agreement.

          128.     "Litigation Trust Causes of Action" means all Causes of Action of the Debtors and their Estates
other than the Excluded Causes of Action, and including, without limitation: (a) Avoidance Actions; (b) any claims
and proceeds of claims against Magnate S.à r.l., its managers and/or affiliates; (c) any claim against auditors and any
professionals utilized by the Debtors and/or the Estates at any time (other than the Professionals retained by the
Debtors in the Chapter 11 Cases); (d) the Litigation Trust's entitlements with respect to any recovery against
Sinopec, as provided for in Section III.H.2 of this Plan; (e) all Privilege Rights; and (f) the Litigation Trust's
interests in the Corpus Christi Causes of Action, solely as a defense to any General Unsecured Claim, other than, to
the extent applicable, any objection on the basis of section 502(d) of the Bankruptcy Code on account of claims
under section 544, 547 or 548 of the Bankruptcy Code as set forth in Section III.B.2 of this Plan.

         129.      "Litigation Trust Oversight Committee" means the committee appointed pursuant to
Section III.C.3 of this Plan to oversee the activities of the Litigation Trust and the Litigation Trustee.

         130.     "Litigation Trustee" means the trustee or trustees appointed by the Creditors' Committee
pursuant to Section III.C.4 (or any successor trustee), in his, her or its capacity as trustee of the Litigation Trust.

         131.       "M&G Finance" means Debtor M & G Finance Corporation.

         132.       "M&G Holding" means Debtor M & G Holding USA, LLC.

         133.       "M&G Polymers" means Debtor M & G Polymers USA, LLC.

         134.       "M&G Resins" means Debtor M & G Resins USA, LLC.

         135.       "M&G USA" means Debtor M & G USA Corporation.

         136.       "M&G Waters" means Debtor M&G Waters USA, LLC.

         137.       "Macquarie" means Macquarie Investments US Inc.

          138.    "Macquarie Credit Documents" means that certain Credit Agreement, dated as of
November 9, 2016, among Macquarie, as administrative and collateral agent, the lenders that are party thereto from
time to time and M&G Waters, as borrower, together with any other agreement, note, instrument, guaranty,
mortgage, fixture filing, deed of trust, security agreement, financing statement, pledge, assignment, forbearance
agreement and other document executed at any time in connection therewith, in each case as the same may be
amended, modified, restated or supplemented from time to time.

         139.    "Macquarie Claim" means any Claim of Macquarie or any successor or assign thereof against
any of the Debtors under or evidenced by the Macquarie Credit Documents.




                                                            -11-
NAI-1505553526v20
                Case 17-12307-BLS             Doc 2115        Filed 12/11/18         Page 17 of 110



         140.     "Macquarie Payment" means Cash in the amount of $57,300,000 plus, to the extent not
previously paid, monthly 9% interest thereon commencing August 1, 2018 to be funded by the Purchaser on or prior
to the Closing Date pursuant to the Corpus Christi Asset Purchase Agreement.

         141.       "Mexico Holding" means M&G Mexico Holding, S.A. de C.V.

        142.      "Mexico Holding Revolver" means that certain revolving credit agreement titled "Contrato de
Apertura de Credito en Cuenta Corriente", between Bancomext, as lender, and M&G Holding Mexico, S.A. de C.V.,
as borrower, dated March 31, 2010, as amended on April 27, 2012 and October 10, 2013, and including any
subsequent amendments and/or modifications thereto.

         143.       "Mexico Polimeros" means M&G Polimeros Mexico, S.A. de C.V.

        144.     "Mexico Polimeros Allowed Claim" means Proof of Claim number 832 filed by Mexico
Polimeros against M&G Polymers in the amount of $55,515,900.90, Allowed pursuant to the Bancomext Settlement
Order.

        145.      "Mexico Polimeros Revolver" means that certain revolving credit agreement titled "Contrato de
Apertura de Credito en Cuenta Corriente" between Bancomext, as lender, and Mexico Polimeros, as borrower, dated
August 3, 2015, including any subsequent amendments and/or modifications thereto.

         146.       "MGI" means Mossi & Ghisolfi International S.à r.l.

         147.       "MGI Payments Transfer Date" means the Effective Date or as soon thereafter as the Dismissal
Order is in full force and effect and is unstayed.

          148.      "New Equity Interests" means the Interests in the Senior Debtors to be issued to the Litigation
Trust by the Senior Debtors on the Effective Date pursuant to Section III.A of this Plan, following the cancellation
of all existing Interests in the Senior Debtors pursuant to Section II.C.10 of this Plan.

         149.       "Notice Parties" means the parties set forth in Section XI.I.

         150.      "Objection Deadline" means the deadline to File objections to Confirmation of the Plan, on
December 7, 2018, at 5:00 p.m. (prevailing Eastern Time) or any other deadline to File objections to Confirmation
of the Plan established by the Disclosure Statement Order.

        151.      "Ordinary Course Professionals Order" means the Order (I) Authorizing the Retention and
Payment, Nunc Pro Tunc as of the Petition Date, of Professionals Utilized by the Debtors in the Ordinary Course of
Business and (II) Granting Related Relief (Docket No. 299), entered by the Bankruptcy Court on
November 30, 2017.

        152.      "Other Secured Claim" means a Secured Claim, including a Secured Tax Claim, but excluding
any Pre-Petition First Lien Claim, Pre-Petition Second Lien Claim, Corpus Christi Mechanics' Lien Claim,
Comerica Claim or Macquarie Claim.

       153.     "PBGC" means Pension Benefit Guaranty Corporation, a wholly owned United States
government corporation, and an agency of the United States created under Title IV of ERISA.

        154.   "Pension Plans" means the M&G Polymers USA LLC Hourly Pension Plan and the M&G
Polymers USA Salaried Employees' Retirement Plan & Trust.

          155.    "Periodic Distribution Date" means, unless otherwise ordered by the Bankruptcy Court, (a) the
first Business Day that is 180 days after the Initial Distribution Date; or (b) the first Business Day that is 180 days
after the immediately preceding Periodic Distribution Date, as applicable.




                                                          -12-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115        Filed 12/11/18          Page 18 of 110



         156.      "Petition Date" means: (a) with respect to M&G Polymers, October 24, 2017; and (b) with
respect to the other Debtors, October 30, 2017.

        157.      "Plan" means this Third Amended Joint Plan of Liquidation of the Debtors and Debtors in
Possession, and all Exhibits attached hereto or referenced herein, supplements, appendices, schedules, and the Plan
Supplement, as the same may be amended, modified or supplemented.

         158.     "Plan Administrator" means an individual, who may be the Litigation Trustee, appointed by the
Litigation Trust Oversight Committee to effectuate any Dissolution Transactions after the Effective Date.

         159.     "Plan Supplement" means the compilation of documents and forms of documents as amended
from time to time that constitute Exhibits to the Plan that the Debtors shall File with the Bankruptcy Court prior to
the Confirmation Hearing, including, without limitation, the following: (i) the initial Litigation Trustee; (ii) the
Litigation Trust Agreement; (iii) the non-exclusive schedule of retained Litigation Trust Causes of Action; (iv) the
schedule of Executory Contracts and Unexpired Leases to be assumed and assigned to the Litigation Trust; and
(v) the Corpus Christi Mechanics' Lien Schedule.

        160.      "Pre-Petition First Lien Claim" means any Claim of the Pre-Petition First Lien Lender or its
successors or assigns against any of the Debtors under or evidenced by the Pre-Petition First Lien Loan Documents.

         161.      "Pre-Petition First Lien Collateral" means, collectively, the "Collateral" (as defined in the
Pre-Petition First Lien Loan Agreement) in existence on the Petition Date, and all products and proceeds thereof
securing the Pre-Petition First Lien Loan Obligations of the Pre-Petition First Lien Loan Obligors under (a) the
Pre-Petition First Lien Loan Agreement, including the collateral described in the Pre-Petition First Lien Mortgage
and (b) the Pre-Petition First Lien Guaranty, including, but not limited to, the collateral described in the Pre-Petition
First Lien Guaranty Mortgage.

          162.   "Pre-Petition First Lien Guaranty" means that certain Guaranty dated as of March 21, 2013,
granted by M&G Polymers for the benefit of the Pre-Petition First Lien Lender in connection with the Pre-Petition
First Lien Loan Agreement, as amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

          163.      "Pre-Petition First Lien Guaranty Mortgage" means that certain Credit Line Deed of Trust,
Assignment of Rents and Leases, Collateral Assignment of Property Agreements, Security Agreement and Fixture
Filing (as at any time modified, amended or restated), executed as of March 15, 2013 and effective as of March 21,
2013, and recorded in the Office of the Clerk of the County Commission of Mason County, West Virginia in Trust
Deed Book 394, at Page 556, by M&G Polymers, as grantor, for the benefit of the Pre-Petition First Lien Lender.

         164.    "Pre-Petition First Lien Lender" means Inbursa, in its capacity as lender under the Pre-Petition
First Lien Loan Agreement, together with its successors and assigns.

        165.     "Pre-Petition First Lien Loan Agreement" means that certain Loan Agreement dated as of
March 21, 2013, as at any time amended, restated, amended and restated, supplemented or otherwise modified,
between the Pre-Petition First Lien Lender, as lender, and M&G Resins, as borrower.

          166.     "Pre-Petition First Lien Loan Documents" means the Pre-Petition First Lien Loan Agreement,
the Pre-Petition First Lien Guaranty, the Pre-Petition First Lien Mortgage and the Pre-Petition First Lien Guaranty
Mortgage, together with any other agreement, note, instrument, guaranty, mortgage, fixture filing, deed of trust,
security agreement, financing statement, pledge, assignment, forbearance agreement, and other document executed
at any time in connection therewith, in each case as the same may be amended, modified, restated or supplemented
from time to time.

         167.      "Pre-Petition First Lien Loan Obligors" means M&G Resins, as borrower under the
Pre-Petition First Lien Loan Agreement, and M&G Polymers, as guarantor, pursuant to the Pre-Petition First Lien
Guaranty.




                                                          -13-
NAI-1505553526v20
                Case 17-12307-BLS            Doc 2115        Filed 12/11/18         Page 19 of 110



         168.      "Pre-Petition First Lien Mortgage" means that certain Deed of Trust, Assignment of Rents and
Leases, Collateral Assignment of Property Agreements, Security Agreement and Fixture Filing, dated as of
March 21, 2013, and recorded as document number 2013010972 in the Official Public Records, Nueces County,
Texas executed by M&G Resins, as grantor, and the Pre-Petition First Lien Lender, as beneficiary, for the benefit of
the Pre-Petition First Lien Lender, as at any time amended, restated, amended and restated, supplemented, or
otherwise modified.

         169.     "Pre-Petition First Lien Obligations" means (a) an approximate principal amount of
$423,800,000.00 and (b) interest (to the extent unpaid) determined and calculated at the non-default rate, fees,
expenses, and other amounts due under the Pre-Petition First Lien Loan Documents, together with all other
obligations of each Pre-Petition First Lien Loan Obligor in respect of indemnities, guaranties and other payment
assurances made to or by each Pre-Petition First Lien Loan Obligor for the benefit of the Pre-Petition First Lien
Lender, and all fees, costs, legal expenses and all other amounts theretofore or thereafter accruing thereon or at any
time chargeable to either Pre-Petition First Lien Loan Obligor in connection therewith, but excluding the First Lien
Payment Waived Amount.

          170.     "Pre-Petition Second Lien Claim" means any Claim of the Pre-Petition Second Lien Secured
Party or its successors or assigns against any of the Debtors under or evidenced by the Pre-Petition Second Lien
Documents.

         171.     "Pre-Petition Second Lien CRA" means the Corpus Christi Capacity Reservation Agreement,
dated as of May 20, 2015, by and among the Pre-Petition Second Lien Obligors and the Prepetition Second Lien
Secured Party, as at any time amended, restated, amended and restated, supplemented, or otherwise modified.

          172.     "Pre-Petition Second Lien Documents" means the Pre-Petition Second Lien CRA and the
Pre-Petition Second Lien Mortgage, together with any other agreement, note, instrument, guaranty, mortgage,
fixture filing, deed of trust, security agreement, financing statement, pledge, assignment, forbearance agreement, and
other document executed at any time in connection therewith, in each case as the same may be amended, modified,
restated or supplemented from time to time.

         173.      "Pre-Petition Second Lien Mortgage" means that certain Subordinated Deed of Trust,
Assignment of Rents and Leases, Collateral Assignment of Property Agreements, Security Agreement and Fixture
Filing, dated as of December 23, 2016, and executed by M&G Resins and the Pre-Petition Second Lien Secured
Party.

         174.    "Pre-Petition Second Lien Obligors" means M&G USA and M&G Resins, as obligors under the
Pre-Petition Second Lien CRA.

         175.       "Pre-Petition Second Lien Secured Party" means DAK Americas, LLC and its affiliates.

         176.     "Priority Claim" means a Claim that is entitled to priority in payment pursuant to
sections 507(a)(1), (3), (4), (5), (6), (7), (9) or (10) of the Bankruptcy Code.

         177.     "Priority Tax Claim" means a Claim that is entitled to priority in payment pursuant to
section 507(a)(8) of the Bankruptcy Code.

         178.      "Privilege Rights" mean any attorney-client privilege, attorney work-product protection or any
other similar privileges or protections from disclosure associated with the Litigation Trust Assets belonging to or
operating in favor of the Debtors and their counsel.

          179.     "Pro Rata" means, when used with reference to a distribution of property to Holders of Allowed
Claims in a particular Class or any other specified group of Claims pursuant to Section II, proportionately, so that
with respect to a particular Allowed Claim in such Class or in such group, the ratio of the amount of property to be
distributed on account of such Claim to the amount of such Claim is the same as the ratio of the amount of property
to be distributed on account of all Allowed Claims in such Class or group of Claims to the amount of all Allowed




                                                         -14-
NAI-1505553526v20
                Case 17-12307-BLS            Doc 2115        Filed 12/11/18         Page 20 of 110



Claims in such Class or group of Claims. Until all Disputed Claims in a Class are resolved, Disputed Claims shall
be treated as Allowed Claims in their face amount for purposes of calculating Pro Rata distribution of property to
Holders of Allowed Claims in such Class.

         180.     "Professional" means any professional employed in the Chapter 11 Cases pursuant to
sections 327, 328, 363 or 1103 of the Bankruptcy Code.

           181.    "Professionals Reserve" means an escrow account to be established and funded by the Purchaser
on the Closing Date (and subject in all respects to the occurrence of the Closing Date) in an amount equal to: (a) the
amounts sufficient to pay all accrued and unpaid Fee Claims (other than Completion Fees) of the Debtor
Professionals from and after April 1, 2018 through the Closing Date, as such amounts shall be estimated in good
faith by each of the Debtor Professionals, in an amount not to exceed the budgeted amounts for each Debtor
Professional plus applicable carryforwards in accordance with the CCP DIP and the Corpus Christi Asset Purchase
Agreement (which carryforwards arising from the period from April 1, 2018 through September 30, 2018 shall be
capped at no more than $1.5 million in the aggregate with respect to Jones Day and Alvarez & Marsal North
America, LLC); (b) the amounts sufficient to pay all accrued and unpaid Fee Claims (other than Completion Fees)
of the Creditors' Committee Professionals from and after April 1, 2018 through the Closing Date, up to the amounts
set forth in the CCP Budget plus applicable carryforwards and carrybacks, as set forth on pages 9 and 10 of the Bid
Support Term Sheet (which carryforwards and carrybacks arising from the period from April 1, 2018 through
September 30, 2018 shall be capped at no more than $560,000 in the aggregate), as such amounts shall be estimated
in good faith by each of the Creditors' Committee Professionals; plus (c) the amounts sufficient to pay all accrued
and unpaid fees and expenses of the Inbursa Professionals through the Closing Date, as such amounts shall be
estimated in good faith by each of the Inbursa Professionals. For the avoidance of doubt, and in accordance with the
Corpus Christi Asset Purchase Agreement (as amended on October 18, 2018), the Debtors shall be required to use
any amounts previously funded by the Purchaser under the CCP DIP to the Debtors pursuant to one or more
Advances (as defined in the CCP DIP) for the purpose of paying Professional Payment Amounts (as defined in the
Corpus Christi Asset Purchase Agreement) or other Fee Claims in accordance with the CCP Budget by professional
but still unpaid as of the Closing Date (the "Previously Funded Unpaid Professional Amounts") for the budgeted
purposes so intended, and the Previously Funded Unpaid Professional Amounts shall be funded by the Debtors into
the Professionals Reserve on the Closing Date and reduce on a dollar-for-dollar basis the amount Purchaser shall be
required to fund into the Professional Reserve.

         182.     "Proof of Claim" means a proof of Claim Filed with the Bankruptcy Court and/or the Claims and
Noticing Agent in connection with the Chapter 11 Cases, including a Lien Identification Statement submitted
pursuant to paragraph 9 of the Lien Identification Order.

         183.       "Purchaser" means Corpus Christi Polymers, LLC.

          184.     "Purchaser Administrative Claim" means: (a) any Administrative Claim payable by the
Debtors in accordance with the CCP Budget, including any permitted variances relating thereto, in an aggregate
amount (together with the amounts identified in Section I.A.178(a) hereof) of up to, and in no event exceeding, the
total available funding under the CCP DIP (as such total available funding has been and may further be increased
with the consent of the Purchaser); (b) any Administrative Claim that is incurred by the Debtors (i) upon the written
direction of the Purchaser or its designated representative or (ii) following no written objection to written notice of
an Administrative Claim provided by the Debtors to a designated representative of the Purchaser. Purchaser
Administrative Claims include, without limitation, Claims for fees and expenses incurred by the Purchaser and the
Bidders and each of their Affiliates and professionals (which claims shall be deemed waived as of the Effective Date
and shall not be paid by the Purchaser). For the avoidance of doubt, Fee Claims (other than Completion Fees) of the
Debtor Professionals, the Creditors' Committee Professionals that, in each case, are Allowed by a Final Order, and
the fees and expenses of Inbursa Professionals shall be satisfied from the Professionals Reserve and shall not be
deemed to be Purchaser Administrative Claims; and (b) the Completion Fees (subject in all respects to the
occurrence of the Closing Date in connection with the Corpus Christi Sale) shall be satisfied from the Completion
Fee Reserve and shall not be deemed to be Purchaser Administrative Claims. For the further avoidance of doubt,
Claims entitled to priority under section 503(b)(9) of the Bankruptcy Code shall not be deemed to be Purchaser
Administrative Claims.




                                                         -15-
NAI-1505553526v20
                Case 17-12307-BLS            Doc 2115         Filed 12/11/18         Page 21 of 110



         185.    "Purchaser Assigned Insurance Policies" means each of the Debtors' insurance policies (and all
related agreements) that shall be assumed and assigned to the Purchaser as Purchased Contracts (as defined in the
Corpus Christi Asset Purchase Agreement) set forth on Schedule 2.1(b)(vii) to the Corpus Christi Asset Purchase
Agreement (as such schedule may be modified by the Purchaser pursuant to the terms of the Corpus Christi Asset
Purchase Agreement).

          186.      "Purchaser Priority Claim" means: (a) any Priority Claim or Priority Tax Claim payable by the
Debtors in accordance with the CCP Budget, including any permitted variances relating thereto, in an aggregate
amount (together with the amounts identified in Section ‎I.A.177(a) hereof) of up to, and in no event exceeding, the
total available funding under the CCP DIP (as such total available funding has been and may further be increased
with the consent of the Purchaser); (b) any Priority Claim or Priority Tax Claim that is incurred by the Debtors (i)
upon the written direction of the Purchaser or its designated representative or (ii) following no written objection to
written notice of a Priority Claim or Priority Tax Claim provided by the Debtors to a designated representative of the
Purchaser. Purchaser Priority Claims include, without limitation, Claims for fees and expenses incurred by the
Purchaser and the Bidders and each of their Affiliates and professionals (which claims shall be deemed waived as of
the Effective Date and shall not be paid by the Purchaser). For the avoidance of doubt, Fee Claims (other than
Completion Fees) of the Debtor Professionals, the Creditors' Committee Professionals that, in each case, are
Allowed by a Final Order, and the fees and expenses of Inbursa Professionals shall be satisfied from the
Professionals Reserve and shall not be deemed to be Purchaser Priority Claims; and (b) the Completion Fees
(subject in all respects to the occurrence of the Closing Date in connection with the Corpus Christi Sale) shall be
satisfied from the Completion Fee Reserve and shall not be deemed to be Purchaser Priority Claims.

          187.     "Released Parties" means, collectively and individually, and, in each case, solely in their
capacity as such: (a) the Debtors; (b) the Estates; (c) the Creditors' Committee and its members; (d) the Purchaser;
(e) the Pre-Petition Second Lien Secured Party; (f) the Bidders; (g) the Pre-Petition First Lien Lender, CEC and
Banibu; (h) Comerica and (i) with respect to (a) through (h), each such Entity's respective Representatives; provided
that any Entity that objects to Confirmation of, or votes to reject, the Plan and any of their respective
Representatives shall not be a Released Party.

         188.      "Remaining Assets" means all uncollected accounts receivable, any cash proceeds resulting from
the release of any Insurance Security, and all of the remaining assets of the Debtors on the Effective Date, other than,
in each case, those otherwise reserved or set aside pursuant to this Plan, the Final Cash Collateral Order or other
orders of the Bankruptcy Court. For the avoidance of doubt, the proceeds of the Comerica Collateral Accounts shall
constitute Remaining Assets solely to the extent of the Estates' residual interest in such proceeds after the
irrevocable payment and satisfaction of the Comerica Claims in full in Cash.

          189.     "Representatives" means, with respect to: (a) any Entity other than a Debtor, any successor,
predecessor, officer, director, partner, limited partner, general partner, shareholder, manager, management company,
investment manager, Affiliate, employee, agent, attorney, advisor, investment banker, financial advisor, accountant
or other professional of such Entity or any of the foregoing and any committee of which such Entity is a member, in
each case, in such capacity, serving on or after the Petition Date; and (b) any Debtor, any successor, attorney,
advisor, investment banker, financial advisor, accountant or other professional of such Debtor, in each case, in such
capacity, retained in the Chapter 11 Cases and serving on or after the Petition Date.

         190.    "Reserve Amount" means, with respect to any Corpus Christi Mechanics' Lien Reserve Claim,
the applicable amount reflected in the column titled "Reserve Amount" in the Corpus Christi Mechanics' Lien
Schedule.

         191.       "Sales" means, collectively, the Apple Grove Sale, the Chemtex Sale and the Corpus Christi Sale.

         192.       "Schedules" means, collectively, the (a) schedules of assets and liabilities and (b) statements of
financial affairs, as each may be amended and supplemented from time to time, Filed by the Debtors pursuant to
section 521 of the Bankruptcy Code.

        193.     "Second Installment Payment" means $2,000,000 deposited into the MGI Payments Escrow
Account within 21 days following entry of the Dismissal Order.



                                                          -16-
NAI-1505553526v20
                Case 17-12307-BLS            Doc 2115         Filed 12/11/18         Page 22 of 110



          194.     "Secured" means, with respect to any Claim, a Claim that is secured by a lien on property in
which an Estate has an interest or that is subject to a valid right of setoff under section 553 of the Bankruptcy Code,
to the extent of the value of the Claim Holder's interest in such Estate's interest in such property or to the extent of
the amount subject to such valid right of setoff, as applicable, as determined pursuant to section 506 of the
Bankruptcy Code.

          195.     "Secured Tax Claim" means any Secured Claim against any Debtor that, absent its secured
status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for penalties.

        196.     "Securities Act" means the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder.

         197.       "Senior Debtors" means Debtors M&G USA and M&G Holding.

         198.       "Sharon Center Facility" means the research and development center located in Sharon Center,
Ohio.

        199.    "Sinopec" means, collectively, Sinopec Engineering Group America, LLC and Sinopec
Engineering (Group) Co., Ltd.

         200.       "Subsidiary Debtors" means the Debtors other than the Senior Debtors.

         201.    "Substantial Contribution Claim" means, collectively, (a) any claim under section 503(b)(3)(D)
of the Bankruptcy Code, (b) any related claim under section 503(b)(4) of the Bankruptcy Code and (c) any claim
under section 503(b)(5) of the Bankruptcy Code.

          202.     "Tax" means: (a) any net income, alternative or add-on minimum, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, license, property, environmental, employment or
other tax, assessment or charge of any kind whatsoever (together in each instance with any interest, penalty, addition
to tax or additional amount) imposed by any federal, state, local or foreign taxing authority; or (b) any liability for
payment of any amounts of the foregoing types as a result of being a member of an affiliated, consolidated,
combined or unitary group, or being a party to any agreement or arrangement whereby liability for payment of any
such amounts is determined by reference to the liability of any other Entity.

         203.     "Trust Accounts" means the bank accounts to be held in the name of the Litigation Trustee that
are created pursuant to Section III.C.

        204.     "Third Party Disbursing Agent" means an Entity engaged by the Debtors in their capacity as
Disbursing Agent or engaged by the Litigation Trustee to act as a Disbursing Agent pursuant to Section III.C.

        205.     "Third Party Payment" means a payment made to the Holder of a Claim on account of such
Claim by an Entity that is not a Debtor or the Litigation Trust.

        206.     "Unimpaired" means, when used in reference to a Claim, a Claim that is not Impaired within the
meaning of section 1124 of the Bankruptcy Code.

         207.     "Unsecured Claims Pool" means (a) Cash in the amount of up to $50,000,000 (as the same may
be reduced by up to $8,700,000 on account of certain Monthly Inbursa Obligations (as defined in the Corpus Christi
Asset Purchase Agreement) and other amounts, in each case solely pursuant to and in accordance with the Bid
Support Term Sheet) to be funded by the Purchaser on the Closing Date (and subject in all respects to the occurrence
of the Closing Date) into an escrow account and transferred to the Litigation Trust on the Effective Date; and
(b) Cash in the amount of $3,000,000 funded by MGI into an escrow account established in accordance with and
pursuant to the Dismissal Stipulation and transferred to the Litigation Trust on the MGI Payments Transfer Date.




                                                          -17-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 23 of 110



         208.     "Unsecured Claims Pool Administrative Claim" means (a) any Allowed Fee Claims of the
Creditors' Committee's Professionals that have not otherwise been paid and are not payable from the Professional
Fee Reserve or the Completion Fee Reserve; and (b) any other Allowed Administrative Claims that are not
Purchaser Administrative Claims and that have not otherwise been paid (including pursuant to Section II.C.1.b
hereof); provided, however, that no Claims by Inbursa, CEC, Banibu or their respective affiliates for professional
fees and expenses shall be Unsecured Claims Pool Administrative Claims.

         209.     "Unsecured Claims Pool Priority Claim" means any Allowed Priority Claims or Priority Tax
Claims required to be paid under the Plan that are not Purchaser Priority Claims and that have not otherwise been
paid (including pursuant to Section II.C.1.b hereof).

        210.     "U.S. Trustee" means the United States Trustee appointed under section 581 of title 28 of the
United States Code to serve in the District of Delaware.

         211.    "Voting Deadline" means 5:00 p.m. (prevailing Eastern time) on December 6, 2018, which is the
deadline for submitting Ballots to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code.

          212.     "Workers' Compensation Program" means the workers' compensation insurance maintained by
the Debtors to insure against injuries to their employees that were incurred while certain employees were performing
in their respective employment positions with the Debtors.

         B.         Rules of Interpretation and Computation of Time

                         1.       Rules of Interpretation

          For purposes of this Plan, unless otherwise provided herein: (a) whenever it is appropriate from the
context, each term, whether stated in the singular or the plural, includes both the singular and the plural; (b) unless
otherwise provided in the Plan, any reference in the Plan to a contract, instrument, release or other agreement or
document being in a particular form or on particular terms and conditions means that such document shall be
substantially in such form or substantially on such terms and conditions; (c) any reference in the Plan to an existing
document or Exhibit Filed or to be Filed means such document or Exhibit, as it may have been or may be amended,
modified or supplemented pursuant to the Plan, Confirmation Order or otherwise; (d) any reference to an Entity as a
Holder of a Claim or Interest includes that Entity's successors, assigns and affiliates; (e) all references in the Plan to
Sections, Articles and Exhibits are references to Sections, Articles and Exhibits of or to this Plan; (f) the words
"herein," "hereunder" and "hereto" refer to this Plan in its entirety rather than to a particular portion of this Plan;
(g) captions and headings to Articles and Sections are inserted for convenience of reference only and are not
intended to be a part of or to affect the interpretation of this Plan; (h) subject to the provisions of any contract,
articles or certificates of incorporation, bylaws, codes of regulation, similar constituent documents, instrument,
release or other agreement or document entered into or delivered in connection with this Plan, the rights and
obligations arising under this Plan shall be governed by, and construed and enforced in accordance with, federal law,
including the Bankruptcy Code and the Bankruptcy Rules; and (i) the rules of construction set forth in section 102 of
the Bankruptcy Code (other than subsection (5) thereof) shall apply to the extent not inconsistent with any other
provision of this Section I.B.1.

                         2.       Computation of Time

        In computing any period of time prescribed or allowed by this Plan, the provisions of Bankruptcy
Rule 9006(a) shall apply.

                         3.       Reference to Monetary Figures

         All references in this Plan to monetary figures refer to the lawful currency of the United States of America,
unless otherwise expressly provided.




                                                          -18-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 24 of 110



II.      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

          All Claims and Interests, except for those Claims set forth in sub-section A below, are classified for voting
and distribution pursuant to this Plan as set forth below. In accordance with section 1123(a)(1) of the Bankruptcy
Code, Administrative Claims and Priority Tax Claims, as described in sub-section A below, are not classified herein.
A Claim or Interest is classified in a particular Class only to the extent that such Claim or Interest fits within the
description of that Class and is classified in other Classes to the extent that any remainder of such Claim or Interest
qualifies within the description of such other Classes.

         A Holder of a Claim that may be asserted against more than one of the Debtors shall be entitled to a single
Distribution as if such Holder had a single Claim against the Debtors.

         A.         Unclassified Claims

                         1.        Administrative Claims

                              a.     Administrative Claims in General

          Except as specified in this Section II.A.1.a, and subject to the bar date provisions herein and set forth in any
applicable Bar Date Order, unless otherwise agreed by the Holder of an Administrative Claim and the applicable
Debtor, the Litigation Trustee or the Purchaser, as applicable, or unless a Final Order provides otherwise, each
Holder of an Allowed Administrative Claim shall receive, in full satisfaction of its Administrative Claim, Cash
equal to the Allowed amount of such Administrative Claim on either (i) the Effective Date (or as soon thereafter as
practicable) or (ii) if the Administrative Claim is not allowed as of the Effective Date, within 60 days after the date
on which such Administrative Claim becomes an Allowed Administrative Claim. Holders of Administrative Claims
against more than one of the Debtors for the same Liability shall be entitled to Distributions as if such Holder had a
single Administrative Claim against the Debtors. Allowed Purchaser Administrative Claims shall be paid by the
Purchaser, provided, however, that any Purchaser Administrative Claims to the extent previously included in the
CCP Budget and funded by the Purchaser pursuant to an Advance (as defined in the CCP DIP) shall be paid by the
Estates and not the Purchaser. All other Allowed Administrative Claims shall be paid by the Estates; provided that,
to the extent the funds in the Estates are not sufficient to pay all Allowed Administrative Claims in full, such Claims
(solely to the extent they are Allowed Unsecured Claims Pool Administrative Claims) shall be paid from the
Unsecured Claims Pool.

                              b.     Statutory Fees

         On or before the Effective Date, Administrative Claims for fees payable pursuant to 28 U.S.C. § 1930 shall
be paid by the applicable Debtors in Cash equal to the amount of such Administrative Claims. Fees payable
pursuant to 28 U.S.C. § 1930 for each Estate after the Effective Date will be paid from the Litigation Trust by the
Litigation Trustee until the closing of the applicable Chapter 11 Case pursuant to section 350(a) of the Bankruptcy
Code.

                              c.     Professional Compensation

          Professionals or other Entities asserting a Fee Claim for services rendered before the Effective Date must
File and serve on the Notice Parties, the Litigation Trustee and such other Entities as are designated by the
Bankruptcy Rules, the Fee Order, the Confirmation Order or another order of the Bankruptcy Court an application
for final allowance of such Fee Claim no later than 60 days after the Effective Date; provided, however, that any
Professional whose compensation or reimbursement of expenses is authorized pursuant to the Ordinary Course
Professionals Order may continue to receive such compensation and reimbursement of expenses for services
rendered before the Effective Date pursuant to the Ordinary Course Professionals Order without further Bankruptcy
Court review or approval. Objections to any Fee Claim must be Filed and served on the Notice Parties, the
Litigation Trustee and the requesting party not later than 90 days after the Effective Date or such other period of
limitation as may be specifically fixed by a Final Order for objecting to such Fee Claim. Allowed Fee Claims shall
be satisfied from the Professional Fee Reserve or the Completion Fee Reserve, to the extent applicable. For the




                                                          -19-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 25 of 110



avoidance of doubt, and regardless of the amounts remaining in the Professional Fee Reserve, Allowed Fee Claims
of any of the Debtor Professionals or Creditors' Committee Professionals shall be entitled to be satisfied from the
Professional Fee Reserve only in accordance with and to the extent of the amounts budgeted for such respective
Debtor Professionals or Creditors' Committee Professionals pursuant to the CCP Budget plus applicable
carryforward and carryback amounts, as set forth in the Bid Support Term Sheet and Corpus Christi Asset Purchase
Agreement; provided, however, that Allowed Fee Claims in excess of any applicable reserves, solely with respect to
Creditors' Committee Professionals, shall be satisfied from the Litigation Trust.

                             d.     Post-Effective Date Professional Fees and Expenses

         Except as otherwise specifically provided in this Plan, from and after the Effective Date, subject only to the
terms of the Litigation Trust Agreement, the Litigation Trustee may employ and pay any professional for services
rendered or expenses incurred after the Effective Date in the ordinary course of business without any further notice
to any party or action, order or approval of the Bankruptcy Court. Any such funding for Litigation Trustee
professionals and/or expenses shall be paid from the Litigation Trust Assets.

                             e.     Bar Date for Administrative Claims

          Unless previously Filed or as otherwise governed by any Bar Date Order or another order of the
Bankruptcy Court, requests for payment of Administrative Claims (other than Fee Claims) arising after May 1, 2018
must be Filed and served on the Notice Parties, pursuant to the procedures specified in the Confirmation Order no
later than the Administrative Claims Final Bar Date. Holders of Administrative Claims entitled to priority under
section 503(b)(9) of the Bankruptcy Code that have asserted such Claims as part of a Proof of Claim Filed in
accordance with the General Bar Date Order and/or the Administrative Claims Interim Bar Date Order shall not be
required to File additional requests for payment of Administrative Claims with the Bankruptcy Court to maintain
their assertion of such Administrative Claims, and the General Bar Date shall continue to apply to such Claims.
Holders of Administrative Claims that are required to File and serve a request for payment of such Administrative
Claims and that do not File and serve such a request by the applicable Bar Date shall be forever barred from
asserting such Administrative Claims against the Debtors, the Litigation Trust or their respective property, and such
Administrative Claims shall be discharged as of the Effective Date. Objections to requests for payment of
postpetition Administrative Claims (other than Fee Claims) must be Filed and served on the Notice Parties and the
requesting party no later than the Administrative Claims Objection Deadline. Nothing in this Section II.A.1.e shall
waive, extend or lengthen any applicable Bar Date for the Holder of any such Claim, even if such Claim is an
Administrative Claim.

                             f.     Bar Date for Ordinary Course Administrative Liabilities

         Holders of Administrative Claims arising from Liabilities incurred by a Debtor in the ordinary course of its
business on or after the Petition Date but prior to the Effective Date must, if not paid by 20 days after the Effective
Date, File with the Bankruptcy Court an Administrative Claim by no later than the Administrative Claims Final Bar
Date, unless previously Filed or as otherwise governed by any applicable Bar Date Order, or in another order of the
Bankruptcy Court, or Holders of such Administrative Claims shall be forever barred from asserting such Claims
against the Estates.

                        2.        Payment of Priority Tax Claims

                             a.     Priority Tax Claims

         Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by the Holder of a
Priority Tax Claim and the Debtors or Litigation Trustee, as applicable, each Holder of an Allowed Priority Tax
Claim shall receive, at the option of the Debtors or Litigation Trustee, as applicable, in full satisfaction of its
Allowed Priority Tax Claim that is due and payable on or before the Effective Date, on account of and in full and
complete settlement, satisfaction and release of such Claim, (i) Cash in an amount equal to the amount of such
Allowed Priority Tax Claim or (ii) Cash in an aggregate amount of such Allowed Priority Tax Claim payable in
installment payments over a period of time not to exceed five years after the Petition Date, pursuant to section




                                                         -20-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 26 of 110



1129(a)(9)(C) of the Bankruptcy Code; provided, however, that all Allowed Priority Tax Claims that are not due and
payable on or before the Effective Date shall be paid in the ordinary course of business by the Litigation Trustee as
they become due; provided, further, that, in the event an Allowed Priority Tax Claim that is also a Secured Tax
Claim, such Claim shall, to the extent it is Allowed, be treated as an Other Secured Claim if such Claim is not
otherwise paid in full.

                              b.     Other Provisions Concerning Treatment of Priority Tax Claims

         Notwithstanding anything to the contrary in Section II.A, any Claim on account of any penalty arising with
respect to or in connection with an Allowed Priority Tax Claim that does not compensate the Holder for actual
pecuniary loss shall be treated as a General Unsecured Claim, and the Holder (other than as the Holder of a General
Unsecured Claim) may not assess or attempt to collect such penalty from the Debtors or their respective property.

                         3.        DIP Claims

                              a.     CEC DIP Claims

          To the extent not previously satisfied in full, on the Closing Date, in accordance with section 1129(a)(9) of
the Bankruptcy Code, the Holder of the CEC DIP Claims shall receive Cash from the DIP Payment in an amount
required to satisfy in full all Allowed CEC DIP Claims; provided, that consistent with paragraph 17 of the CEC
Final DIP Order, any additional fees and expenses incurred following the Closing Date by CEC and the DIP Agent
(as defined in the CEC Final DIP Order) constitute Administrative Claims of the Estates and therefore must be
satisfied in full in cash on the Effective Date.

         In exchange for the foregoing treatment of Allowed CEC DIP Claims, on the Closing Date, any and all
outstanding notes issued in connection with the CEC DIP Claims shall be canceled and shall be deemed terminated
and of no further force and effect.

                              b.     CCP DIP Claims

          On the Closing Date, the CCP DIP Claims (a) shall be deemed indefeasibly satisfied in full, and (b) any and
all outstanding notes issued in connection with the CCP DIP Claims shall be canceled and shall be deemed
terminated and of no further force and effect.

         B.         Classification of Claims and Interests

                         1.        General

          Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests are classified for voting
and distribution pursuant to this Plan, as set forth herein. A Claim or Interest shall be deemed classified in a
particular Class only to the extent that the Claim or Interest qualifies within the description of that Class and shall be
deemed classified in a different Class to the extent that any remainder of such Claim or Interest qualifies within the
description of such other Class. Except as otherwise specifically provided for herein, the Confirmation Order or any
other order of the Bankruptcy Court, or required by applicable bankruptcy law, in no event shall the aggregate value
of all property received or retained under the Plan on account of an Allowed Claim exceed 100% of the underlying
Allowed Claim.

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for the purposes of Confirmation by
acceptance of the Plan by an Impaired Class of Claims; provided, however, that in the event no Holder of a Claim
with respect to a specific Class timely submits a Ballot in compliance with the Disclosure Statement Order
indicating acceptance or rejection of this Plan, such Class will be deemed to have accepted this Plan. The Debtors
may seek Confirmation of this Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any
rejecting Class of Claims or Interests.

         Claims against and Interests in the Debtors are classified in 11 Classes as follows:




                                                           -21-
NAI-1505553526v20
               Case 17-12307-BLS                   Doc 2115        Filed 12/11/18         Page 27 of 110



             Class     Designation
               1       Priority Claims
               2       Secured Pre-Petition First Lien Claims
               3       Pre-Petition Second Lien Claims
               4       Corpus Christi Mechanics' Lien Reserve Claims
               5       Comerica Claims
               6       Secured Macquarie Claims
               7       Other Secured Claims
               8       General Unsecured Claims
               9       Debtor Intercompany Claims
              10       Interests in Senior Debtors
              11       Interests in Subsidiary Debtors

                           2.          Identification of Classes of Claims Against and Interests in the Debtors

        The following table designates the Classes of Claims against and Interests in the Debtors and specifies
which Classes are (a) Impaired or Unimpaired by this Plan, (b) entitled to vote to accept or reject this Plan in
accordance with section 1126 of the Bankruptcy Code or (c) deemed to accept or reject this Plan.

      Class                            Designation                       Treatment             Voting Status
        1            Priority Claims                                   Unimpaired          Deemed to Accept/
                                                                                           Not Entitled to Vote
         2           Secured Pre-Petition First Lien Claims            Impaired            Entitled to Vote

         3           Pre-Petition Second Lien Claims                   Impaired            Entitled to Vote

         4           Corpus Christi Mechanics' Lien Reserve            Impaired            Entitled to Vote
                     Claims
         5           Comerica Claims                                   Unimpaired          Deemed to Accept/
                                                                                           Not Entitled to Vote
         6           Secured Macquarie Claims                          Unimpaired          Deemed to Accept/
                                                                                           Not Entitled to Vote
         7           Other Secured Claims                              Unimpaired          Deemed to Accept/
                                                                                           Not Entitled to Vote
         8           General Unsecured Claims                          Impaired            Entitled to Vote

         9           Debtor Intercompany Claims                        Impaired            Deemed to Reject/
                                                                                           Not Entitled to Vote
        10           Interests in Senior Debtors                       Impaired            Deemed to Reject/
                                                                                           Not Entitled to Vote
        11           Interests in Subsidiary Debtors                   Unimpaired          Deemed to Accept/
                                                                                           Not Entitled to Vote

         C.           Treatment of Claims

                           1.          Priority Claims (Class 1)

                                a.        Classification. Class 1 consists of all Priority Claims.

                              b.      Treatment. On the later of (i) the Effective Date, or as soon as practical
thereafter, and (ii) the date on which such Priority Claim becomes an Allowed Priority Claim, unless otherwise
agreed to by the Debtors, the Litigation Trustee or the Purchaser (as applicable) and the Holder of an Allowed
Priority Claim (in which event such other agreement will govern), each Holder of an Allowed Priority Claim shall
receive on account of and in full and complete settlement and release of such Claim, Cash in the amount of such
Allowed Priority Claim in accordance with section 1129(a)(9) of the Bankruptcy Code. All Allowed Priority Claims



                                                               -22-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 28 of 110



that are not due and payable on or before the Effective Date shall be paid (i) by the Litigation Trustee (A) first, from
the Estates' assets and (B) solely with respect to the Unsecured Claims Pool Priority Claims, to the extent the
Estates' assets are insufficient to pay such Claims in full, from the Unsecured Claims Pool, in each case, when such
Claims become due and payable in the ordinary course of business, or on an expedited basis pursuant to section
505(b) of the Bankruptcy Code upon request of the Debtors or the Litigation Trustee, in accordance with the terms
thereof, or (ii) by the Purchaser to the extent such Claims are Purchaser Priority Claims, provided, however, that any
Purchaser Priority Claims to the extent previously included in the CCP Budget and funded by the Purchaser pursuant
to an Advance (as defined in the CCP DIP) shall be paid by the Estates and not the Purchaser.

                            c.      Voting. Claims in Class 1 are Unimpaired. Each Holder of an Allowed Claim
in Class 1 is conclusively presumed to have accepted this Plan and is, therefore, not entitled to vote on this Plan.

                        2.        Secured Pre-Petition First Lien Claims (Class 2)

                             a.      Classification. Class 2 consists of all Secured Pre-Petition First Lien Claims.

                           b.        Treatment. The Secured Pre-Petition First Lien Claims shall be Allowed in the
amount of the Pre-Petition First Lien Obligations. Unless otherwise agreed by the Holder of a Secured Pre-Petition
First Lien Claim and the Debtors, on the Closing Date each Holder of an Allowed Secured Pre-Petition First Lien
Claim, subject to the terms of this Plan, in full and final satisfaction, settlement and release of, and in exchange for,
such Claim, shall receive such Holder's Pro Rata share of the First Lien Payment.

                             c.        Voting. Claims in Class 2 are Impaired. Each Holder of an Allowed Claim in
Class 2 is thus entitled to vote on this Plan.

                        3.        Pre-Petition Second Lien Claims (Class 3)

                             a.      Classification. Class 3 consists of all Pre-Petition Second Lien Claims.

                         b.        Treatment. Unless otherwise agreed by the Holder of a Pre-Petition Second
Lien Claim and the Debtors, on the Closing Date, the Pre-Petition Second Lien Claims shall be deemed indefeasibly
satisfied in full.

                             c.        Voting. Claims in Class 3 are Impaired. Each Holder of an Allowed Claim in
Class 3 is thus entitled to vote on this Plan.

                        4.        Corpus Christi Mechanics' Lien Reserve Claims (Class 4)

                             a.      Classification. Class 4 consists of all Corpus Christi Mechanics' Lien Reserve
Claims.

                            b.       Treatment. Unless otherwise agreed by any Holder of a Corpus Christi
Mechanics' Lien Reserve Claim and the Debtors or the Purchaser (as applicable), each Holder of an Allowed Corpus
Christi Mechanics' Lien Reserve Claim, subject to the terms of this Plan, in full and final satisfaction, settlement and
release of, and in exchange for, such Claim, shall be paid in Cash, solely from the funds available in the Corpus
Christi Mechanics' Lien Reserve, and in accordance with the Corpus Christi Mechanics' Lien Reserve Procedures.
On the Effective Date, (i) any Corpus Christi Mechanics' Lien Claim other than any Corpus Christi Mechanics' Lien
Reserve Claim and (ii) any Corpus Christi Mechanics' Lien Reserve Claim assigned a Reserve Amount of $0.00 on
the Corpus Christi Mechanics' Lien Schedule shall be estimated for purposes of Distributions under the Plan in the
amount of $0.00 and Allowed in such amount. For the avoidance of doubt, in no event shall any Holder of a Corpus
Christi Mechanics' Lien Claim have recourse to the Litigation Trust Assets on account of such Claim.

                             c.        Voting. Claims in Class 4 are Impaired. Each Holder of an Allowed Claim in
Class 4 is thus entitled to vote on this Plan.




                                                           -23-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 29 of 110



                        5.        Comerica Claims (Class 5)

                             a.      Classification. Class 5 consists of all Comerica Claims.

                              b.      Treatment. The Comerica Claims shall be Allowed in the aggregate amount of
the Comerica Obligations, to the extent not previously paid in Cash. Unless otherwise agreed by the Holder of a
Comerica Claim and the Debtors or the Litigation Trustee (as applicable), on the Effective Date or as soon as
reasonably practicable thereafter, each Holder of an Allowed Comerica Claim, subject to the terms of this Plan, in
full and final satisfaction, settlement and release of, and in exchange for, such Claim, shall, until such Claims are
irrevocably paid and satisfied in full in Cash, be entitled to: (i) such Holder's Pro Rata share of the proceeds of the
Comerica Collateral Accounts; (ii) to the extent that such Claims remain unsatisfied, such Holder's Pro Rata share of
the proceeds of the Comerica Adequate Protection Liens, up to the amount of Diminution in Value suffered by such
Holder, as determined by the Bankruptcy Court; (iii) to the extent that such Claims still remain unsatisfied, Cash
paid by the Estates in the amount of such Holder's Comerica Adequate Protection Superpriority Claim, up to the
amount of Diminution in Value suffered by such Holder, as determined by the Bankruptcy Court; provided that, to
the extent the funds in the Estates are not sufficient to pay the Comerica Adequate Protection Superpriority Claim in
full, the Comerica Adequate Protection Superpriority Claim shall be paid from the Unsecured Claims Pool or, after
the Effective Date, the Litigation Trust Assets; and (iv) to the extent that such Claims still remain unsatisfied,
Comerica shall hold an Allowed General Unsecured Claim for such unsatisfied amount to be treated in accordance
with Class 8. Comerica shall retain all Liens, including the Comerica Adequate Protection Liens, and
Administrative Claims, including the Comerica Adequate Protection Superpriority Claim, granted to it under the
Comerica Credit Documents and the Final Cash Collateral Order until the Comerica Claims have been irrevocably
paid and satisfied in full in Cash. Until the Comerica Claims have been irrevocably paid and satisfied in full in
Cash, the provisions of, and the rights granted to Comerica in, the Final Cash Collateral Order shall remain in full
force and effect, and the Comerica Collateral Accounts shall remain under the exclusive custody and control of
Comerica, in each case, notwithstanding anything else in the Plan, Confirmation Order, Litigation Trust Agreement
or otherwise.

                            c.      Voting. Claims in Class 5 are Unimpaired. Each Holder of an Allowed Claim
in Class 5 is conclusively presumed to have accepted this Plan and is, therefore, not entitled to vote on this Plan.

                        6.        Macquarie Claims (Class 6)

                             a.      Classification. Class 6 consists of all Macquarie Claims.

                            b.        Treatment. The Macquarie Claims shall be deemed to be fully Secured and shall
be Allowed in the aggregate amount of $57,300,000, plus, to the extent not previously paid, monthly 9% interest
thereon commencing August 1, 2018. Unless otherwise agreed by any Holder of a Macquarie Claim and the
Debtors, on the Closing Date, each Holder of a Macquarie Claim, subject to the terms of this Plan, in full and final
satisfaction, settlement and release of, and in exchange for, such Claim, shall receive such Holder's Pro Rata share of
such Allowed amount in Cash from the Macquarie Payment.

                            c.      Voting. Claims in Class 6 are Unimpaired. Each Holder of an Allowed Claim
in Class 6 is conclusively presumed to have accepted this Plan and is, therefore, not entitled to vote on this Plan.

                        7.        Other Secured Claims (Class 7)

                             a.      Classification. Class 7 consists of all Other Secured Claims.

                            b.       Treatment. Unless otherwise agreed by any Holder of an Other Secured Claim
and the Debtors or the Litigation Trustee (as applicable), on the later of (i) the Effective Date or as soon as
reasonably practicable thereafter and (ii) the date on which such Other Secured Claim becomes an Allowed Claim,
each Holder of an Allowed Other Secured Claim shall receive the following treatment at the option of the Debtors or
the Litigation Trustee (as applicable): (i) payment in full in Cash; (ii) delivery of the collateral securing such




                                                         -24-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 30 of 110



Allowed Other Secured Claim and payment of any interest thereon required to be paid under section 506(b) of the
Bankruptcy Code; or (iii) such other recovery as is necessary to render such Claim Unimpaired.

                            c.      Voting. Claims in Class 7 are Unimpaired. Each Holder of an Allowed Claim
in Class 7 is conclusively presumed to have accepted this Plan and is, therefore, not entitled to vote on this Plan.

                        8.         General Unsecured Claims (Class 8)

                              a.      Classification. Class 8 consists of all General Unsecured Claims.

                              b.       Treatment. Unless otherwise agreed by any Holder of a General Unsecured
Claim and the Debtors or the Litigation Trustee (as applicable), on the Effective Date or as soon as reasonably
practicable thereafter, each Holder of an Allowed General Unsecured Claim, subject to the terms of this Plan, in full
and final satisfaction, settlement and release of, and in exchange for, such Claim, shall receive its Pro Rata share of
the beneficial interests in the Litigation Trust Assets.

                             c.        Voting. Claims in Class 8 are Impaired. Each Holder of an Allowed Claim in
Class 8 is thus entitled to vote on this Plan.

                        9.         Debtor Intercompany Claims (Class 9)

                              a.      Classification. Class 9 consists of all Debtor Intercompany Claims.

                           b.       Treatment. On the Effective Date, all Debtor Intercompany Claims shall be
released, canceled or waived (including, potentially, by way of contribution to capital). No Distribution shall be
made on account of the Debtor Intercompany Claims.

                          c.       Voting. Class 9 is Impaired. Each Holder of an Allowed Claim in Class 9 is
conclusively presumed to have rejected this Plan and is, therefore, not entitled to vote on this Plan.

                        10.        Interests in Senior Debtors (Class 10)

                              a.      Classification. Class 10 consists of all Interests in the Senior Debtors.

                           b.         Treatment. On the Effective Date, all Interests in the Senior Debtors held by
any Entity will be cancelled.

                          c.       Voting. Class 10 is Impaired. Each Holder of an Interest in Class 10 is
conclusively presumed to have rejected this Plan and is, therefore, not entitled to vote on this Plan.

                        11.        Interests in Subsidiary Debtors (Class 11)

                              a.      Classification. Class 11 consists of all Interests in the Subsidiary Debtors.

                             b.       Treatment. On the Effective Date, all Interests in each of the Subsidiary Debtors
will be reinstated, subject to the Dissolution Transactions.

                          c.      Voting. Class 11 is Unimpaired. Each Holder of an Interest in Class 11 is
conclusively presumed to have accepted this Plan and is, therefore, not entitled to vote on this Plan.

         D.         Reservation of Rights Regarding Claims

        Except as otherwise provided in this Plan or in other Final Orders of the Bankruptcy Court, including the
Final Cash Collateral Order, nothing shall affect the Debtors' or the Litigation Trustee's rights and defenses, whether




                                                           -25-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 31 of 110



legal or equitable, with respect to any Claim, including, without limitation, all rights with respect to legal and
equitable defenses to alleged rights of setoff or recoupment.

         E.         Postpetition Interest on Claims

         Except as required by applicable bankruptcy law, postpetition interest shall not accrue or be payable on
account of any General Unsecured Claim.

         F.         Insurance

         Notwithstanding anything to the contrary herein, if any Allowed Claim is covered by an insurance policy,
such Claim shall first be paid from proceeds of such insurance policy, with the balance, if any, treated in accordance
with the provisions of this Plan governing the Class applicable to such Claim.

III.     MEANS OF IMPLEMENTATION

         A.         Corporate Existence

         On the Effective Date, the Senior Debtors will issue the New Equity Interests to the Litigation Trust.
Consistent with Section IIIB of this Plan, each of the Debtors will be subject to one or more Dissolution
Transactions on or after the Effective Date, at the discretion of the Plan Administrator and in accordance with the
Litigation Trust Agreement. Each Debtor shall continue to exist after the transfer of the property of their Estates to
the Litigation Trust until dissolved by the Plan Administrator, pursuant to a Dissolution Transaction.

         B.         Dissolution Transactions

                         1.       Dissolution Transactions Generally

           At any time on or after the Effective Date, the Plan Administrator will enter into such Dissolution
Transactions as may be necessary or appropriate on the Debtors' behalf to merge, dissolve or otherwise terminate the
corporate existence of each of the Debtors in accordance with the Litigation Trust Agreement; provided that,
effective as of the Effective Date, the Debtor Professionals, with the exception of Prime Clerk LLC, shall be
discharged from all duties, responsibilities and obligations in their respective capacities as Professionals of the
Debtors' Estates. The actions to effect the Dissolution Transactions may include: (i) the execution and delivery of
appropriate agreements or other documents of transfer, merger, consolidation, disposition, liquidation or dissolution
containing terms that, among other things, are consistent with the terms of this Plan; (ii) the execution and delivery
of appropriate instruments of transfer, assignment, assumption or delegation of any asset, property, right, liability,
duty or obligation on terms consistent with the terms of this Plan and that satisfy the requirements of applicable law;
(iii) the filing of appropriate certificates or articles of merger, consolidation, continuance or dissolution or similar
instruments with the applicable governmental authorities; and (iv) the taking of all other actions that these entities
determine to be necessary or appropriate, including making other filings or recordings that may be required by
applicable law in connection with the Dissolution Transactions.

                         2.       Recourse Solely to Litigation Trust Assets

         All Claims against the Debtors are deemed satisfied, waived and released as to the Debtors in exchange for
the treatment of such Claims under the Plan, and, except as otherwise set forth in the Plan or other Final Orders of
the Bankruptcy Court, Holders of Allowed Claims against any Debtor will have recourse solely to the assets of the
Litigation Trust for the payment of their Allowed Claims in accordance with the terms of the Plan and the Litigation
Trust Agreement, provided that no Holder of a Pre-Petition First Lien Claim, Pre-Petition Second Lien Claim,
Corpus Christi Mechanics' Lien Claim or Macquarie Claim shall have any recourse to, or interest in, the Litigation
Trust Assets on account of such Claim.

         All Allowed Corpus Christi Mechanics' Lien Reserve Claims shall be payable solely from the Corpus
Christi Mechanics' Lien Reserve. For the avoidance of doubt, in the event that the Corpus Christi Mechanics' Lien




                                                          -26-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 32 of 110



Reserve is insufficient to satisfy in full all Allowed Corpus Christi Mechanics' Lien Reserve Claims, Holders of such
Allowed Claims shall not have recourse to the Litigation Trust Assets on account of any portion of such Claims.
If any Corpus Christi Mechanics' Lien Reserve Claim is not Allowed, in whole or in part, solely on the basis that
any lien alleged to secure such Claim is not valid, then, upon approval of the Bankruptcy Court, such Claim or
portion of such Claim may be reclassified as a General Unsecured Claim. Except as provided above with respect to
any unsatisfied amounts in Allowed Corpus Christi Mechanics' Lien Reserve Claims, nothing herein shall preclude
Holders of Corpus Christi Mechanics' Lien Reserve Claims from also asserting, by the applicable Bar Date, General
Unsecured Claims for unsecured liabilities other than those asserted in an Allowed Corpus Christi Mechanics' Lien
Reserve Claim, including, without limitation, Claims for damages incurred as a result of the rejection of any
Executory Contract or Unexpired Lease. Notwithstanding Section III.H.2 of this Plan, the Litigation Trust may
assert any Corpus Christi Causes of Action solely as a defense to any such General Unsecured Claim, other than, to
the extent applicable, any objection on the basis of section 502(d) of the Bankruptcy Code on account of claims
under section 544, 547 or 548 of the Bankruptcy Code.

          For the avoidance of doubt: (i) except as expressly provided in Section IX of this Plan, nothing herein shall
prohibit or enjoin any Holder of a Corpus Christi Mechanics' Lien Claim from asserting rights to payment against
Entities other than the Debtors, the Litigation Trust or any Released Party (other than the Purchaser solely with
respect to any Corpus Christi Mechanics' Lien Assumed Claim), including guarantee rights against nondebtor
affiliates of the Debtors; and (ii) nothing herein shall limit or impair the right of (1) the Construction Lienholder
Group to assert a Substantial Contribution Claim or (2) the Debtors, the Litigation Trust or any other party in
interest to object to any such Substantial Contribution Claim on any and all available grounds.

         C.         Litigation Trust

                         1.      Litigation Trust Generally

           On or prior to the Effective Date, the Litigation Trust shall be established in accordance with the Litigation
Trust Agreement for the purpose of liquidating the Litigation Trust Assets, resolving all Disputed Claims, making
all distributions to Holders of Allowed Claims in accordance with the terms of this Plan and otherwise implementing
this Plan. Subject to and to the extent set forth in this Plan, the Confirmation Order, the Litigation Trust Agreement
or any other order of the Bankruptcy Court entered in connection therewith, the Litigation Trust shall be empowered
to: (i) perform all actions and execute all agreements, instruments and other documents necessary to implement the
Plan; (ii) establish, maintain and administer the Trust Accounts, which shall be segregated to the extent appropriate
in accordance with this Plan; (iii) accept, preserve, receive, collect, manage, invest, sell, liquidate, transfer,
supervise, prosecute, settle and protect, as applicable, the Litigation Trust Assets (directly or through its
professionals or a Third Party Disbursing Agent), in accordance with this Plan; (iv) review, reconcile, settle or
object to all Claims that are Disputed Claims as of the Effective Date pursuant to the procedures for allowing Claims
prescribed in this Plan; (v) calculate and make Distributions of the proceeds of the Litigation Trust Assets to the
Holders of Allowed Claims; (vi) pursue the Litigation Trust Causes of Action transferred to the Litigation Trust in
accordance with the Litigation Trust Agreement and the Bid Support Term Sheet; (vii) retain, compensate and
employ professionals to represent the Litigation Trust; (viii) file appropriate Tax returns and other reports on behalf
of the Litigation Trust and pay Taxes or other obligations owed by the Litigation Trust; (ix) file, to the extent
reasonably feasible and subject to the Litigation Trust Agreement, appropriate Tax returns on behalf of each Debtor
and pay Taxes or other obligations arising in connection therewith; (x) exercise such other powers as may be vested
in the Litigation Trust under the Litigation Trust Agreement and this Plan, or as are deemed by the Litigation
Trustee to be necessary and proper to implement the provisions of this Plan and the Litigation Trust Agreement;
(xi) take such actions as are necessary or appropriate to close or dismiss all of the Chapter 11 Cases; and
(xii) dissolve the Litigation Trust in accordance with the terms of the Litigation Trust Agreement.

          Notwithstanding anything to the contrary in this Section III.C.1, the Litigation Trust's primary purpose is
liquidating the Litigation Trust Assets, with no objective to continue or engage in the conduct of a trade or business
except to the extent reasonably necessary to, and consistent with, the Litigation Trust's liquidating purpose and
reasonably necessary to conserve and protect the Litigation Trust Assets and provide for the orderly liquidation
thereof.




                                                          -27-
NAI-1505553526v20
              Case 17-12307-BLS                Doc 2115         Filed 12/11/18         Page 33 of 110



                         2.       Funding of and Transfer of Assets Into the Litigation Trust

          Except as otherwise provided in the Plan or the Confirmation Order, on the Effective Date, the Debtors
shall transfer the Litigation Trust Assets to the Litigation Trust, and all such assets shall vest in the Litigation Trust
on such date, to be administered by the Litigation Trustee in accordance with the Plan and the Litigation Trust
Agreement. Except as set forth in Section III.J below, the Litigation Trust Assets shall be transferred to the
Litigation Trust free and clear of all Liens.

         The Litigation Trustee shall have the authority to create additional sub-accounts in the Trust Accounts and
sub-trusts within the Litigation Trust, which may have a separate legal existence, but which shall be considered
sub-accounts or sub-trusts of the Litigation Trust.

         The act of transferring the Litigation Trust Assets, as authorized by this Plan, shall not be construed to
destroy or limit any such assets or rights or be construed as a waiver of any right, and such rights may be asserted by
the Litigation Trust as if the asset or right was still held by the applicable Debtor.

                         3.       Litigation Trust Oversight Committee

         The Litigation Trust Oversight Committee shall be established to review and monitor the actions of the
Litigation Trustee in administering the Litigation Trust. The Litigation Trust Oversight Committee shall have
standing to be heard on all matters brought before the Bankruptcy Court after the Effective Date with respect to the
Debtors or the Litigation Trust. Except as set forth in the Litigation Trust Agreement, the Litigation Trust Oversight
Committee shall not be entitled to reimbursement from the Debtors or the Litigation Trust for any fees or expenses
incurred in conducting its duties hereunder.

                         4.       Litigation Trustee

         The initial Litigation Trustee selected by the Creditors' Committee is identified on Exhibit A of this Plan.

          The Litigation Trustee shall be the successor to and representative of the Estate of each of the Debtors
within the meaning of section 1123(b)(3)(B) of the Bankruptcy Code. The powers, rights and responsibilities of the
Litigation Trustee shall be specified in the Litigation Trust Agreement and shall include the authority and
responsibility to fulfill the items identified in Section III.C.1 above, subject to the oversight of the Litigation Trust
Oversight Committee. Other rights and duties of the Litigation Trustee and the Litigation Trust Beneficiaries shall
be as set forth in the Litigation Trust Agreement

                         5.       Litigation Trust Agreement

        Prior to the Effective Date, the Debtors and the Litigation Trustee shall execute and deliver the Litigation
Trust Agreement.

                         6.       Reports to be filed by the Litigation Trustee

         Following the Effective Date, the Litigation Trustee, on behalf of the Litigation Trust, shall File with the
Bankruptcy Court (and provide to any other party entitled to receive any such report pursuant to the Litigation Trust
Agreement), no later than 45 days after June 30 and December 31 of each calendar year, a semi-annual report
regarding the administration of property subject to its ownership and control pursuant to this Plan, distributions
made by it and other matters relating to the implementation of this Plan.

                         7.       Fees and Expenses of the Litigation Trust

         The fees and expenses of the Litigation Trustee (including those incurred prior to the Effective Date in
connection with the preparation of the Litigation Trust Agreement) shall be paid after the Effective Date from the
appropriate Trust Account pursuant to the terms and conditions of the Litigation Trust Agreement. The Litigation
Trustee, on behalf of the Litigation Trust, may employ, without further order of the Bankruptcy Court, professionals




                                                           -28-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18          Page 34 of 110



(including professionals previously employed by the Debtors or the Creditors' Committee) to assist in carrying out
its duties under the Litigation Trust Agreement and may compensate and reimburse the expenses of these
professionals from the appropriate Trust Account, based upon the nature of the work performed by such
professional, without further order of the Bankruptcy Court, subject to any limitations and procedures established by
the Litigation Trust Agreement.

                        8.        Indemnification

         The Litigation Trust Agreement may include reasonable and customary indemnification provisions for the
benefit of the Litigation Trustee, the members of the Litigation Trust Oversight Committee and/or other parties.
Any such indemnification shall be the sole responsibility of the Litigation Trust and payable solely from the
Litigation Trust Assets.

                        9.        Tax Treatment; No Successor in Interest

          The Litigation Trust is intended to be treated for U.S. federal income tax purposes in part as a liquidating
trust described in Treasury Regulation section 301.7701-4(d) and in part as one or more Disputed Claims Reserves
treated as disputed ownership funds described in Treasury Regulation section 1.468B-9. For U.S. federal income
tax purposes, the transfer of assets by the Debtors to the Litigation Trust will be treated (i) in part as the transfer of
assets by the Debtors to the Holders of Allowed General Unsecured Claims, subject to any liabilities of the Debtors
or the Litigation Trust payable from the proceeds of such assets, followed by the transfer of such assets (subject to
such liabilities) by such Holders to the Litigation Trust in exchange for the beneficial interests in the Litigation
Trust, and (ii) in part as the transfer of assets by the Debtors to one more Disputed Claims Reserves.

                             a.       Litigation Trust as a Liquidating Trust

          The Litigation Trust shall be established for the primary purpose of liquidating and distributing the assets
transferred to it, in accordance with Treasury Regulation section 301.7701-4(d), with no objective to continue or
engage in the conduct of a trade or business, except to the extent reasonably necessary to, and consistent with, the
liquidating purpose of the Litigation Trust. Accordingly, the Litigation Trustee shall, in an expeditious but orderly
manner, liquidate and convert to Cash the Litigation Trust Assets, make timely distributions to the Litigation Trust
Beneficiaries and not unduly prolong its duration. The Litigation Trust shall not be deemed a successor-in-interest
of the Debtors for any purpose other than as specifically set forth in this Plan or in the Litigation Trust Agreement.
The record holders of beneficial interests shall be recorded and set forth in a register maintained by the Litigation
Trustee expressly for such purpose.

          The Litigation Trust is intended to qualify as a "grantor trust" for U.S. federal income tax purposes with the
Litigation Trust Beneficiaries treated as grantors and owners of the Litigation Trust. For all U.S. federal income tax
purposes, all parties (including the Debtors, the Litigation Trustee, and the Litigation Trust Beneficiaries) shall treat
the transfer of the Litigation Trust Assets by the Debtors to the Litigation Trust, as set forth in the Litigation Trust
Agreement, as a transfer of such assets by the Debtors to the Holders of Allowed Claims entitled to distributions
from the Litigation Trust Assets, followed by a transfer by such Holders to the Litigation Trust. Thus, the Litigation
Trust Beneficiaries shall be treated as the grantors and owners of a grantor trust for U.S. federal income tax
purposes.

          As soon as practicable after the Effective Date, the Litigation Trustee shall make a good faith determination
of the fair market value of the Litigation Trust Assets as of the Effective Date. This valuation shall be used
consistently by all parties (including the Debtors, the Litigation Trustee, and the Litigation Trust Beneficiaries) for
all U.S. federal income tax purposes. The Bankruptcy Court shall resolve any dispute regarding the valuation of the
Litigation Trust Assets.

        The right and power of the Litigation Trustee to invest the Litigation Trust Assets, the proceeds thereof, or
any income earned by the Litigation Trust, shall be limited to the right and power that a liquidating trust, within the
meaning of section 301.7701-4(d) of the Treasury Regulations, is permitted to hold, pursuant to the Treasury
Regulations, or any modification in the IRS guidelines, including Revenue Procedure 94-45, whether set forth in




                                                           -29-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18          Page 35 of 110



IRS rulings or other IRS pronouncements, and to the investment guidelines of section 345 of the Bankruptcy Code.
The Litigation Trustee may expend the Cash of the Litigation Trust (i) as reasonably necessary to meet contingent
liabilities and to maintain the value of the respective assets of the Litigation Trust during liquidation, (ii) to pay the
respective reasonable administrative expenses (including, but not limited to, any taxes imposed on the Litigation
Trust) and (iii) to satisfy other respective liabilities incurred by the Litigation Trust in accordance with this Plan and
the Litigation Trust Agreement (including, without limitation, the payment of any taxes).

                              b.      Disputed Claims Reserves

          Litigation Trust Assets reserved for Holders of Disputed Claims shall be treated as one or more Disputed
Claims Reserves. The Litigation Trustee shall treat each Disputed Claims Reserve as a "disputed ownership fund"
governed by Treasury Regulation section 1.468B-9 (and make any appropriate elections consistent with such tax
treatment). The Litigation Trustee shall be the administrator of the Disputed Claims Reserves within the meaning of
Treasury Regulation section 1.468B-9(b)(2) and shall be responsible for all Tax reporting and withholding required
by the Disputed Claims Reserves. No Holder of a Claim will be treated as the grantor or deemed owner of any asset
reserved for Disputed Claims until such Holder receives or is allocated an interest in such asset. The Litigation
Trustee will file all Tax returns on a basis consistent with the treatment of the Litigation Trust in part as a liquidating
trust (and grantor trust pursuant to Treasury Regulation section 1.671-1(a)) and in part as one or more Disputed
Claims Reserves taxed as disputed ownership funds, and will pay all Taxes owed from Litigation Trust assets.

                        10.        Settlement of Claims

          Except as otherwise provided in this Plan or the Litigation Trust Agreement, on and after the Effective
Date, the Litigation Trustee may compromise or settle any Claims (other than Corpus Christi Claims, which may be
compromised and settled by the Purchaser) without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules and may pay the charges that it incurs on or after the
Effective Date for Litigation Trust expenses, professionals' fees, disbursements, expenses or related support services
(including fees relating to the preparation of applications for payment of Fee Claims) without application to the
Bankruptcy Court.

                        11.        Sales of Assets by Litigation Trust

          The Litigation Trustee may conduct any sales or liquidations of non-Cash Litigation Trust Assets on any
terms it deems reasonable, without further order of the Bankruptcy Court. Upon the sale, liquidation, transfer or
other disposition of the Litigation Trust Assets by the Litigation Trustee, the Litigation Trustee shall deposit the
proceeds of all such sales, liquidations, transfers or dispositions into one or more of the Trust Accounts.

         D.         Corporate Governance, Directors and Officers

                        1.         Certificates of Incorporation and Bylaws

         Consistent with Sections III.A and III.B above, in the discretion of the Plan Administrator, each of the
Debtors will cease to exist at a point in time after the Effective Date, and all existing certificates of incorporation
and by-laws will be canceled at that time. Accordingly, except to the extent necessary to effect the issuance of the
New Equity Interests to the Litigation Trust on the Effective Date in accordance with Section II.C.10 of this Plan, no
new certificates of incorporation and by-laws will be necessary.

                        2.         Directors and Officers

         Effective as of the Effective Date, all directors, officers and voting trustees of the Debtors shall be
discharged, and all such appointments rescinded for all purposes, without any necessity of taking any further action
in connection therewith.




                                                           -30-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 36 of 110



                         3.      Corporate Action

          The Dissolution Transactions and the following corporate actions and transactions will occur and be
effective as of the date specified in the documents effectuating the applicable Dissolution Transactions (or other
transactions), or the Effective Date if no such other date is specified in such other documents, and will be authorized
and approved in all respects and for all purposes without any requirement of further action by the Debtors, the Plan
Administrator, the Litigation Trustee or any other Person: (a) the establishment of the Litigation Trust; (b) the
appointment of the Litigation Trustee to act on behalf of the Litigation Trust; (c) the transfer of the Litigation Trust
Assets (including the issuance of the New Equity Interests) into the Litigation Trust, as set forth in this Plan; (d) the
distribution of Cash pursuant to the Plan; (e) the adoption, execution, delivery and implementation of all contracts,
instruments, releases and other agreements or documents related to any of the foregoing; (f) the adoption, execution
and implementation of the Litigation Trust Agreement; and (g) the other matters provided for under this Plan
involving the corporate structure of any Debtor or corporate action to be taken by or required of any Debtor, the Plan
Administrator or the Litigation Trustee.

         E.         No Revesting of Assets

         To the extent not otherwise Distributed in accordance with this Plan, the property of the Debtors' Estates,
including the Remaining Assets, shall not revest in the Debtors on or after the Effective Date but shall instead vest in
the Litigation Trust to be administered by the Litigation Trustee in accordance with the Plan and the Litigation Trust
Agreement.

         F.         Creation and Maintenance of Trust Accounts

                         1.      Creation of Trust Accounts

         On or prior to the Effective Date, appropriate Trust Accounts will be established and maintained in one or
more federally insured domestic banks in the name of the Litigation Trust or, if applicable and appropriate, the Third
Party Disbursing Agent. Cash deposited in the Trust Accounts will be invested, held and used solely as provided in
the Litigation Trust Agreement. The Litigation Trustee is authorized to establish additional Trust Accounts after the
Effective Date, consistent with the terms of the Litigation Trust Agreement.

                         2.      Additional Funding of Trust Accounts

        After the funding of the Trust Accounts on the Effective Date, each Trust Account will be funded by the
Cash proceeds obtained through litigation or the disposition of the Litigation Trust Assets.

                         3.      Closure of Trust Accounts

         Upon obtaining an order of the Bankruptcy Court authorizing final Distribution and/or closure of the
Chapter 11 Cases, any funds remaining in the Trust Accounts shall be distributed in accordance with the Plan and
the Litigation Trust Agreement, and the Trust Accounts may be closed.

         G.         Substantive Consolidation of the Debtors

                         1.      Substantive Consolidation of the Debtors

         On the Effective Date, the Estates of the Debtors shall be deemed consolidated for all purposes related to
the Plan, including for purposes of implementing the Plan, for purposes of voting, for assessing whether the
standards for Confirmation have been met, for calculating and making Distributions under the Plan and for filing
post-Confirmation reports and paying quarterly fees to the Office of the United States Trustee. As of the Effective
Date: (a) all assets and liabilities of the Debtors shall be deemed merged; (b) all guarantees by one Debtor of the
obligations of any other Debtor shall be deemed eliminated, and all guarantees executed by multiple Debtors of the
obligations of any other Entity shall be deemed consolidated into a single obligation, so that any Claim against any
Debtor and any guarantee thereof executed by any other Debtor and any joint or several liability of any of the




                                                          -31-
NAI-1505553526v20
              Case 17-12307-BLS             Doc 2115         Filed 12/11/18        Page 37 of 110



Debtors shall be deemed to be one obligation of the Debtors; (c) each and every Claim Filed or to be Filed in the
Chapter 11 Cases of any Debtor shall be deemed Filed against all Debtors and shall be deemed one Claim against
and a single obligation of the Debtors; and (d) Intercompany Claims between Debtors shall be eliminated and
extinguished. This substantive consolidation shall not affect (a) the legal and corporate structures of the Debtors;
(b) the vesting of their assets in the Litigation Trust; (c) the right to Distributions from any insurance policies or
proceeds of such policies; (d) any Liens granted or arising at any time prior to the Effective Date or the priority of
those Liens; or (e) the rights of the Debtors or the Litigation Trustee to contest setoff or recoupment rights alleged
by creditors on the grounds of lack of mutuality under section 553 of the Bankruptcy Code and other applicable law.

                         2.      Plan as Motion Seeking Order Granting Substantive Consolidation of the
     Debtors

         This Plan will serve as a motion seeking entry of an order substantively consolidating the Debtors, as
described and to the extent set forth in Section III.G.1 above. Unless a written objection to such substantive
consolidation by any creditor affected by the same is Filed with the Bankruptcy Court and served on the Notice
Parties on or before the Objection Deadline, or such other date as may be fixed by the Bankruptcy Court, the order
approving the substantive consolidation of the Debtors (which may be the Confirmation Order) may be entered by
the Bankruptcy Court. In the event any such objections are timely Filed, a hearing with respect thereto will occur at
the Confirmation Hearing.

         H.         Preservation of Causes of Action; Compromise and Settlement of Disputes

                         1.      Preservation of All Causes of Action Not Expressly Settled or Released

         Except as provided in the Plan or in any contract, instrument, release or other agreement entered into or
delivered in connection with the Plan, in accordance with section 1123(b) of the Bankruptcy Code, the Litigation
Trustee will retain and may enforce any Litigation Trust Causes of Action (including Privilege Rights) that any
Estate may hold against any Entity to the extent not released under Section IX.C hereof or otherwise, including the
Avoidance Actions. The Litigation Trustee may pursue the Litigation Trust Causes of Action, as appropriate, in
accordance with the best interests of the Litigation Trust Beneficiaries. A nonexclusive schedule of currently
retained actions and claims brought by one or more Debtors that constitute Litigation Trust Causes of Action is
attached hereto as Exhibit C. In accordance with and subject to any applicable law, the Debtors' inclusion or failure
to include any Litigation Trust Cause of Action on Exhibit C shall not be deemed an admission, denial or waiver of
any claims, demands, rights or causes of action that any Debtor or Estate may hold against any entity. The Debtors
intend to preserve all such Litigation Trust Causes of Action except to the extent any such claim is specifically
released herein or otherwise during the Chapter 11 Cases.

                         2.      Litigation Trust's Interest in Certain Corpus Christi Causes of Action

         The Corpus Christi Causes of Action shall be transferred to the Purchaser as of the Closing Date in
accordance with the Bid Support Term Sheet. If the Purchaser or the Holder of a Corpus Christi Mechanics' Lien
Reserve Claim has not commenced litigation or arbitration with respect to any Corpus Christi Cause of Action or
otherwise resolved such Corpus Christi Cause of Action in the Purchaser's sole discretion within 270 days after the
Closing Date, then (a) any Corpus Christi Mechanics' Lien Reserve Claim that is either (i) the subject of such
Corpus Christi Cause of Action or (ii) otherwise unresolved by such date shall be deemed Allowed as a Corpus
Christi Mechanics' Lien Reserve Claim in the applicable Reserve Amount as of such date with recourse solely to the
Corpus Christi Mechanics' Lien Reserve (the "Lienholder Deemed Allowance") and (b) other than as set forth in
Section III.B.2 hereof, the Litigation Trust shall not assert any Cause of Action against the Holder of such Allowed
Corpus Christi Mechanics' Lien Reserve Claim arising from such Claim, including, without limitation, any
Avoidance Actions. For the avoidance of doubt, the resolution of any Corpus Christi Cause of Action, whether by
settlement, litigation or arbitration commenced during the 270 days after the Closing Date, by the Purchaser or the
Holder of a Corpus Christi Mechanics' Lien Reserve Claim in accordance with this Section III.H.2 shall be binding
upon the Litigation Trust.

        The Purchaser shall (in consultation with the Litigation Trustee) prosecute any Corpus Christi Causes of
Action against Sinopec and fund such prosecution; provided, however, that any net recovery (in excess of



                                                         -32-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 38 of 110



professional fees incurred in connection with such prosecution) on Corpus Christi Causes of Action against Sinopec
in excess of any final, unwaived, Allowed Corpus Christi Mechanics' Lien Claims held by Sinopec shall be allocated
50% to the Litigation Trust and 50% to the Purchaser. If the Purchaser does not commence litigation with respect
to, or otherwise resolve, any Corpus Christi Cause of Action against Sinopec within 270 days of the Closing Date,
any Corpus Christi Mechanics' Lien Reserve Claim asserted by Sinopec shall be deemed Allowed as a Corpus
Christi Mechanics' Lien Reserve Claim in the Reserve Amount as of such date with recourse solely to the Corpus
Christi Mechanics' Lien Reserve.

          Except pursuant to this Section III.H.2 (and Section VI.C of this Plan with respect to Corpus Christi
Mechanics' Lien Reserve Claims assigned Reserve Amounts of $0.00), the identification of any Reserve Amount
with respect to any Corpus Christi Mechanics' Lien Reserve Claim on the Corpus Christi Mechanics' Lien Schedule
shall not (a) indicate that such Claim is entitled to be Allowed in any amount (or at all) or (b) cap the amount in
which such Claim may be Allowed, provided that such Claims to the extent Allowed shall be satisfied solely from
the Corpus Christi Mechanics' Lien Reserve, which the Purchaser shall be required to fund solely in accordance with
Section 3.3(j) of the Corpus Christi Asset Purchase Agreement. Notwithstanding the foregoing, the Lienholder
Deemed Allowance shall be without prejudice to the right of any Holder of a Corpus Christi Mechanics' Lien
Reserve Claim to assert additional liquidated claims against the Corpus Christi Mechanics' Lien Reserve for
prepetition interest, attorneys' fees and expenses (collectively, the "Liquidated Prepetition Interest and Fee
Amounts"), subject to the right of the Purchaser to object to any such Liquidated Prepetition Interest and Fee
Amounts on any and all available grounds, provided that any such Holder must provide the Purchaser with written
notice of such Liquidated Prepetition Interest and Fee Amounts by no later than 240 days after the Closing. Any
Holder of a Corpus Christi Mechanics' Lien Reserve Claim that does not provide the Purchaser with written notice
of any Liquidated Prepetition Interest and Fee Amounts by such date shall: (i) be deemed to have consented to the
Reserve Amount assigned to such Holder's Corpus Christi Mechanics' Lien Reserve Claim for purposes of the
Lienholder Deemed Allowance and (ii) not be entitled to any additional or further recovery beyond such Reserve
Amount from the Corpus Christi Mechanics' Lien Reserve or otherwise on account of the Lienholder Deemed
Allowance. The foregoing shall be without prejudice to any right of Holders of Corpus Christi Mechanics' Lien
Reserve Claims to postpetition interest, attorneys' fees and expenses that may be established pursuant to the Corpus
Christi Mechanics' Lien Reserve Procedures.

                         3.      Comprehensive Settlement of Claims and Controversies

         Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, this Plan incorporates an
integrated compromise and settlement designed to achieve a beneficial and efficient resolution of these Chapter 11
Cases for all parties in interest. Accordingly, in consideration of the Distributions and other benefits provided under
the Plan, the provisions of the Plan, including the releases set forth in Section IX.C hereof, shall constitute a
good-faith compromise and settlement of all Claims, disputes and controversies relating to the rights that a Holder of
a Claim may have against any Debtor or with respect to any Distribution to be made pursuant to the Plan on account
of any such Claim.

         The entry of the Confirmation Order shall constitute the Bankruptcy Court's approval, as of the
Effective Date, of the compromise or settlement of all such Claims, disputes, or controversies provided for herein,
and the Bankruptcy Court's determination that such compromises and settlements are in the best interests of the
Debtors, their Estates, creditors and all other parties in interest, and are fair, equitable and within the range of
reasonableness. If the Effective Date does not occur, the settlements set forth herein shall be deemed to have been
withdrawn without prejudice to the respective positions of the parties.

         I.         Cancellation and Surrender of Instruments, Securities and Other Documentation

         Except as provided in (1) any contract, instrument or other agreement or document entered into or delivered
in connection with this Plan, including the Litigation Trust Agreement, (2) any of the asset sales effectuated during
the pendency of the Chapter 11 Cases or (3) Section II.C.11 hereof with respect to the reinstatement of the Interests
in the Subsidiary Debtors, on the Effective Date and concurrently with the applicable Distributions made pursuant to
Section II hereof, all notes, instruments, certificates and other documents evidencing Claims or Interests shall be
deemed canceled and surrendered and of no further force and effect against the Debtors or the Litigation Trust,
without any further action on the part of any Debtor or the Litigation Trust.



                                                         -33-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 39 of 110



         J.         Release of Liens

         Except as otherwise provided in this Plan or in any contract, instrument, release or other agreement or
document entered into or delivered in connection with this Plan, on the Effective Date and concurrently with the
applicable Distributions made pursuant to the Plan, all liens on the property of any Debtors' Estate shall be fully
released and discharged, and all of the right, title and interest of any Holder of such liens shall be released and
discharged upon such Holder receiving its Distribution in accordance with the terms of this Plan.

         K.         Effectuating Documents; Further Transactions

          On and after the Effective Date, the Debtors, the Plan Administrator, the Litigation Trust and the Litigation
Trustee are authorized to and may issue, execute, deliver, file, or record such contracts, securities, instruments,
releases, and other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement and evidence the terms and conditions of this Plan and the Dissolution Transactions, in each case, in the
name of and on behalf of the Debtors or the Litigation Trust, as applicable, without the need for any approvals,
authorization or consents except those expressly required pursuant to this Plan.

         L.         Substitution in Pending Legal Actions

         On the Effective Date, the Litigation Trustee (or, with respect to any pending Corpus Christi Causes of
Action, the Purchaser) shall be deemed to be substituted as a party to any litigation in which any Debtor is a party,
including (but not limited to): (a) pending contested matters or adversary proceedings in the Bankruptcy Court; (b)
any appeals of orders of the Bankruptcy Court; and (c) any state court or federal or state administrative proceedings
pending as of the Petition Date. The Litigation Trustee or the Purchaser, as applicable, and each of their
professionals are not required to, but may, take such steps as are appropriate to provide notice of such substitution.

IV.      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         A.         Assumption and Rejection of Executory Contracts and Unexpired Leases

          On the Effective Date, except as otherwise provided herein, each of the Debtors' Executory Contracts and
Unexpired Leases not previously assumed or rejected pursuant to an order of the Bankruptcy Court shall be deemed
rejected as of the Effective Date in accordance with the provisions and requirements of sections 365 and 1123 of the
Bankruptcy Code, except for any Executory Contract or Unexpired Lease (1) identified on Exhibit D to this Plan
(which shall be Filed as a Plan Supplement) as an Executory Contract or Unexpired Lease designated for assumption
and assignment to the Litigation Trust, (2) that is the subject of a separate motion or notice to assume or reject Filed
by a Debtor and pending as of the Confirmation Hearing or (3) that previously expired or terminated pursuant to its
own terms. Unless otherwise assumed by the Debtors and assigned to the Litigation Trust, any Executory Contract
or Unexpired Lease that remains, as of the Effective Date, the subject of a pending notice of proposed or potential
assumption and assignment issued in connection with any Sale shall be deemed rejected as of such date to the extent
not assumed and assigned to the applicable purchaser in connection with such Sale. For the avoidance of doubt, and
notwithstanding anything to the contrary herein, all Purchased Contracts (as defined in the Corpus Christi Asset
Purchase Agreement) set forth on Schedule 2.1(b)(vii) (as such schedule may be modified by Purchaser pursuant to
the terms of the Corpus Christi Asset Purchase Agreement) to the Corpus Christi Asset Purchase Agreement shall be
assumed and assigned to Purchaser as of the Closing (as defined in the Corpus Christi Asset Purchase Agreement)
pursuant to the Corpus Christi Sale Order. For the further avoidance of doubt, to the extent any Executory Contract
or Unexpired Lease remains, as of the Effective Date, the subject of a disputed Cure Claim and such Executory
Contract or Unexpired Lease with a disputed Cure Claim is listed as a Purchased Contract (as defined in the Corpus
Christi Asset Purchase Agreement) as set forth on Schedule 2.1(b)(vii) to the Corpus Christi Asset Purchase
Agreement (as such schedule may be modified by Purchaser pursuant to the Corpus Christi Asset Purchase
Agreement), such Executory Contract or Unexpired Lease will not be deemed assumed or rejected unless and until
the disputed Cure Claim is resolved or determined by Final Order, at which point Purchaser shall have the right to
either (1) pay the Cure Claim (or, to the extent such holder of the Cure Claim is also the holder of a Corpus Christi
Mechanics' Lien Reserve Claim, have such Cure Claim paid from the Corpus Christi Mechanics' Lien Reserve in
accordance with the Corpus Christi Mechanics' Lien Reserve Procedures) and have the contract thereby deemed
assumed and assigned to Purchaser, or (2) delete such Executory Contract or Unexpired Lease from the list of



                                                         -34-
NAI-1505553526v20
              Case 17-12307-BLS             Doc 2115         Filed 12/11/18        Page 40 of 110



Purchased Contracts set forth on Schedule 2.1(b)(vii) to the Corpus Christi Asset Purchase Agreement pursuant to
the terms of the Corpus Christi Asset Purchase Agreement and have such contract thereby deemed an Excluded
Asset (as defined in the Corpus Christi Asset Purchase Agreement) and deemed rejected.

         Except as otherwise previously approved by an order of the Bankruptcy Court, entry of the Confirmation
Order by the Bankruptcy Court shall constitute an order, pursuant to sections 365(a) and 1123 of the Bankruptcy
Code, approving the assumptions and assignments and the rejections of such Executory Contracts and Unexpired
Leases as set forth in the preceding paragraph. Unless otherwise indicated herein, assumptions and assignments and
rejections of Executory Contracts and Unexpired Leases pursuant to this Plan shall be effective as of the Effective
Date. Each Executory Contract or Unexpired Lease assumed pursuant to this Plan or by Bankruptcy Court order and
not assigned to a third party on or before the Effective Date shall vest in and be fully enforceable by the Litigation
Trust in accordance with its terms, except as such terms may have been modified by the provisions of this Plan or
any order of the Bankruptcy Court authorizing its assumption pursuant to section 365 of the Bankruptcy Code;
provided that if an assignment is pending as of the Effective Date, the Litigation Trustee shall be authorized to take
any and all actions necessary to implement such assignment.

          To the maximum extent permitted by law, to the extent any provision (including, without limitation, any
"change of control" provision) in any Executory Contract or Unexpired Lease assumed pursuant to this Plan restricts
or prevents, or purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
Executory Contract or Unexpired Lease, then such provision shall be deemed modified such that the assumption and
assignment contemplated by this Plan shall not entitle the counterparty thereto to terminate such Executory Contract
or Unexpired Lease or to exercise any other default-related rights with respect thereto, except for asserting and
pursuing a Cure Claim. Notwithstanding anything to the contrary in this Plan, the Debtors reserve the right, with the
consent of the Creditors' Committee, to alter, amend, modify or supplement Exhibit D to this Plan in their discretion
prior to the Effective Date on no less than three days' notice to any counterparty to an Executory Contract or
Unexpired Lease affected thereby.

         B.         Cure of Defaults for Executory Contracts and Unexpired Leases Assumed by the Litigation
                    Trust

          With respect to any Executory Contract or Unexpired Lease assumed by the Litigation Trustee, any Cure
Claim shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the Allowed amount
of such Cure Claim in Cash on the Effective Date, subject to the limitations described below, or on such other terms
as the parties to any particular Executory Contracts or Unexpired Leases may otherwise agree. In the event of a
dispute regarding: (a) the Allowed amount of any Cure Claim; (b) the ability of the Litigation Trust or another
assignee to provide "adequate assurance of future performance" (within the meaning of section 365 of the
Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed; or (c) any other matter
pertaining to assumption, no payments on account of the Cure Claim shall be made until such dispute is resolved by
a Final Order. At least ten days before the Confirmation Hearing, the Debtors shall distribute, or cause to be
distributed, notices of proposed assumption and proposed amounts of Cure Claims to the applicable counterparties.
Any objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed assumption and
assignment or the related amount of the Cure Claim must be Filed, served and actually received by the Debtors on
the later of: (a) three days before the date of the Confirmation Hearing; and (b) seven days after receiving notice of
any amendment, modification or supplement to Exhibit D. Any counterparty to an Executory Contract or Unexpired
Lease that fails to object timely to the proposed assumption and assignment or Cure Claim will be deemed to have
assented to such assumption and assignment or Cure Claim.

          Payment of the Allowed Cure Claim upon the assumption and assignment of any Executory Contract or
Unexpired Lease pursuant to the Plan shall result in the full release and satisfaction of any Claims or defaults,
whether monetary or nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, under such Executory Contract or Unexpired Lease
occurring at any time prior to the effective date of the assumption and assignment. Any Proofs of Claim filed with
respect to an Executory Contract or Unexpired Lease that has been assumed and assigned and with respect to which
the Allowed Cure Claim has been paid shall be deemed disallowed and expunged without further notice, action,
order or approval of the Bankruptcy Court.




                                                         -35-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 41 of 110



         C.         Claims Based on Rejection of Executory Contracts and Unexpired Leases

          Unless otherwise provided by a Bankruptcy Court order, any Proofs of Claim asserting Claims arising from
the rejection of any Executory Contracts and Unexpired Leases pursuant to this Plan must be filed with the Claims
and Noticing Agent within 30 days after the date of entry of an order of the Bankruptcy Court (including the
Confirmation Order) approving such rejection. Any Proofs of Claim arising from the rejection of any Executory
Contracts and Unexpired Leases that are not timely filed shall be disallowed automatically, forever barred from
assertion, and shall not be enforceable against any Debtor or the Litigation Trust without the need for any objection
by the Debtors or the Litigation Trust or further notice to or action, order, or approval of the Bankruptcy Court. All
Allowed Claims arising from the rejection of any Executory Contracts and Unexpired Leases shall constitute
General Unsecured Claims and shall be treated in accordance with Section II hereof.

        The Litigation Trust reserves the right to object to, settle, compromise or otherwise resolve any Claim Filed
on account of a rejected Executory Contract or Unexpired Lease.

         Holders of Claims arising from the rejection of Executory Contracts and Unexpired Leases with
respect to which no Proof of Claim is timely Filed will be forever barred from asserting a Claim against the
Debtors, the Estates, the Litigation Trust or the property of any of the foregoing, unless otherwise expressly
allowed by the Bankruptcy Court.

         D.         Contracts and Leases Entered Into After the Petition Date

         Contracts and leases entered into or assumed by a Debtor after the Petition Date that are not assigned to the
Purchaser or the Litigation Trust shall be considered repudiated by the applicable Debtor as of the Effective Date,
and the counterparties to such contracts, if they believe that such repudiation constitutes a breach of such contract or
lease, must file a Claim within 30 days of the Effective Date in accordance with this Plan or have their rights forever
waived and released.

         E.         Insurance Policies

         All rights of the Debtors under any insurance policies (other than Purchaser Assigned Insurance Policies)
under which they are the insured parties and all related insurance agreements (other than Purchaser Assigned
Insurance Policies) shall automatically become vested in the Litigation Trust as of the Effective Date without
necessity for further approvals or orders. To the extent that any such insurance policies or related insurance
agreements are deemed executory contracts, then, unless such policies have been rejected pursuant to an order of the
Bankruptcy Court (including the Confirmation Order) or such policies (or related agreements) are Purchaser
Assigned Insurance Policies, notwithstanding anything to the contrary in this Plan, this Plan shall constitute a
motion to assume and assign to the Litigation Trust, permit to "ride through" or ratify such insurance policies or
insurance agreements (other than Purchaser Assigned Insurance Policies, which, for the avoidance of doubt, shall be
assumed and assigned to the Purchaser as of the Closing (as defined in the Corpus Christi Asset Purchase
Agreement)). Subject to the occurrence of the Effective Date, the entry of the Confirmation Order shall constitute
both approval of such assumption and assignment pursuant to section 365 of the Bankruptcy Code and a finding by
the Bankruptcy Court that such assumption and assignment is in the best interests of the Estates. Unless otherwise
determined by the Bankruptcy Court pursuant to a Final Order or agreed upon by the parties prior to the Effective
Date, no payments shall be required to cure any defaults existing as of the Confirmation Date with respect to any
insurance policy or insurance agreement assumed and assigned to the Litigation Trust or the Purchaser (with respect
to Purchaser Assigned Insurance Policies) pursuant to this Section IV.E. Each applicable insurance company is
prohibited from, and the Confirmation Order shall include an injunction against, denying, refusing, altering or
delaying coverage on any basis regarding or related to these Chapter 11 Cases, this Plan or any provision within this
Plan, including the treatment or means of liquidation set out within this Plan for any insured Claims or Causes of
Action. Nothing in this Plan shall impair the rights of the Litigation Trust or the Purchaser (with respect to
Purchaser Assigned Insurance Policies) with respect to (or affect the coverage under) any insurance policy that
provides liability coverage for officers, directors, and other fiduciaries of the Debtors and their affiliates.




                                                          -36-
NAI-1505553526v20
              Case 17-12307-BLS                Doc 2115       Filed 12/11/18         Page 42 of 110



         F.         Reservation of Rights

         Neither the identification of any contract or lease as assumed, assumed and assigned or rejected in
connection with the Sales nor anything contained in the Plan or Plan Supplement, nor the Debtors' delivery of a
notice of proposed assumption and proposed Cure Claim to an applicable counterparty shall constitute an admission
by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any
Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired on the Effective Date, the Litigation Trustee shall have 30 days following entry of a Final Order resolving
such dispute to determine whether to alter the treatment of such contract or lease hereunder.

V.       PROVISIONS GOVERNING DISTRIBUTIONS

         A.         Distributions for Allowed Claims as of the Effective Date

         Except as otherwise provided in this Section V, Distributions to be made on the Effective Date to Holders
of Allowed Claims as provided by Section II or this Section V shall be deemed made on the Effective Date if made
on the Effective Date or as promptly thereafter as practicable by the Debtors or the Litigation Trustee.

         B.         Method of Distributions to Holders of Claims

         All Distributions to be made under this Plan (including with respect to DIP Claims, Secured Pre-Petition
First Lien Claims and Macquarie Claims) shall be made by the Disbursing Agent or such Third Party Disbursing
Agents as the Litigation Trustee may employ in its sole discretion; provided, however, that Distributions on account
of Allowed Corpus Christi Mechanics' Lien Reserve Claims shall be made in accordance with the Corpus Christi
Mechanics' Lien Reserve Procedures. Each Disbursing Agent may serve without bond, and any Disbursing Agent
may employ or contract with other entities to assist in or make the Distributions required by the Plan, if approved by
the Litigation Trustee.

         C.         Disbursing Agent; No Liability

                        1.      Powers of the Disbursing Agent

           The Disbursing Agent shall be empowered to: (i) make all Distributions contemplated hereby;
(ii) effectuate all actions and execute all agreements, instruments and other documents necessary to perform its
duties under this Plan and (iii) exercise such other powers as may be vested in the Disbursing Agent by order of the
Bankruptcy Court, pursuant to this Plan, or as deemed by the Disbursing Agent to be necessary and proper to
implement the provisions hereof.

                        2.      Expenses Incurred on or After the Effective Date

         Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable
compensation to the Disbursing Agent for services rendered shall be paid in Cash by the Litigation Trustee from the
Litigation Trust Assets pursuant to the terms of the Litigation Trust Agreement.

                        3.      No Liability

           Except on account of gross negligence or willful misconduct, the Disbursing Agent shall have no
(i) liability to any party for actions taken in accordance with the Plan or in reliance upon information provided to it
in accordance with the Plan or (ii) obligation or liability to any party who does not hold a Claim against the Debtors
as of the Distribution Record Date or any other date on which a Distribution is made or who does not otherwise
comply with the terms of the Plan.




                                                         -37-
NAI-1505553526v20
              Case 17-12307-BLS             Doc 2115         Filed 12/11/18        Page 43 of 110



         D.         Disputed Claims Reserves and Fee Reserves

                        1.      Establishment of Disputed Claims Reserves

         On the Effective Date or as soon thereafter as is reasonably practicable, the Litigation Trustee shall
establish Disputed Claims Reserves for Disputed Administrative, Priority, Priority Tax and General Unsecured
Claims, which reserves shall be administered by the Litigation Trustee. The Litigation Trustee shall reserve, in Cash
or other property, on account of the full asserted amount (or such lesser amount as may be determined or estimated
by the Court after notice and a hearing in accordance with Section VI hereof) with respect to each such Disputed
Claim. For the avoidance of doubt, the Litigation Trustee may administer the Disputed Claims Reserves by book
entry.

                        2.      Maintenance of Disputed Claims Reserves

         To the extent that the property placed in a Disputed Claims Reserve consists of Cash, that Cash shall be
deposited in an interest-bearing account. The property in the Disputed Reserves shall be held in trust for the benefit
of the Holders of Claims ultimately determined to be Allowed in each applicable Class. Each Disputed Claims
Reserve shall be closed by the Litigation Trust when all Distributions required to be made under this Plan to the
Holders of Claims in the applicable Class will have been made in accordance with the terms of this Plan. Upon
closure of a Disputed Claims Reserve, all Cash (including any investment yield on the Cash) and other property held
in that Disputed Claims Reserve shall be distributed in accordance with this Plan or the Litigation Trust Agreement,
as applicable.

                        3.      Professionals Reserve

         Upon the Closing Date, the Purchaser (or the Debtors, with respect to the Previously Funded Unpaid
Professional Amounts) shall establish the Professionals Reserve and the Completion Fee Reserve, which shall be
used for the sole purpose of paying the accrued and unpaid Allowed Fee Claims (and, in the case of fees and
expenses of Inbursa Professionals, following satisfaction of the notice procedures under the CEC Final DIP Order)
specified in the definitions of such reserves. The Purchaser shall hold the residual interest in the Professionals
Reserve and the Completion Fee Reserve, and, upon the satisfaction of all claims associated therewith, any funds
remaining in the applicable reserve shall revert to the Purchaser.

         E.         Investment of Trust Accounts

          To assist in making Distributions under the Plan, Trust Accounts may be held in the name of the Litigation
Trust or in the name of one or more Third Party Disbursing Agents, in each case, for the benefit of Holders of
Allowed Claims in the applicable Class. The Litigation Trustee shall invest, or shall direct the Third Party
Disbursing Agents to invest, Cash in the Trust Accounts, subject to the limitations established by the Litigation
Trust Agreement; provided, however, that should the Litigation Trustee determine, in its sole discretion, that the
administrative costs associated with such investment exceeds the return on such investment, it may determine not to,
and may direct the Third Party Disbursing Agent not to, invest such Cash. Any interest or other proceeds, if any,
from such investment of Cash, net of any Taxes payable with respect thereto, shall be deposited into the applicable
Trust Accounts and shall be available for Distribution to Holders of applicable Allowed Claims.

         F.         Delivery of Distributions and Undeliverable Distributions to Holders of Claims

                        1.      Address for Delivery of Distributions

         Except as otherwise provided in this Plan, Distributions under this Plan shall be made to the Holders of
record of Allowed Claims as of the Distribution Record Date by the applicable Disbursing Agent at the latest known
address, as identified in: (i) the most recently Filed Proof of Claim; (ii) at the addresses set forth in any written
notices of address change delivered to the Debtors after the date of the most recently Filed Proof of Claim or where
no Proof of Claim was Filed; (iii) at the addresses reflected in the Schedules if no Proof of Claim has been Filed and
the Debtors have not received a written notice of a change of address; (iv) on any counsel that has appeared in the




                                                         -38-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 44 of 110



Chapter 11 Cases on such Holder's behalf; or (v) if clauses (v) through (iv) are not applicable, at the last address
directed by such Holder after such Claim becomes an Allowed Claim. As set forth in Section VC.C.3 hereof, the
Disbursing Agent shall not incur any liability whatsoever on account of any Distributions made under this Plan.

                       2.       Undeliverable Distributions

          The Disbursing Agent shall not be obligated to make any effort to determine the correct address of any
Holders entitled to receive a Distribution. In the event any Distribution to any Holder is returned as undeliverable,
no further Distribution to such Holder shall be made unless and until the Disbursing Agent is notified in writing of
such Holder's then-current address, at which time the Distribution shall be made to such Holder without interest;
provided, however, that if a Holder fails to claim an undeliverable Distribution in writing within six months after
such Distribution is returned as undeliverable, such Distribution shall be deemed unclaimed property under
section 347(b) of the Bankruptcy Code, and the Litigation Trust Claims of the Beneficiaries that may have been
entitled to such Distribution shall be discharged and forever barred. In the event any check sent to a Beneficiary in
respect of a Distribution to such Beneficiary has not been cashed within six months of the date of the respective
Distribution, such check shall be cancelled and no additional Distribution shall be made to such Beneficiary, such
Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code, and the Claims of
the Holders that may have been entitled to such Distribution shall be discharged and forever barred from receiving
Distributions under this Plan. After such date, all undeliverable Distributions shall revert to the Litigation Trust and
shall be redistributed in accordance with the Litigation Trust Agreement.

         G.         Distribution Record Date

          As of 5:00 p.m. (prevailing Eastern Time) on the Distribution Record Date, the transfer registers for Claims
shall be closed. The Disbursing Agent shall have no obligation to recognize the transfer or sale of any Claim that
occurs after such time on the Distribution Record Date and shall be entitled for all purposes herein to recognize and
make Distributions only to those Holders who are Holders of Claims as of 5:00 p.m. on the Distribution Record
Date.

         Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of Claims that are
transferred pursuant to Bankruptcy Rule 3001 on or prior to 5:00 p.m. (prevailing Eastern Time) on the Distribution
Record Date shall be treated as the Holders of such Claims for all purposes, notwithstanding that any period
provided by Bankruptcy Rule 3001 for objecting to such transfer has not expired by the Distribution Record Date.

         H.         Minimum Distributions

         No Distribution of less than twenty-five dollars ($25.00) shall be made by the Disbursing Agent. Each
such Distribution shall revest in the Litigation Trust for distribution to Holders of other Allowed Claims in the
applicable Class in accordance with this Plan. Whenever a payment of a fraction of a dollar would otherwise be
called for, the actual payment may reflect a rounding down to the nearest whole dollar.

         I.         Compliance with Tax Requirements

          In connection with this Plan, to the extent applicable, the Debtors or the Litigation Trustee, as applicable,
shall comply with all Tax withholding and reporting requirements imposed on them by any governmental unit (as
defined in the Bankruptcy Code), and all Distributions shall be subject to such withholding and reporting
requirements. Notwithstanding any provision in this Plan to the contrary, the Disbursing Agent shall be authorized
to take all actions necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the Distribution to generate sufficient funds to pay applicable withholding Taxes,
withholding Distributions pending receipt of information necessary to facilitate such Distributions or establishing
any other mechanisms the Disbursing Agent believes are reasonable and appropriate. The Disbursing Agent shall
have the right to allocate all Distributions in compliance with applicable wage garnishments, alimony, child support
and other spousal awards, liens and encumbrances.




                                                          -39-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 45 of 110



          The Disbursing Agent shall be authorized to require each Holder of a Claim to provide it with an executed
Form W-9, Form W-8 or other appropriate tax form or documentation as a condition precedent to being sent a
Distribution. The applicable Disbursing Agent shall provide advance written notice of such requirement to each
Holder of a Claim affected thereby. The notice shall provide each Holder of a Claim with a specified time period
after the date of mailing of such notice to provide an executed Form W-9, Form W-8 or other tax form or
documentation to the Disbursing Agent. If a Holder of an Allowed Claim does not provide the Disbursing Agent
with an executed Form W-9, Form W-8 or other tax form or documentation within the time period specified in such
notice, or such later time period agreed to by the Disbursing Agent in writing in its discretion, then the Disbursing
Agent, in its sole discretion, may (a) make a Distribution net of any applicable withholding or (b) determine that
such Holder shall be deemed to have forfeited the right to receive any Distribution, in which case, any such
Distribution shall revert to the Debtors or the Litigation Trust, as applicable, for Distribution on account of other
Allowed Claims and the Claim of the Holder originally entitled to such Distribution shall be waived, discharged and
forever barred without further order of the Bankruptcy Court.

         J.         Manner of Payment Under the Plan.

          Unless a Holder of an Allowed Claim and the Disbursing Agent otherwise agree, any Distribution to be
made in Cash shall be made, at the election of the Disbursing Agent, by check drawn on a domestic bank or by wire
transfer from a domestic bank. Cash payments to foreign creditors may, in addition to the foregoing, be made at the
option of the Disbursing Agent in such funds and by such means as are necessary or customary in a particular
foreign jurisdiction.

         K.         Time Bar to Cash Payments.

         Checks issued in respect of Allowed Claims shall be null and void if not negotiated within 180 days after
the date of issuance thereof. Requests for reissuance of any voided check shall be made directly to the Disbursing
Agent by the Entity to whom such check was originally issued. Any claims in respect of such voided check shall be
discharged and forever barred and such unclaimed distribution shall be re-allocated as set forth in Section V.F.2 of
the Plan, notwithstanding any federal or state escheat laws to the contrary.

         L.         Setoffs

         Except with respect to Claims released pursuant to this Plan or any contract, instrument, release or other
agreement or document entered into or delivered in connection with this Plan, the Disbursing Agent may, pursuant
to section 553 of the Bankruptcy Code or applicable non-bankruptcy law, set off against any Claim (and the
Distributions to be made on account of such Claim), counterclaims, rights and causes of action of any nature that
such Debtor may hold against the Holder of such Claim; provided, however, that the failure to effectuate such a
setoff shall not constitute a waiver or release by the applicable Debtor, the Disbursing Agent or the Litigation Trust
of any Causes of Action that the Debtors or the Litigation Trust may possess against the Holder of a Claim.

         M.         Allocation Between Principal and Accrued Interest

         Interest shall not accrue on any Holder's Claim entitled to a Distribution from Litigation Trust Assets in
respect of the period from the Petition Date to the date a final Distribution is made on such Claim. To the extent that
any Allowed Claim entitled to a Distribution from Litigation Trust Assets consists of indebtedness and other
amounts (such as accrued but unpaid interest thereon), such Distribution shall be allocated first to the principal
amount of the Claim (as determined for federal income tax purposes) and then, to the extent the consideration
exceeds the principal amount of the Claim, to such other amounts.

         N.         Distributions to Holders of Disputed Claims

         Notwithstanding any other provision of this Plan: (1) no Distributions will be made on account of a
Disputed Claim until such Claim becomes an Allowed Claim, if ever; and (2) except as otherwise agreed to by the
relevant parties, no partial Distributions shall be made with respect to a Disputed Claim until all such disputes in
connection with such Disputed Claim have been resolved by settlement or Final Order.




                                                         -40-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 46 of 110



          To the extent that a Disputed Claim ultimately becomes an Allowed Claim, any Distributions shall be made
to the Holder of such Allowed Claim in accordance with the provisions of this Plan. On the Distribution Date that is
at least 30 days after a Disputed Claim becomes an Allowed Claim (or such lesser period as the Disbursing Agent
may determine), the Holder of such Claim shall receive any Distribution to which such Holder would have been
entitled under the Plan as of the Effective Date (including any Distribution such Holder would have been entitled to
on the Distribution Date on which such Holder is receiving its initial Distribution) if such claim had been Allowed
as of the Effective Date, without any interest to be paid on account of such Claim.

         O.         Claims Paid or Payable by Third Parties

                        1.      Claims Paid by Third Parties

          To the extent that the Holder of an Allowed Claim receives a Third Party Payment, the Litigation Trustee
shall be authorized to reduce, for the purposes of Distribution, the Allowed amount of such Claim by the amount of
the Third Party Payment, and such Claim shall be disallowed or deemed satisfied, as applicable, to the extent of the
Third Party Payment without an objection having to be Filed and without any further notice to or action, order or
approval of the Bankruptcy Court.

                        2.      Claims Payable by Insurance

         No Distributions shall be made on account of any Allowed Claim that is payable pursuant to one of the
Debtors' insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that any of the Debtors' insurers agrees to satisfy in full or in part an Allowed Claim,
then immediately upon such insurers' agreement, the applicable portion of such Claim may be expunged without an
objection having to be Filed and without any further notice to or action, order or approval of the Bankruptcy Court.

         Except as otherwise provided in this Plan, distributions to Holders of Allowed Claims shall be in
accordance with the provisions of any applicable insurance policy. Nothing contained in this Plan shall constitute or
be deemed a waiver of any Cause of Action that the Debtors or any other Entity may hold against any other Entity,
including insurers under any policies of insurance, nor shall anything contained herein constitute or be deemed a
waiver by such insurers of any defenses, including coverage defenses, held by such insurers.

VI.      DISPUTED, CONTINGENT AND UNLIQUIDATED CLAIMS

         A.         Allowance of Claims

         After the Effective Date, the Litigation Trustee (or, with respect to Corpus Christi Claims, the Purchaser)
shall have any and all rights and defenses that the Debtors had with respect to any Claim immediately before the
Effective Date, except with respect to any Claim deemed Allowed or released under this Plan. All settled Claims
approved prior to the Effective Date pursuant to a Final Order of the Bankruptcy Court pursuant to Bankruptcy
Rule 9019 or otherwise shall be binding on all parties.

         Any Claim that has been listed in the Schedules as disputed, contingent or unliquidated, and for which no
Proof of Claim has been timely filed, is not considered Allowed and shall be expunged without further action and
without any further notice to or action, order or approval of the Bankruptcy Court.




                                                          -41-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 47 of 110



         B.         Prosecution of Objections to Claims

                         1.      Authority to Prosecute and Settle Claims

          Except as otherwise specifically provided in this Plan, the Debtors, prior to the Effective Date, and
the Litigation Trustee (or, with respect to Corpus Christi Claims, the Purchaser), after the Effective Date, shall have
the sole authority: (i) to File, withdraw or litigate to judgment, objections to Claims; (ii) to settle or compromise any
Disputed Claim (other than a Fee Claim) without any further notice to or action, order or approval by the
Bankruptcy Court; and (iii) to direct the Claims and Noticing Agent to adjust the claims register to reflect any such
resolutions without any further notice to or action, order or approval by the Bankruptcy Court.

                         2.      Pending Objections

         To the extent that the Debtors have filed objections to Claims that remain pending as of the Effective Date,
the Litigation Trustee shall be substituted as the objecting party without further action of the parties or order of the
Court.

                         3.      Application of Bankruptcy Rules

        To facilitate the efficient resolution of Disputed Claims, the Litigation Trustee shall, notwithstanding
Bankruptcy Rule 3007(c), be permitted to file omnibus objections to Claims.

                         4.      Authority to Amend Schedules

          The Debtors and the Litigation Trustee, as applicable, will have the authority to amend the Schedules with
respect to any Claim and to make distributions based on such amended Schedules (if no Proof of Claim is timely
filed in response thereto) without approval of the Bankruptcy Court. If any such amendment to the Schedules
reduces the amount of a Claim or changes the nature or priority of a Claim, the Debtors or the Litigation Trustee, in
accordance with the Bar Date Orders, will provide the Holder of such Claim with notice of such amendment and
such parties will have 30 days to File an objection to such amendment in the Bankruptcy Court.

                         5.      Request for Extension of Claims Objection Bar Date

        Upon motion to the Bankruptcy Court, the Litigation Trustee may request one or more extensions to the
Claims Objection Bar Date generally or with respect to a specific list of Claims. Any extension granted by the
Bankruptcy Court shall not be considered to be a Plan modification under section 1127 of the Bankruptcy Code.

         C.         Estimation of Claims

         The Debtors, prior to the Effective Date, and the Litigation Trustee after the Effective Date, as applicable,
may (but are not required to) at any time request that the Bankruptcy Court estimate any Claim that is contingent or
unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party
previously has objected to such Claim or whether the Bankruptcy Court has ruled on any such objection.
The Bankruptcy Court shall retain jurisdiction to estimate any such Claim, including during the litigation of any
objection to such Claim or during the appeal relating to such objection. In the event that the Bankruptcy Court
estimates any contingent or unliquidated Claim, that estimated amount shall constitute a maximum limitation on
such Claim for all purposes under this Plan (including for purposes of Distributions), and the relevant Debtor, or the
Litigation Trustee (as the case may be) may elect to pursue any supplemental proceedings to object to any ultimate
Distribution on such Claim.

         In accordance with Section II.C.4.b above, this Plan will serve as a motion seeking entry of an order
estimating in the amount of $0.00 for purposes of Distributions hereunder: (i) any Corpus Christi Mechanics' Lien
Claim other than any Corpus Christi Mechanics' Lien Reserve Claim and (ii) any Corpus Christi Mechanics' Lien
Reserve Claim assigned a Reserve Amount of $0.00 on the Corpus Christi Mechanics' Lien Schedule.




                                                          -42-
NAI-1505553526v20
                Case 17-12307-BLS            Doc 2115        Filed 12/11/18         Page 48 of 110



         D.         Claims Subject to Pending Actions

         Except as otherwise provided herein, any Claims held by Entities against which a Debtor, the Litigation
Trustee or another party in interest Files a complaint seeking to recover property under sections 542, 543, 550 or 553
of the Bankruptcy Code to avoid a transfer under sections 522(f), 522(h), 544, 545, 547, 548, 549 or 724(a) of the
Bankruptcy Code, shall be deemed a Disputed Claim pursuant to section 502(d) of the Bankruptcy Code, and
Holders of such Claims may not receive any Distributions on account of such Claims until such time as such Causes
of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto has been entered and
all sums due as a result, if any, have been turned over by that Entity to the Litigation Trust.

         E.         Offer of Judgment

         The Debtors (with the consent of the Creditors' Committee), before the Effective Date, and the Litigation
Trustee, after the Effective Date, are authorized to serve upon a Holder of a Disputed Claim an offer to allow
judgment to be taken on account of such Disputed Claim, and, pursuant to Bankruptcy Rules 7068 and 9014,
Federal Rule of Civil Procedure 68 shall apply to such offer of judgment. To the extent the Holder of a Disputed
Claim must pay the costs incurred by the Debtors after the making of such offer, the Debtors are entitled to set off
such amounts against the amount of any Distribution to be paid to such Holder without any further notice to or
action, order, or approval of the Bankruptcy Court.

VII.     CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

         A.         Conditions to Confirmation

         The Bankruptcy Court shall not be requested to enter the Confirmation Order unless and until the following
conditions have been satisfied or duly waived pursuant to Section VII.C:

                         1.      The Bankruptcy Court shall have entered the Disclosure Statement Order.

                        2.     The Plan and the Confirmation Order shall be in form and substance acceptable to
the Debtors, the Creditors' Committee, the Pre-Petition First Lien Lender, CEC and the Purchaser.

         B.         Conditions to the Effective Date

         The Effective Date shall not occur, and the Plan shall not be consummated unless and until the following
conditions have been satisfied or duly waived pursuant to Section VII.C:

                         1.      The Confirmation Order shall be in full force and effect, and no stay thereof shall
be in effect;

                        2.       All other documents and agreements necessary to implement the Plan on the
Effective Date, including without limitation the Litigation Trust Agreement, shall have been effected or executed
and delivered to the required parties and, to the extent required, filed with the applicable government unit in
accordance with applicable laws, and all other actions required to be taken in connection with the Effective Date
shall have occurred;

                       3.       The Litigation Trustee shall have been appointed and have accepted his or her
appointment and the Litigation Trust Agreement shall have been executed;

                         4.      The initial members of the Litigation Trust Oversight Committee shall have been
appointed;

                         5.      The Trust Accounts shall be created and funded as set forth herein;

                         6.      The Closing Date shall have occurred;




                                                         -43-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 49 of 110



                         7.      The Corpus Christi Mechanics' Lien Reserve shall be funded;

                         8.      The Dismissal Order shall have been entered by the Bankruptcy Court;

                         9.      The Bancomext Settlement shall have been approved by the Bankruptcy Court; and

                        10.      All statutory fees and obligations then due and payable to the Office of the United
States Trustee shall have been paid in full.

         C.         Waiver of Conditions to the Effective Date

         The conditions to consummation of this Plan set forth in this Section VII may be waived by the Debtors,
with the consent of the Creditors' Committee, without notice, leave or order of the Bankruptcy Court or any formal
action other than proceeding to confirm or consummate this Plan; provided that the condition that the Closing Date
shall have occurred shall only be waived with the consent of the Purchaser, Macquarie, Inbursa and CEC and in no
event shall the obligations of the Purchaser set forth herein (including any payment or funding obligations) be
effective until the Closing Date occurs; provided further, that in no event shall the Purchaser's obligation to fund
(1) the Corpus Christi Mechanics' Lien Reserve upon the occurrence of the Closing Date in accordance with
Section 3.3(j) of the Corpus Christi Asset Purchase Agreement or (2) the Macquarie Payment upon occurrence of
the Closing Date in accordance with Section 3.3(c) of the Corpus Christi Asset Purchase Agreement be waived.

         D.         Effect of Nonoccurrence of Conditions to the Effective Date

          The Debtors reserve the right to seek to withdraw this Plan at any time prior to the Effective Date. If the
Bankruptcy Court denies approval of the Bancomext Settlement or denies entry of the Dismissal Order, this Plan
shall be deemed immediately withdrawn. If this Plan is withdrawn pursuant to this Section: (1) each of this Plan
and the Confirmation Order shall be null and void in all respects, including with respect to (i) the assumption,
assumption and assignment or rejection of Executory Contracts and Unexpired Leases and (ii) the releases described
in Section IX.C; and (2) nothing contained in this Plan or the Confirmation Order shall (i) constitute a waiver or
release of any claims by or against, or any Interest in, any Debtor or (ii) prejudice in any manner the rights of the
Debtors or any other party in interest.

VIII.    NON-CONSENSUAL CONFIRMATION

         In the event that any Impaired Class of Claims or Interests rejects this Plan, the Debtors reserve the right,
without any delay in the occurrence of the Confirmation Hearing or Effective Date, to (a) request that the
Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the Bankruptcy Code with respect to such
non-accepting Class, in which case this Plan shall constitute a motion for such relief and/or (b) amend this Plan in
accordance with Section XI.A.

IX.      EFFECT OF CONFIRMATION

         A.         Dissolution of Official Committees

         Except to the extent provided herein, upon the Effective Date: (i) the Creditors' Committee shall be
dissolved; (ii) the current and former members of the Creditors' Committee and their respective officers, employees,
counsel, advisors and agents, shall be released and discharged of and from all further authority, duties,
responsibilities and obligations related to and arising from and in connection with the Chapter 11 Cases; and (iii) the
Professionals retained by the Creditors' Committee will not be entitled to assert any Fee Claims for any services
rendered or expenses incurred after the Effective Date in their capacity as Professionals for the Creditors'
Committee, except to the extent necessary to: (i) prepare, File and, if necessary, litigate final applications for
compensation; and (ii) object to final fee applications Filed by other Professionals.




                                                         -44-
NAI-1505553526v20
             Case 17-12307-BLS              Doc 2115       Filed 12/11/18        Page 50 of 110



        B.          Exculpation

         From and after the Effective Date, the Exculpated Parties shall neither have nor incur any liability
from any Entity, and no Holder of a Claim against or Interest in, a Debtor, no other party in interest and
none of their respective Representatives shall have any right of action against any Exculpated Party for any
act taken or omitted to be taken before the Effective Date in connection with, related to or arising out of the
Chapter 11 Cases, any of the Debtors or the Estates, the negotiation, consideration, formulation, preparation,
dissemination, implementation, Confirmation or consummation of the Plan, the Exhibits, the Disclosure
Statement, the Sales, or any other transactions proposed or consummated in connection with the Chapter 11
Cases, any Distributions made under or in connection with this Plan or any contract, instrument, release or
other agreement or document created or entered into or any other act taken or omitted to be taken in
connection therewith or with this Plan or the obligations assumed hereunder; provided, however, that the
foregoing provisions of this Section IX.B shall have no effect on: (a) the liability of any Entity that would
otherwise result from the failure to perform or pay any obligation or liability under this Plan or any contract,
instrument, release or other agreement or document to be entered into or delivered in connection with
this Plan; (b) the liability of any Exculpated Party that is the result of any act or omission of such Exculpated
Party that is determined in a Final Order to have constituted gross negligence, fraud or willful misconduct;
and (c) the Litigation Trust Causes of Action and any right of the Litigation Trust to assert any Corpus
Christi Cause of Action pursuant to Section III.H.2 hereof.

        C.          Releases

                         1.       Releases by Debtors

          Without limiting any other applicable provisions of, or releases contained in, this Plan, as of the
Effective Date, to the fullest extent permitted by law, the Debtors, on behalf of themselves, their Estates, their
respective Representatives and any and all Entities who may purport to claim by, through, for or because of
them, shall forever release, waive and discharge all Liabilities that they have, had or may have against any
Released Party with respect to any of the Debtors, the Estates, the Chapter 11 Cases or the negotiation,
consideration, formulation, preparation, dissemination, implementation, Confirmation or consummation of
the Plan, the Exhibits, the Disclosure Statement, the Sales, the Dissolution Transactions or any other
transactions proposed or consummated in connection with the Chapter 11 Cases, any Distributions, any
contract, instrument, release or other agreement or document created or entered into or any other act taken
or omitted to be taken in connection therewith or in connection with this Plan or the obligations assumed
hereunder; provided, however, that the foregoing provisions of this Section IX.C.1 shall not affect: (a) the
liability of any Released Party that is the result of any act or omission determined in a Final Order to have
constituted gross negligence, fraud or willful misconduct; (b) any rights to enforce the Plan or any contracts,
instruments, releases, agreements or documents to be, or previously, entered into or delivered in connection
with the Plan; (c) except as otherwise expressly set forth in this Plan, any objections by the Debtors or the
Litigation Trust to Claims filed by any Entity against any Debtor and/or the Estates, including rights of
setoff, refund or other adjustments; (d) the rights of the Debtors or the Litigation Trust to assert any
applicable defenses in litigation or other proceedings (including the rights to seek sanctions, fees and other
costs); (e) any claim of the Debtors or the Litigation Trust, including (but not limited to) cross-claims or
counterclaims or other Causes of Action against any parties, arising out of or relating to any litigation,
judicial process, administrative proceeding or related proceeding, whether in law or in equity, to which the
Debtors or the Litigation Trust are a party; or (f) the Litigation Trust Causes of Action (including without
limitation, the Debtors' and their Estates' Causes of Action against any current or former director or officer
of any Debtor) and any right of the Litigation Trust to assert any Corpus Christi Cause of Action pursuant to
Section III.H.2 of the Plan, other than an Avoidance Action.

                         2.       Releases by Holders of Claims

         Without limiting any other applicable provisions of, or releases contained in, this Plan, as of the
Effective Date, in consideration for the obligations of the Debtors under this Plan and the consideration and
other contracts, instruments, releases, agreements or documents to be entered into or delivered in connection
with this Plan, unless otherwise provided in the Confirmation Order, each Holder of a Claim or Interest that



                                                        -45-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115         Filed 12/11/18         Page 51 of 110



(a) votes in favor of this Plan or is Unimpaired by and conclusively presumed to accept this Plan or (b) either
(i) abstains from voting, (ii) votes to reject this Plan or (iii) is deemed to reject this Plan and does not opt out
of the voluntary release contained in this Section IX.C.2 (by, in the case of either (i) or (ii), checking the opt-
out box on the Ballot and returning it in accordance with the instructions set forth thereon, indicating that
such Holder opts not to grant the releases provided in this Plan or, in the case of (iii), timely objecting to the
Plan's third-party release provisions), shall be deemed to forever release and waive and discharge all
Liabilities in any way that such Entity has, had or may have against any Released Party (which release shall
be in addition to the discharge of Claims and termination of Interests provided herein and under the
Confirmation Order and the Bankruptcy Code), in each case, relating to any of the Debtors, the Estates, the
Chapter 11 Cases, the negotiation, consideration, formulation, preparation, dissemination, implementation,
Confirmation or consummation of this Plan, the Exhibits, the Disclosure Statement, the Sales, the Dissolution
Transactions or any other transactions proposed or consummated in connection with the Chapter 11 Cases,
any contract, instrument, release or other agreement or document created or entered into or any other act
taken or omitted to be taken in connection therewith or in connection with this Plan or the obligations
assumed hereunder; provided, however, that the foregoing provisions of this Section IX.C.2 shall have no
effect on: (a) any liability of (i) the Purchaser, solely with respect to any Corpus Christi Mechanics' Lien
Assumed Claim, (ii) any Released Party that is the result of any act or omission of such Released Party
determined in a Final Order to have constituted gross negligence, fraud or willful misconduct and (iii) any
Entity that would otherwise result from the failure to perform or pay any obligation or liability under the
Plan or any contract, instrument, release or other agreement or document to be entered into or delivered in
connection with this Plan; (b) the Litigation Trust Causes of Action (including without limitation, the
Debtors' and their Estates' Causes of Action against any current or former director or officer of any Debtor)
and any right of the Litigation Trust to assert any Corpus Christi Cause of Action pursuant to Section III.H.2
of this Plan, other than an Avoidance Action; or (c) the enforcement against the Purchaser of any arbitration
clause under a contract giving rise to a Corpus Christi Mechanics' Lien Claim.

         D.         Injunction Related to Releases

         The Confirmation Order will permanently enjoin the commencement or prosecution by any Person,
whether directly, derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action, liabilities, rights of contribution or rights of indemnification released pursuant
to the Plan, including pursuant to the releases in this Section IX.

         Notwithstanding any provision of this Plan, the Disclosure Statement or the Confirmation Order to
the contrary, including but not limited to the exculpations, releases and injunctions set forth in this
Section IX, neither the Plan, the Disclosure Statement nor the Confirmation Order will: (a) release,
discharge or exculpate the Released Parties or Exculpated Parties (other than, in each case, the Debtors), the
Representatives of any of the foregoing or any other party with respect to "controlled group liability" owed
to the Pension Plans or PBGC under ERISA or the Internal Revenue Code; (b) release, discharge or
exculpate the Released Parties or Exculpated Parties (other than, in each case, the Debtors), the
Representatives of any of the foregoing or any other party for fiduciary breach related to the Pension Plans;
or (c) enjoin or prevent the Pension Plans or PBGC from collecting any such liability from a liable party.

         E.         Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on this Plan in
good faith and in compliance with the Bankruptcy Code and pursuant to section 1125(e) of the Bankruptcy Code.

         F.         Term of Injunctions or Stays

         Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays arising under or
entered during the Chapter 11 Cases under section 105 or 362 of the Bankruptcy Code, or otherwise, and in
existence on the Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the
date indicated in the order providing for such injunction or stay.




                                                          -46-
NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 52 of 110



         G.         Approval of the Bancomext Settlement

         To the extent not previously approved pursuant to the Bancomext Settlement Order, as part of
Confirmation, and pursuant to Bankruptcy Rule 9019 and sections 105 and 363 of the Bankruptcy Code, this Plan
shall constitute a motion seeking approval of the Bancomext Settlement, as set forth in the Bancomext Term Sheet
and the Bancomext Stipulation, whether or not restated herein, and this Section IX.G of the Plan. To the extent of
any conflict between the terms of the Bancomext Term Sheet, the Bancomext Stipulation and this Plan, this Plan
shall govern.

                    1.      Allowance of Bancomext Allowed Claim. To the extent not previously Allowed
pursuant to the Bancomext Settlement Order, the Bancomext Allowed Claim shall be Allowed as a General
Unsecured Claim in the amount of $70,000,000 against the Debtors' substantively consolidated Estates; provided
that in the event that the Debtors are not substantively consolidated pursuant this Plan as part of Confirmation,
Bancomext shall be permitted to allocate the Bancomext Allowed Claim in its reasonable discretion among the
Debtors, without duplication, subject to the Creditors' Committee and the Debtors' right to (i) object to such
allocation of the Bancomext Allowed Claim and (ii) seek a determination from the Bankruptcy Court with respect to
any such allocation. The Bancomext Allowed Claim shall not be subject to reconsideration, setoff, counterclaim,
subordination or reduction in any manner or for any reason, including pursuant to section 502(j) of the Bankruptcy
Code. Subject to the releases set forth in Section 4, the allowance of the Bancomext Allowed Claim shall not be
deemed to prejudice or waive any defenses, arguments, claims, or causes of action, rights of setoff, or otherwise
affect any other claims against Bancomext or any other claims asserted by Bancomext.

                    2.        Allowance of Mexico Polimeros Allowed Claim. To the extent not previously Allowed
pursuant to the Bancomext Settlement Order, the Mexico Polimeros Allowed Claim shall be Allowed as a General
Unsecured Claim in the amount of $55,515,900.90 against M&G Polymers, as the same shall be substantively
consolidated pursuant to this Plan. The Mexico Polimeros Allowed Claim shall not be subject to reconsideration,
setoff, counterclaim, subordination or reduction in any manner or for any reason, including pursuant to
section 502(j) of the Bankruptcy Code. Subject to the releases set forth in Section 4, the allowance of the Mexico
Polimeros Allowed Claim shall not be deemed to prejudice or waive any defenses, arguments, claims, or causes of
action, rights of setoff, or otherwise against Mexico Polimeros or any other Claims asserted by Mexico Polimeros
(unless otherwise provided in this Plan) or any other non-Debtor affiliate. In accordance with Bancomext's rights of
assignment and collection set forth in section 10 of the Mexico Polimeros Revolver, any recovery on account of the
Mexico Polimeros Allowed Claim shall be distributed to Bancomext pursuant to this Plan, and to the extent not
previously updated, the Claims and Noticing Agent is directed to update the Debtors' claim register to this effect.

                   3.        Bancomext Reservation of Rights. Bancomext shall retain the right to recover against
Mexico Holding and Mexico Polimeros, or any non-Debtor, including with respect to its rights to consent to any
restructuring of Mexico Holding and Mexico Polimeros, affecting their assets and liabilities in any process or
proceeding, other than in the Chapter 11 Cases; provided that Bancomext shall not be entitled to any further
distributions from the Debtors on account of the Bancomext Allowed Claim and the Mexico Polimeros Allowed
Claim if Bancomext recovers in excess of $190,000,000 of principal in Cash (in the aggregate and accounting for
recoveries from all sources) on account of claims relating to the Mexico Polimeros Revolver or the Mexico Holding
Revolver, or the use of funds advanced thereunder. To the extent that Bancomext receives distributions in respect of
the Bancomext Allowed Claim and the Mexico Polimeros Allowed Claim after it has received recoveries in excess
of $190,000,000, Bancomext shall turn over such distributions, up to and to the extent of any such excess, to the
Litigation Trust. Except as otherwise provided in the Bancomext Settlement (including as set forth in this
Section IX.G.2), (i) Bancomext's rights against the Debtors with respect to any Bancomext Acquired Claims shall be
limited to the right to receive distributions on such Claims, to the extent that such Claims are Allowed, and
(ii) Bancomext shall not participate or give any direction in respect of any vote, litigation, settlement, or similar
action in the Chapter 11 Cases, whether before or after the effective date of Bancomext's acquisition of any such
Bancomext Acquired Claim, with respect to any Bancomext Acquired Claim, including with respect to the
liquidation of such Bancomext Acquired Claim pursuant to this Plan.

                    4.       Mutual Release. Effective as of the Effective Date, in consideration for the obligations
under the Bancomext Settlement, to the fullest extent permitted by law: (i) each of the Debtors, on behalf of itself,
its Estate and its successors, assigns and any and all entities who may purport to claim by, through, for or because of



                                                         -47-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115        Filed 12/11/18          Page 53 of 110



it, shall forever release, waive and discharge all claims, counterclaims, actions, Causes of Action, defenses or setoff
rights that such Debtor may have against Bancomext and its successors and assigns, whether disputed or undisputed,
at law or in equity or known or unknown, including, without limitation, any recharacterization, subordination,
avoidance or other claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any
other similar provision of applicable state, federal or other law; (ii) the Creditors' Committee, on behalf of itself and
its successors, assigns and any and all entities who may purport to claim by, though, for or because of it, including
the Litigation Trust, shall forever release, waive and discharge all claims, counterclaims, actions, Causes of Action,
defenses or setoff rights that the Creditors' Committee may have against Bancomext and its successors and assigns,
whether disputed or undisputed, at law or in equity or known or unknown, including, without limitation, any
recharacterization, subordination, avoidance or other claim arising under or pursuant to section 105 or chapter 5 of
the Bankruptcy Code or under any other similar provision of applicable state, federal or other law; and
(iii) Bancomext, on behalf of itself and its successors, assigns and any and all entities who may purport to claim by,
though, for or because of it, shall forever release, waive and discharge all claims, counterclaims, actions, Causes of
Action, defenses or setoff rights that Bancomext may have against (a) the Debtors, their Estates and their successors
and assigns and (b) the Creditors' Committee and its successors and assigns, including the Litigation Trust, whether
disputed or undisputed, at law or in equity or known or unknown, including, without limitation, any
recharacterization, subordination, avoidance or other claim arising under or pursuant to section 105 or chapter 5 of
the Bankruptcy Code or under any other similar provision of applicable state, federal or other law; provided that the
releases set forth in this Section IX.G.4 shall not affect any of the rights of the Debtors, Bancomext or the Creditors'
Committee under the Bancomext Settlement, including the allowance of the Bancomext Allowed Claim and the
Mexico Polimeros Allowed Claim; provided further that the Mutual Releases set forth herein shall apply only to
civil liability and shall not encompass any criminal liability in any jurisdiction.

X.       RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain such jurisdiction over the Chapter 11 Cases after the Effective Date to the fullest
legally permissible extent, including jurisdiction to:

                   1.       Allow, disallow, estimate, determine, liquidate, reduce, classify, re-classify, and establish
the priority or secured or unsecured status of any Claim, including any Administrative Claim;

                  2.       Grant or deny any applications for allowance of any Fee Claims for periods ending on or
before the Effective Date;

                3.        Resolve any matters related to the assumption, assumption and assignment or rejection of
any Executory Contract or Unexpired Lease and to hear, determine and, if necessary, liquidate any Claims arising
therefrom;

                    4.      Ensure that Distributions are accomplished pursuant to the provisions of this Plan;

                   5.      Decide or resolve any motions, adversary proceedings, contested matters and any other
matters Filed in the Bankruptcy Court involving any Debtor or the Litigation Trust that may be pending on the
Effective Date or brought thereafter;

                   6.       Enter such orders as may be necessary or appropriate to implement or consummate the
provisions of this Plan and all contracts, instruments, releases and other agreements or documents entered into or
delivered in connection with the Chapter 11 Cases, this Plan, the Confirmation Order, the Sales, the Bid Support
Term Sheet, the Dismissal Stipulation or the Bancomext Settlement;

                   7.       Resolve any controversies, suits or disputes that may arise in connection with the
consummation, interpretation or enforcement of this Plan, the Confirmation Order or any contract, instrument,
release or other agreement or document that is entered into or delivered in connection with this Plan and any Entity's
rights arising from or obligations incurred in connection with this Plan or such documents, the Sales, the Bid
Support Term Sheet, the Dismissal Stipulation or the Bancomext Settlement;




                                                          -48-
NAI-1505553526v20
              Case 17-12307-BLS                Doc 2115        Filed 12/11/18         Page 54 of 110



                   8.       Modify this Plan before or after the Effective Date pursuant to section 1127 of the
Bankruptcy Code; modify the Confirmation Order or any contract, instrument, release or other agreement or
document entered into or delivered in connection with this Plan, the Sales, the Bid Support Term Sheet, the
Dismissal Stipulation or the Bancomext Settlement; or remedy any defect or omission or reconcile any inconsistency
in any Bankruptcy Court order, this Plan, the Disclosure Statement, the Confirmation Order or any contract,
instrument, release or other agreement or document entered into, delivered or created in connection with the Plan,
the Sales, the Bid Support Term Sheet, the Dismissal Stipulation or the Bancomext Settlement, in such manner as
may be necessary or appropriate to consummate this Plan and the transactions contemplated hereby;

                   9.       Hear and determine any matter, case, controversy, suit, dispute, or Cause of Action
regarding the existence, nature and scope of the releases, injunctions, and exculpation provided under the Plan, and
issue injunctions, enforce the injunctions contained in this Plan and the Confirmation Order, enter and implement
other orders or take such other actions as may be necessary or appropriate to implement, enforce or restrain
interference by any Entity with respect to the consummation, implementation or enforcement of this Plan or the
Confirmation Order, including the releases, injunctions, and exculpation provided under this Plan;

                   10.      Enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason or in any respect modified, stayed, reversed, revoked or vacated, or if distributions pursuant
to this Plan are enjoined or stayed;

                   11.      Determine any other matters that may arise in connection with or relate to this Plan, the
Disclosure Statement, the Confirmation Order or any contract, instrument, release or other agreement or document
entered into or delivered in connection with this Plan, the Disclosure Statement, the Confirmation Order, the Sales,
the Bid Support Term Sheet, the Dismissal Stipulation or the Bancomext Settlement;

                  12.       Grant, under section 505(b) of the Bankruptcy Code, an expedited determination with
respect to Tax returns filed, or to be filed, on behalf of the Debtors for any and all taxable periods ending after the
Petition Date through, and including, the Effective Date;

                    13.     Enforce, clarify or modify any orders previously entered in the Chapter 11 Cases;

                    14.     Enter a final decree closing the Chapter 11 Cases;

                  15.     Determine matters concerning state, local and federal Taxes in accordance with
sections 346, 505 and 1146 of the Bankruptcy Code, including any Disputed Claims for Taxes;

                    16.     Assist in recovery of all assets of the Debtors and their Estates, wherever located; and

                    17.     Hear any other matter over which the Bankruptcy Court has jurisdiction.

If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter, including the matters set forth in this Section X, the provisions of this Section X shall
have no effect upon and shall not control, prohibit or limit the exercise of jurisdiction by any other court having
jurisdiction with respect to such matter.

XI.      MISCELLANEOUS PROVISIONS

         A.         Modification of the Plan

         Subject to the restrictions on modifications set forth in section 1127 of the Bankruptcy Code, the Debtors
reserve the right, with the consent of the Creditors' Committee, to alter, amend or modify the Plan before the
Effective Date, provided that no such alteration, amendment or modification shall be materially adverse to the
Pre-Petition First Lien Lender, CEC, the Purchaser, the Bidders, Macquarie or Comerica without such party's
consent. Prior to the Effective Date, the Debtors, with the consent of the Creditors' Committee, may make
appropriate technical adjustments and modifications to the Plan without further order or approval of the Bankruptcy




                                                           -49-
NAI-1505553526v20
              Case 17-12307-BLS               Doc 2115         Filed 12/11/18         Page 55 of 110



Court. Holders of Claims that have accepted the Plan shall be deemed to have accepted the Plan, as amended,
modified, or supplemented, if the proposed amendment, modification, or supplement does not materially and
adversely change the treatment of such Claim; provided, however, that any Holders of Claims who were deemed to
accept the Plan because such Claims were Unimpaired shall continue to be deemed to accept the Plan only if, after
giving effect to such amendment, modification or supplement, such Claims continue to be Unimpaired.

         B.         Revocation of the Plan or Non-Occurrence of the Confirmation Date or Effective Date

          The Debtors reserve the right to revoke or withdraw this Plan, and the Creditors' Committee reserves its
right to withdraw its support for this Plan, as to any (or all) of the Debtors prior to the Confirmation Date or at the
Confirmation Hearing. If this Plan is revoked or withdrawn as to any (or all) of the Debtors, or if the Confirmation
Date or the Effective Date as to any (or all) of the Debtors does not occur, then this Plan shall be null and void in all
respects solely with respect to such Debtors, and nothing contained in this Plan shall: (1) prejudice in any manner
the rights of any Debtor or any other party in interest; (2) constitute a waiver or release of any claims by or against,
or any interests in, any of the Debtors or any other Entity; or (3) constitute an admission of any sort by any Debtor
or any other Entity. The revocation or withdrawal of this Plan with respect to one or more Debtors shall not require
the re-solicitation of this Plan with respect to the remaining Debtors.

         C.         Conversion or Dismissal of Certain of the Chapter 11 Cases

         If the requisite Classes do not vote to accept this Plan with respect to any Debtor or the Bankruptcy Court
does not confirm this Plan with respect to any Debtor, such Debtor shall have the right to seek to have its Chapter 11
Case dismissed or converted, or to liquidate or dissolve itself under applicable non-bankruptcy law or chapter 7 of
the Bankruptcy Code.

         D.         Inconsistency

         In the event of any inconsistency among this Plan, the Disclosure Statement or any exhibit or schedule to
the Disclosure Statement, the provisions of this Plan shall govern. In the event of any inconsistency among this Plan
and any document or agreement filed in the Plan Supplement, such document or agreement shall control. In the
event of any inconsistency among this Plan or any document or agreement filed in the Plan Supplement and the
Confirmation Order, the Confirmation Order shall control.

         E.         Exhibits / Schedules

          All exhibits and schedules to this Plan, including the Plan Supplement, are incorporated into and constitute
a part of this Plan as if set forth herein.

         F.         Severability

          If prior to the entry of the Confirmation Order, any term or provision of this Plan is determined by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court may, at the request of the Debtors,
alter and interpret such term or provision to the extent necessary to render it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or provision held to be invalid, void or
unenforceable, and such term or provision shall then be applicable as so altered or interpreted. Notwithstanding any
such holding, alteration or interpretation, the remaining terms and provisions of this Plan shall remain in full force
and effect and shall in no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and provision of this
Plan, as it may have been altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant
to its terms.

         G.         Governing Law

        Except to the extent that (1) the Bankruptcy Code or other federal law is applicable or (2) an exhibit or
schedule to this Plan or the Disclosure Statement provides otherwise (in which case the governing law specified




                                                          -50-
NAI-1505553526v20
              Case 17-12307-BLS                Doc 2115        Filed 12/11/18        Page 56 of 110



therein shall be applicable to such exhibit, schedule or agreement), the rights, duties, and obligations arising under
this Plan shall be governed by, and construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles of conflict of laws that would require application of the laws of another
jurisdiction.

         H.         Successors and Assigns

          The rights, benefits and obligations of any Entity named or referred to in this Plan shall be binding on, and
shall inure to the benefit of, any heir, executor, administrator, successor or assign of such Entity.

         I.         Service of Documents

          To be effective, any pleading, notice or other document required by the Plan or the Confirmation Order to
be served on or delivered to counsel to the Debtors, the Creditors' Committee, the Purchaser and the U.S. Trustee
must be sent by overnight delivery service, facsimile transmission, courier service, first class mail or messenger
(and, in the case of Purchaser, with a copy of such pleading, notice or other document also sent via e-mail to each of
the e-mail addresses listed below) to:

                         1.        The Debtors

                              JONES DAY
                              250 Vesey Street
                              New York, New York 10281
                              Telephone: (212) 326-3939
                              Facsimile: (212) 755-7306
                              Scott J. Greenberg, Esq.
                              Stacey L. Corr-Irvine, Esq.

                              901 Lakeside Avenue
                              Cleveland, OH 44114
                              Telephone: (216) 586-7035
                              Facsimile: (216) 579-0212
                              Carl E. Black, Esq.

                              1420 Peachtree Street, N.E., Suite 800
                              Atlanta, Georgia 30309
                              Telephone: (404) 581-3939
                              Facsimile: (404) 581-8330
                              Daniel J. Merrett, Esq.

                              – and –

                              PACHULSKI STANG ZIEHL & JONES LLP
                              919 North Market Street, 17th Floor
                              P.O. Box 8705
                              Wilmington, Delaware 19801-8705
                              Telephone: (302) 652-4100
                              Facsimile: (302) 652-4400
                              Laura Davis Jones, Esq.
                              James E. O'Neill, Esq.
                              Joseph M. Mulvihill, Esq.




                                                           -51-
NAI-1505553526v20
             Case 17-12307-BLS              Doc 2115          Filed 12/11/18   Page 57 of 110



                    2.           Creditors' Committee

                         MILBANK, TWEED, HADLEY & MCCLOY
                         28 Liberty St.
                         New York, NY 10005
                         Telephone: (212) 530-5000
                         Facsimile: (212) 530-5219
                         Dennis F. Dunne, Esq.
                         Abhilash M. Raval, Esq.
                         Lauren C. Doyle, Esq.

                         – and –

                         COLE SCHOTZ P.C.
                         500 Delaware Avenue, Suite 1410
                         Wilmington, Delaware 19801
                         Telephone: (302) 652-3131
                         Facsimile: (302) 652-3117
                         J. Kate Stickles, Esq.
                         David R. Hurst, Esq.

                    3.           Office of the U.S. Trustee

                         OFFICE OF THE UNITED STATES TRUSTEE
                         844 King Street, Suite 2207
                         Wilmington, Delaware 19801
                         Telephone: (302) 573-6491
                         Facsimile: (302) 573-6497
                         Hannah McCollum, Esq.

                    4.           The Purchaser

                         CORPUS CHRISTI POLYMERS, LLC
                         Corpus Christi Polymers LLC
                         c/o Corporation Service Company
                         251 Little Falls Dr.
                         Wilmington, Delaware 19808
                         Facsimile: (+66) 2 661-6664
                         E-mail: Sanjay_a@indorama.net; amypth@fenc.com; ssanchez@alpekpolyester.com

                         With copies to:

                         LOWENSTEIN SANDLER LLP
                         1251 Avenue of the Americas
                         New York, NY 10020Facsimile: (973) 597-2479; (973) 597-6373 and (973) 597-6247
                         Attention: Paul Kizel and Philip J. Gross
                         E-mail: pkizel@lowenstein.com; pgross@lowenstein.com;

                         -and-

                         WEIL, GOTSHAL & MANGES LLP
                         767 Fifth Avenue
                         New York, NY 10153
                         Facsimile: (212) 310-8007
                         Attention: Jon-Paul Bernard; Alfredo Perez, and Chris Lopez
                         E-mail: jon-paul.bernard@weil.com; alfredo.perez@weil.com; chris.lopez@weil.com



                                                        -52-
NAI-1505553526v20
             Case 17-12307-BLS     Doc 2115      Filed 12/11/18   Page 58 of 110




                     -and-

                     DUANE MORRIS LLP
                     Suite 5010
                     600 Grant Street
                     Pittsburgh, PA 15219
                     Facsimile: (412) 497-1042
                     Attention: Joel M. Walker
                     E-mail: jmwalker@duanemorris.com




                                              -53-
NAI-1505553526v20
             Case 17-12307-BLS               Doc 2115     Filed 12/11/18        Page 59 of 110



XII.    CONFIRMATION REQUEST

The Debtors request Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

 Dated: December 11, 2018                                     Respectfully submitted,

                                                              On behalf of each of the Debtors other than
                                                              Chemtex International Inc.

                                                              By: /s/ Dennis Stogsdill
                                                                     Name: Dennis Stogsdill
                                                                     Title: Chief Restructuring Officer


                                                              Chemtex International Inc.

                                                              By: /s/ Pedro S. Losa
                                                                     Name: Pedro S. Losa
                                                                     Title: Director


JONES DAY                                                     PACHULSKI STANG ZIEHL & JONES LLP
Scott J. Greenberg (admitted pro hac vice)                    Laura Davis Jones (DE Bar No. 2436)
Stacey Corr-Irvine (admitted pro hac vice)                    James E. O'Neill (DE Bar No. 4042)
250 Vesey Street                                              Joseph M. Mulvihill (DE Bar No. 6061)
New York, New York 10281                                      919 North Market Street, 17th Floor
Telephone: (212) 326-3939                                     P.O. Box 8705
Facsimile: (212) 755-7306                                     Wilmington, Delaware 19801
Email:       sgreenberg@jonesday.com                          Telephone:        (302) 652-4100
             scorrirvine@jonesday.com                         Facsimile:        (302) 652-4400
                                                              Email:            ljones@pszjlaw.com
                                                                                joneill@pszjlaw.com
Carl E. Black (admitted pro hac vice)                                           jmulvihill@pszjlaw.com
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone: (216) 586-7035                                     ATTORNEYS FOR DEBTORS
Facsimile: (216) 579-0212                                     AND DEBTORS IN POSSESSION
Email:      ceblack@jonesday.com


Daniel J. Merrett (admitted pro hac vice)
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309
Telephone: (404) 581-3939
Facsimile: (404) 581-8330
Email:      dmerrett@jonesday.com




                                                      -54-
NAI-1505553526v20
             Case 17-12307-BLS   Doc 2115      Filed 12/11/18   Page 60 of 110



                                       EXHIBIT A


                                 Initial Litigation Trustee




NAI-1505553526v20
             Case 17-12307-BLS           Doc 2115       Filed 12/11/18   Page 61 of 110



                                     INITIAL LITIGATION TRUSTEE



Alan D. Halperin and Ankura Trust Company, LLC, as co-trustees




NAI-1505553526v20
             Case 17-12307-BLS   Doc 2115      Filed 12/11/18   Page 62 of 110



                                        EXHIBIT B


                                 Litigation Trust Agreement




NAI-1505553526v20
             Case 17-12307-BLS       Doc 2115       Filed 12/11/18   Page 63 of 110
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

                            LITIGATION TRUST AGREEMENT


        This Litigation Trust Agreement (this “Agreement”) is made this [_]th day of [_______],
2018 by and among (i) the Debtors in the jointly administered chapter 11 cases (the “Cases”)
pending in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) under Case Number 17-12307, (ii) Alan D. Halperin and Ankura Trust Company, LLC,
as the co-trustees (together with any successor trustee, collectively the “Litigation Trustees”),
and (iii) the official committee of unsecured creditors appointed in the Cases pursuant to section
1102 of the Bankruptcy Code (the “Creditors’ Committee”). Capitalized terms used in this
Agreement and not defined herein have the meanings ascribed to them in the [Second Amended
Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession] (as it may be further
modified, supplemented and amended, the “Plan”).

                                            RECITALS

        A.     On [_________], 2018, the Bankruptcy Court entered an order confirming the
Plan.

        B.     The Litigation Trust (as defined below) is established pursuant to the Plan as a
liquidating trust in accordance with Treasury Regulation Section 301.7701-4(d) with no
objective to continue or engage in the conduct of a trade or business except, to the extent
reasonably necessary to, and consistent with, the liquidating purpose of the Litigation Trust and
the Plan;

        C.     The Litigation Trust is established for the purpose of, at the direction of the
Litigation Trust Oversight Committee as set forth herein, liquidating the Litigation Trust Assets
in an expeditious but orderly manner for the benefit of the Beneficiaries; and

      D.     The Litigation Trust is intended to qualify as a “grantor trust” for U.S. federal
income tax purposes pursuant to sections 671-677 of the Internal Revenue Code of 1986, as
amended, with the Beneficiaries treated as the grantors and owners of the Litigation Trust.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Plan, the Debtors, the Litigation Trustees, and the Creditors’
Committee agree as follows:

                                            ARTICLE I

                                         DEFINITIONS

               Section 1.01. Definitions.

       “Allowed” means (a) any Claim (or a portion thereof) against a Debtor as to which no
action to dispute, deny, or otherwise limit recovery with respect thereto, or alter the priority


                                                1
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 64 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

thereof (including a claim objection), has been timely commenced within the applicable period
of limitation fixed by the Plan or applicable law, or, if an action to dispute, deny, equitably
subordinate, or otherwise limit recovery with respect thereto, or alter priority thereof, has been
timely commenced, to the extent such Claim has been allowed (whether in whole or in part) by a
Final Order of a court of competent jurisdiction with respect to the subject matter or (b) any
Claim against a Debtor or portion thereof that is allowed (i) in any contract, instrument, or other
agreement entered into in connection with the Plan, (ii) pursuant to the terms of the Plan, (iii) by
Final Order of the Bankruptcy Court, or (iv) with respect to an Administrative Claim (x) that was
incurred by a Debtor in the ordinary course of business during the Chapter 11 Cases to the extent
due and owing without defense, offset, recoupment, or counterclaim of any kind and (y) that is
not otherwise disputed.

       “Bankruptcy Code” means Title 11 of the United States Code, as now in effect or
hereafter amended, as applicable to these Chapter 11 Cases.

        “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy Procedure and
the local rules of the Bankruptcy Court, as now in effect or hereafter amended.

        “Beneficiary” means all holders, following the Effective Date, of Allowed and unpaid
Litigation Trust Claims, irrespective of whether such Litigation Trust Claims become Allowed
Claims before or after the Effective Date.

       “Bid Support Term Sheet” means the bid support term sheet annexed to the Stipulation
Regarding Settlement and Agreement with Respect to Sale of Corpus Christi Assets and Related
Matters (Docket No. 1299-1), approved by the Bankruptcy Court on March 29, 2018, as
amended on October 18, 2018 and approved by the Bankruptcy Court on October 19, 2018
(Docket No. 1991).

       “Business Day” means any day other than a Saturday, Sunday, or a “legal holiday,” (as
defined in Bankruptcy Rule 9006(a)).

       “Cash” means the lawful currency of the United States and equivalents thereof.

       “Claim” means a claim, as such term is defined in section 101(5) of the Bankruptcy
Code, against a Debtor.

        “Claims and Noticing Agent” means Prime Clerk LLC, the claims and noticing agent
retained by the Debtors pursuant to the (i) Order Authorizing Retention and Appointment of
Prime Clerk LLC As Claims and Noticing Agent Nunc Pro Tunc to the Petition Date [Docket No.
65].

       “Claims Register” means the official register of Claims maintained by the Claims and
Noticing Agent in the Cases.




                                                 2
            Case 17-12307-BLS         Doc 2115        Filed 12/11/18    Page 65 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

      “Confirmation Date” means the date upon which the Bankruptcy Court entered the
Confirmation Order on its docket, within the meaning of Bankruptcy Rules 5003 and 9021.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

      “Debtors” means M & G USA Corporation; M & G Resins USA, LLC; M & G Polymers
USA, LLC; M & G Finance Corporation; M&G Waters USA, LLC; M & G USA Holding, LLC;
Chemtex International Inc.; Chemtex Far East, Ltd.; and Indo American Investments, Inc.

        “Disputed Claim” means a Litigation Trust Claim: (a) that is neither an Allowed Claim
nor a disallowed Claim; (b) that is listed as disputed, contingent or unliquidated in the Schedules
or that is otherwise subject to an objection; or (c) for which a Proof of Claim has been timely
filed with the Bankruptcy Court or a written request for payment has been made, to the extent
(i) the Debtors have, or any party in interest entitled to do so has, interposed a timely objection or
request for estimation, which objection or request for estimation has not been withdrawn or
determined by a Final Order or (ii) that such Proof of Claim has been asserted in an amount that
is greater than the undisputed, non-contingent and liquidated amount of such Claim in the
Schedules, if any.

        “Disputed Claims Reserve” means the reserve fund(s) created pursuant to Section V.D.1
of the Plan.

      “Distribution” means a distribution of property to a Beneficiary pursuant to this
Agreement.

       “Distribution Date” means any date on which Distributions are made in accordance with
Section 5.01 hereof.

       “Effective Date” means a day, as determined by the Debtors, that is the Business Day as
soon as reasonably practicable after all conditions to the Effective Date in Section VII.B of the
Plan have been met or waived in accordance with the provisions of that section.

        “Exchange Act” means the Securities and Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

       “Final Order” means an order or judgment of the Bankruptcy Court, or other court of
competent jurisdiction, as entered on the docket in the Cases or the docket of any other court of
competent jurisdiction, that has not been reversed, stayed, modified or amended, and as to which
the time to appeal or seek certiorari or move for a vacatur, new trial, reargument or rehearing has
expired, and no appeal or petition for certiorari or other proceedings for a vacatur, new trial,
reargument or rehearing has been timely taken, or as to which any appeal that has been taken or
any petition for certiorari that has been timely filed has been withdrawn or resolved by the
highest court to which the order or judgment was appealed or from which certiorari was sought
or the vacatur, new trial, reargument or rehearing shall have been denied or resulted in no

                                                  3
           Case 17-12307-BLS         Doc 2115       Filed 12/11/18    Page 66 of 110
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

modification of such order; provided that the possibility that a motion under rule 60 of the
Federal Rules of Civil Procedure, or any analogous Bankruptcy Rule or other analogous rule or
procedure, may be filed relating to such order, shall not cause an order not to be a Final Order.

       “Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

        “Litigation Trust” means the trust created pursuant to this Agreement and Section III.C of
the Plan to, among other things, hold the Litigation Trust Assets and make distributions pursuant
to the Plan.

       “Litigation Trust Assets” means (a) the Unsecured Claims Pool; (b) the Remaining
Assets; (c) the Litigation Trust Causes of Action (including any Privilege Rights); (d) the New
Equity Interests; and (e) any Corpus Christi Causes of Action transferred to the Litigation Trust
pursuant to Section III.H.2 of the Plan.

       “Litigation Trust Causes of Action” means all Causes of Action of the Debtors and their
Estates other than the Excluded Causes of Action, and including, without limitation:
(a) Avoidance Actions; (b) any claims and proceeds of claims against Magnate S.à r.l., its
managers and/or affiliates; (c) any claim against auditors and any professionals utilized by the
Debtors and/or the Estates at any time (other than the Professionals retained by the Debtors in the
Chapter 11 Cases); (d) the Litigation Trust’s entitlements with respect to any recovery against
Sinopec, as provided for in Section III.H.2 of the Plan; and (e) all Privilege Rights.

        “Litigation Trust Claims” means the Claims that, upon Allowance, may be subject to
Distributions from the Litigation Trust Assets pursuant to the Plan, including, Allowed and
unpaid Unsecured Claims Pool Administrative Claims, Unsecured Claims Pool Priority Claims,
Other Secured Claims (solely to the extent they relate to Remaining Assets transferred to the
Litigation Trust), and General Unsecured Claims.

       “Litigation Trust Oversight Committee” means the committee appointed pursuant to
Section III.C.3 of the Plan to oversee the activities of the Litigation Trust and the Litigation
Trustees.

       “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

        “Petition Date” means: (a) with respect to M&G Polymers USA, LLC, October 24, 2017;
and (b) with respect to the other Debtors, October 30, 2017.

       “Schedules” means collectively, the (a) schedules of assets and liabilities and (b)
statements of financial affairs, as each may be amended and supplemented from time to time,
Filed by the Debtors pursuant to section 521 of the Bankruptcy Code.

        “Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

                                                4
           Case 17-12307-BLS          Doc 2115       Filed 12/11/18    Page 67 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product


        “Third Party Disbursing Agent” means an entity engaged by the Debtors in their capacity
as Disbursing Agent or engaged by the Litigation Trustees to act as a Disbursing Agent pursuant
to Section III.C. of the Plan.

       “Trust Accounts” means the bank accounts to be held in the name of the Litigation
Trustees that are created pursuant to Section III.C of the Plan.

       “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, and the rules
and regulations promulgated thereunder.


                                           ARTICLE II

                      ESTABLISHMENT OF THE LITIGATION TRUST


               Section 2.01. Establishment of the Litigation Trust. Pursuant to the Plan, the
Debtors, the Litigation Trustees, and the Creditors’ Committee hereby establish the Litigation
Trust on behalf of the Beneficiaries effective as of the Effective Date of the Plan. The sole
purpose of the Litigation Trust is the liquidation and distribution of the Litigation Trust Assets in
accordance with Treasury Regulation section 301.7701-4(d), with no objective to continue or
engage in the conduct of a trade or business. The Litigation Trust shall engage in activities only
as reasonably necessary to, and consistent with, its liquidating purpose.

               Section 2.02. Transfer and Title to Assets. The Litigation Trustees shall hold the
Litigation Trust Assets in the Litigation Trust for the benefit of the Beneficiaries, subject to the
terms of the Plan and this Agreement. For all federal income tax purposes, all parties (including
the Debtors, the Litigation Trustees, and the Beneficiaries) shall treat the transfer of (a) the
Litigation Trust Assets allocable to the holders of the Allowed Litigation Trust Claims as of the
Effective Date as a transfer to such holders of their proportionate interests in the Litigation Trust
Assets followed by a transfer by such holders of such interests in the Litigation Trust Assets to
the Litigation Trust in exchange for beneficial interests in the Litigation Trust, and (b) the
Litigation Trust Assets allocable to the Disputed Claims as a transfer to the Disputed Claims
Reserve. Accordingly, the holders of Allowed Litigation Trust Claims as of the Effective Date
shall be treated for federal income tax purposes as the grantors and owners of their respective
shares of the Litigation Trust Assets. The foregoing treatment shall also apply, to the extent
permitted by applicable law, for state and local income tax purposes.

                Section 2.03. Funding the Litigation Trust. Except as otherwise provided in the
Plan or the Confirmation Order, on the Effective Date, the Debtors shall transfer the Litigation
Trust Assets to the Litigation Trust, and all such assets shall vest in the Litigation Trust on such
date, to be administered by the Litigation Trustees in accordance with the Plan and this
Agreement. Except as set forth in Section III.J of the Plan, the Litigation Trust Assets shall be
transferred to the Litigation Trust free and clear of all Liens.


                                                 5
           Case 17-12307-BLS          Doc 2115       Filed 12/11/18    Page 68 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

               Section 2.04. Valuation of Assets. As soon as practicable after the Effective
Date, the Litigation Trustees shall make a good-faith valuation of the Litigation Trust Assets, and
such valuation shall be made available from time to time, to the extent relevant, and shall be used
consistently by all parties (including the Litigation Trustees and the Beneficiaries) for all federal
income tax purposes.

               Section 2.05. Rights of Debtors. The Debtors shall have no claim to, right, or
interest in, whether direct, residual, contingent or otherwise, the Litigation Trust Assets once
such assets have been transferred to the Litigation Trust. In no event shall any part of the
Litigation Trust Assets revert to or be distributed to any of the Debtors.

                Section 2.06. Books and Records; Authorization. The Litigation Trustees shall
maintain books and records relating to the assets and income of the Litigation Trust, the payment
of expenses and liabilities of, and claims against or assumed by, the Litigation Trust in such
detail and for such period of time as may be reasonably necessary to enable him or her to make
full and proper accounting in respect thereof, and to comply with applicable provisions of law.
Members of the Litigation Trust Oversight Committee shall have the right, upon not less than
thirty (30) days’ prior written (with email being sufficient) notice delivered to the Litigation
Trustees, to inspect such books and records during normal business hours reasonably acceptable
to the Litigation Trustees, subject to entering into a confidentiality agreement satisfactory in
form and substance to the Litigation Trustees. Except as provided in Section 8.01 hereof,
nothing in this Agreement requires the Litigation Trustees to file any accounting or seek
approval of any court with respect to (i) the administration of the Litigation Trust, or (ii) as a
condition for making any payment or distribution out of the Litigation Trust Assets.


                                           ARTICLE III

                                    LITIGATION TRUSTEES

               Section 3.01. Appointment. Pursuant to the Plan, Alan D. Halperin and Ankura
Trust Company, LLC have been designated to serve as the initial Litigation Trustees, and they
hereby accept such appointment and agree to serve in such capacity as of the Effective Date.
The Litigation Trustees shall be deemed to be appointed pursuant to Bankruptcy Code section
1123(b)(3)(B).

               Section 3.02. Generally. The Litigation Trustees’ powers are exercisable solely
in a manner consistent with, and in furtherance of, the purpose of the Litigation Trust and not
otherwise. The Litigation Trustees shall have authority to bind the Litigation Trust, and for all
purposes of this Agreement shall be acting as Litigation Trustees, and not in his or her individual
capacity.

               Section 3.03. Scope of Authority. Subject to the oversight and direction of the
Litigation Trust Oversight Committee and the provisions of the Plan and this Agreement, the
Litigation Trustees shall hold the authority to:


                                                 6
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 69 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

                       (a)    perform all actions and execute all agreements, instruments and
other documents necessary to implement the Plan as it pertains to the Litigation Trust, the
Litigation Trust Assets and Litigation Trust Claims;
                      (b)     establish, maintain and administer the Trust Accounts and the
Disputed Claims Reserves and any other appropriate reserves in the name of the Litigation Trust
(which may be done by book entry) on account of the fees, costs and expenses associated with
the investigation and prosecution of the Litigation Trusts Causes of Action, Disputed Claims,
and costs associated with the administration of the Litigation Trust, including, without limitation,
the costs associated with making Distributions and such other matters as the Litigation Trustee
deems reasonably necessary or appropriate;
                       (c)     accept, preserve, receive, collect, manage, invest, sell, liquidate,
transfer, supervise, prosecute, settle and protect, and/or distribute, as applicable, the Litigation
Trust Assets (directly or through his or her professionals or a Third Party Disbursing Agent);
                     (d)    review, reconcile, settle or object to all Litigation Trust Claims that
are Disputed Claims as of the Effective Date without any further notice to or action, order or
approval by the Bankruptcy Court;
                       (e)    calculate and make Distributions of the proceeds of the Litigation
Trust Assets to the Holders of Allowed Litigation Trust Claims (directly or through his or her
professionals or a Third Party Disbursing Agent);
                       (f)    pursue, investigate, institute, file, prosecute, enforce, abandon,
settle, compromise, release or withdraw any and all Causes of Action transferred to the Litigation
Trust in any court or other tribunal without any further order of the Bankruptcy Court in
accordance with the Litigation Trust Agreement and the Bid Support Term Sheet;
                       (g)     without limiting the generality of the rights and powers set forth in
this Section and subject to all applicable rules, regulations, procedures, defenses and objections,
to take discovery in connection with the investigation and prosecution of the Causes of Action
transferred to the Litigation Trust, whether through depositions, oral examinations, document
requests, interrogatories and/or other discovery devices provided for under applicable law, and to
exercise any and all investigatory powers provided for under Rule 2004 of the Bankruptcy Rules
to the extent authorized to do so by order of the Bankruptcy Court or other court of competent
jurisdiction;
                       (h)    retain, compensate and employ professionals to represent the
Litigation Trust;
                       (i)   file appropriate Tax returns and other reports on behalf of the
Litigation Trust and pay Taxes or other obligations owed by the Litigation Trust;
                      (j)    file, to the extent reasonably feasible, and provided that necessary
and reliable information to do so is made reasonably available to the Litigation Trustees,
appropriate Tax returns on behalf of each Debtor and pay Taxes or other obligations arising in
connection therewith provided that for the avoidance of doubt the Litigation Trustees may

                                                 7
            Case 17-12307-BLS        Doc 2115       Filed 12/11/18    Page 70 of 110
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

absolutely and unconditionally rely, and shall be protected in acting upon and executing, any
such Tax return and any related certificate, statement, instrument, opinion, report, or other paper
or document prepared by accounting, financial and legal advisors and other professionals
retained for such purpose, and shall not be liable for any action taken or omitted to be taken in
accordance with the advice thereof;
                       (k)     cause the Plan Administrator to enter into, the Dissolution
Transactions to the extent reasonably feasible;
                       (l)     take such actions as are necessary or appropriate to close or
dismiss all of the Cases;
                       (m)     utilize the Litigation Trust Assets to purchase or create and carry
all appropriate insurance policies and pay all insurance premiums and costs deemed necessary or
advisable by the Litigation Trustees, including, without limitation, to insure the acts and
omissions of the Litigation Trustees, and if appropriate, the Litigation Trust Oversight
Committee;
                        (n)    make any and all necessary filings in accordance with applicable
law, statute, or regulation;
                       (o)    in reliance upon the Claims Register maintained in the Cases
(which the Litigation Trustees shall have the absolute right to rely on as accurate), maintain
appropriate books and records, including a register evidencing the beneficial interest in the
Litigation Trust held by each of the Beneficiaries;
                      (p)    dissolve the Litigation Trust in accordance with the terms of the
Litigation Trust Agreement; and
                       (q)    exercise such other powers as may be vested in or assumed by the
Litigation Trust or the Litigation Trustees pursuant to the Plan, Bankruptcy Court order, or as
may be necessary, proper, and appropriate to carry out the provisions of the Plan.

Notwithstanding anything to the contrary set forth above, or provided herein or elsewhere,
neither the Litigation Trust nor the Litigation Trustees shall have any obligation whatsoever to
take any action, or perform any filing, with respect to any of the Debtors’ retirement or benefits
plans.

                Section 3.04. Limitations.

                       (a)     The Litigation Trustees shall not be, and is not, authorized to
engage in any trade or business with respect to the Litigation Trust Assets, and shall engage only
in activity reasonably necessary to, and consistent with, the liquidating purpose of the Litigation
Trust. All actions taken by the Litigation Trustees shall be consistent with the expeditious but
orderly liquidation of the Litigation Trust Assets as is required by applicable law and consistent
with the treatment of the Litigation Trust as a liquidating trust under Treasury Regulation
section 301.7701-4(d).


                                                8
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 71 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

                       (b)      In all circumstances, the Litigation Trustees shall act in the best
interests of all Beneficiaries and in furtherance of the purpose of the Litigation Trust, and shall
consult with the Litigation Trust Oversight Committee as the same is provided for pursuant to
the terms of this Agreement.

                       (c)     Except as otherwise provided herein or in the Plan, the Litigation
Trust Oversight Committee may from time to time, by unanimous vote, restrict the Litigation
Trustees from taking or initiating certain actions determined by the Litigation Trust Oversight
Committee to be contrary to the best interests of the Litigation Trust or the Beneficiaries,
provided that the Litigation Trustees may make a motion to the Bankruptcy Court to resolve any
such dispute.

                      (d)     The Litigation Trustees shall liquidate and convert to Cash the
Litigation Trust Assets in an expeditious but orderly manner, make timely distributions, and not
unduly prolong the duration of the Litigation Trust.

                        (e) The Litigation Trustees may not seek to have the Bankruptcy Court
expand its role beyond that set forth in the Plan and this Agreement, unless they have the
unanimous consent of the Oversight Committee and the expansion is necessary to satisfy a need
of the Litigation Trust.

                Section 3.05. Discretion. Subject to (a) Section 6.01 of this Agreement, (b)
consultation with, and the reasonable oversight of, the Litigation Trust Oversight Committee,
and (c) express provisions of this Agreement and the Plan, the Litigation Trustees shall have
absolute discretion to pursue, or not pursue, any and all claims, rights, or causes of action, as it
determines is in the best interests of the Beneficiaries and consistent with the purposes of the
Litigation Trust. The Litigation Trustees may incur any reasonable and necessary expenses in
liquidating and converting the Litigation Trust Assets to Cash. Neither the Litigation Trustees
nor his or her successors or assigns shall fund, or be obligated to fund (whether directly or
indirectly), the costs of pursuing any claim. No person dealing with the Litigation Trust shall be
obligated to inquire into the authority of the Litigation Trustees in connection with the
protection, conservation, or disposition of the Litigation Trust Assets.

                Section 3.06. Prosecution of Litigation Trust Causes of Action. After the
Effective Date, only the Litigation Trustees shall have authority to maintain, prosecute, settle,
dismiss, abandon, or otherwise dispose of the Litigation Trust Causes of Action. The Litigation
Trustees may enter into and consummate settlements and compromises of the Litigation Trust
Causes of Action without notice to, or approval by, the Bankruptcy Court. On the Effective
Date, and without having to obtain any further order of the Bankruptcy Court, the Litigation
Trustees shall be deemed to have intervened as plaintiff, movant or additional party, as
appropriate, in any Litigation Trust Cause of Action, irrespective of whether any such Litigation
Trust Cause of Action was commenced as an adversary proceeding, contested matter, or motion
or other action, and whether filed by a Debtor, the Creditors’ Committee or any other estate
representative before the Effective Date.



                                                 9
           Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 72 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

                Section 3.07. Retention of Professionals. The Litigation Trustees may retain and
compensate attorneys and other professionals (including any professional who represented a
party in interest in the Cases) to assist in their duties as Litigation Trustees (including the
prosecution of the Litigation Trust Causes of Action) on such terms as the Litigation Trustees
deem appropriate (including, without limitation, on a fee or a contingency basis) without
Bankruptcy Court approval. The Litigation Trustees may, with the consent and oversight of the
Litigation Trust Oversight Committee, delegate the performance of services and the fulfillment
of responsibilities under this Agreement to other persons reasonably acceptable to the Litigation
Trust Oversight Committee. Such persons shall be entitled to be compensated and reimbursed
for out-of-pocket disbursements in the same manner as the Litigation Trustees.

                Section 3.08. Other Activities. The entities serving as the Litigation Trustees,
other than in their capacity as such, shall be entitled to perform services for and be employed by
third parties.

               Section 3.09. Liability of Litigation Trustees and Their Agents. Except as
otherwise specifically provided herein, neither the Litigation Trustees, nor the employees,
professionals, agents, and representatives of the Litigation Trust or the Litigation Trustees (all of
the foregoing, the “Covered Persons”), shall be held personally liable for any claim asserted
against any of them or the Litigation Trust. Without limiting the generality of the foregoing,
none of the Covered Persons shall be liable with respect to any action taken or omitted to be
taken in furtherance of their responsibilities hereunder, except to the extent that their conduct is
determined by a Final Order to be due to their own fraud, gross negligence, or willful
misconduct. All Persons dealing with the Litigation Trustees shall look only to the Litigation
Trust Assets to satisfy any liability incurred by him or her in carrying out the terms of this
Agreement, the Plan or Confirmation Order, and, subject to the preceding sentence, none of the
Covered Persons shall have any personal obligation to satisfy any such liability. Nothing
contained in this Agreement, the Plan or the Confirmation Order shall be deemed to be an
assumption by the Litigation Trustees of any of the liabilities, obligations or duties of the
Debtors or Beneficiaries and shall not be deemed to be or contain a covenant or agreement by the
Litigation Trustees to assume or accept any such liability, obligation or duty.

               Section 3.10. Non-Liability for Acts of Others. Except as expressly provided in
this Agreement, the Plan or the Confirmation Order, neither the Litigation Trust nor the
Litigation Trustees shall assume any of the liabilities, obligations or duties of the Debtors or the
Beneficiaries. The Litigation Trustees may accept and rely upon any accounting made by or on
behalf of the Debtors and any statement or representation made by the Debtors or its agents and
professionals as to the assets comprising the Litigation Trust Assets or the Disputed Claims
Reserve or as to any other fact bearing upon the creation of the Litigation Trust, so long as it has
a good faith basis to do so. Any successor Litigation Trustee may accept and rely upon any
accounting made by or on behalf of any predecessor Litigation Trustee hereunder, and any
statement or representation made by a predecessor Litigation Trustee or its agents as to the assets
comprising the Litigation Trust Assets, the Disputed Claims Reserves or as to any other fact
bearing upon the prior administration of the Litigation Trust, so long as it has a good faith basis
to do so. The Litigation Trustees shall not be liable for having accepted and relied in good faith


                                                 10
           Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 73 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

upon any such accounting, statement or representation if it is later proved to be incomplete,
inaccurate or untrue. The Litigation Trustees or successor Litigation Trustees shall not be liable
for any act or omission of any predecessor Litigation Trustees, nor have a duty to enforce any
claims against any predecessor Litigation Trustees on account of any such act or omission. The
Litigation Trustees or the Members of the Litigation Trust Oversight Committee may, in
connection with the performance of their functions, and in their sole and absolute discretion,
consult with their attorneys, accountants, financial advisors and agents, and shall not be liable for
any act taken, omitted to be taken, or suffered to be done in good faith reliance upon the advice
or opinions rendered by such persons, regardless of whether such advice or opinions are
provided in writing. Notwithstanding such authority, neither the Litigation Trustees nor the
Members of the Litigation Trust Oversight Committee shall be under any obligation to consult
with attorneys, accountants, financial advisors or agents, and their determination not to do so
shall not result in the imposition of liability on the Litigation Trustees or the Members and/or
their designees, unless such determination is based on fraud, willful misconduct, or gross
negligence.

                 Section 3.11. Reliance by Litigation Trustees. The Litigation Trustees may
absolutely and unconditionally rely, and shall be protected in acting upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent, order, or other paper
or document believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Litigation Trustees may absolutely and unconditionally presume that any
other parties purporting to give any notice of instructions in writing has been duly authorized to do
so, and may rely on such notice. The Litigation Trustees may consult with legal counsel, financial
or accounting advisors, and other professionals to be selected by him or her and may rely, in
good-faith, on the advice thereof, and shall not be liable for any action taken or omitted to be
taken in accordance with the advice thereof.

               Section 3.12. Parties Dealing With the Litigation Trustees. In the absence of
actual knowledge to the contrary, any person dealing with the Litigation Trust or the Litigation
Trustees shall be entitled to rely on the authority of the Litigation Trustees or any of the
Litigation Trustees’ agents to act in connection with the Litigation Trust Assets. There is no
obligation on any Person dealing with the Litigation Trustees to inquire into the validity,
expediency or propriety of any transaction by the Litigation Trustees or any agent of the
Litigation Trustees.

               Section 3.13. Compensation of the Litigation Trustees and Other Employees.
The Litigation Trustees and the Litigation Trust’s employees shall be entitled to receive
reasonable compensation approved by the Litigation Trust Oversight Committee and paid by the
Litigation Trust with the Litigation Trust Assets. A Litigation Trustee may pay his or her
compensation and other costs and expenses of the Litigation Trust before approving or making
any Distributions to the Beneficiaries. Costs and expenses of the Litigation Trust shall include,
but shall not be limited to, (i) fees and expenses incurred in connection with the prosecution and
settlement of any Disputed Claims and Litigation Trust Causes of Action and (ii) actual
reasonable out-of-pocket fees and expenses of the Litigation Trustees and his or her retained



                                                 11
                Case 17-12307-BLS             Doc 2115         Filed 12/11/18   Page 74 of 110
                                                                                Subject to Material Revision
                                                                                 Privileged and Confidential
                                                                                     Attorney Work Product

professionals.1 A Litigation Trustee shall deliver his or her invoices or fee statements to the
Litigation Trust Oversight Committee. Any professionals retained by the Litigation Trustees
pursuant to this Agreement shall deliver their invoices or fee statements to the Litigation
Trustees for approval before payment from the Litigation Trust Assets shall be allowed. The
Litigation Trustees and Litigation Trust Oversight Committee, as applicable, shall have ten (10)
days from the delivery of any invoice or fee statement to give notice (with email being sufficient)
of an objection to the fee statement to the professional seeking compensation or reimbursement
(including the Litigation Trustees). In the event no objections are timely raised, the Litigation
Trustees may pay the fees and expenses (including the Litigation Trustees’ fees and expenses),
or that portion of the fee, that is not subject to an objection. For an objection to be valid, it shall
be in writing and set forth in detail the specific fees objected to and the basis for the objection.
Any objection that remains unresolved fifteen (15) days after it is made may be submitted to the
Bankruptcy Court for resolution. A Litigation Trustee may be compensated for work performed
prior to the Effective Date of the Plan and creation of this Litigation Trust in connection with the
preparation of the Litigation Trust and for the effective date and implementation of the Litigation
Trust.

                Section 3.14. Exculpation; Indemnification. All of the Covered Persons shall be,
and hereby are, exculpated by all Persons, including the Beneficiaries and any other holders of
Allowed Claims, from any and all claims, causes of action and other assertions of liability arising
out of the discharge of the powers and duties conferred upon them by the Plan, this Agreement,
or any order of the Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, or by
applicable law, except for actions or omissions to act that are determined by a Final Order to
have arisen out of fraud, gross negligence, or willful misconduct. No Person shall have, or be
permitted to pursue, any claim or cause of action against any of the Covered Persons for making
payments in accordance with this Agreement or the Plan, or for implementing any other
provision of the Plan. To the fullest extent permitted by applicable law, the Litigation Trust
shall: (i) indemnify, defend, and hold harmless the Covered Persons from and against any and all
losses, claims, damages, liabilities and expenses, including, without limitation, reasonable
attorneys’ fees, disbursements and related expenses that the Covered Persons may incur or to
which the Covered Persons may become subject in connection with any actions or inactions in
their capacity as such, except for actions or inactions involving fraud, willful misconduct, or
gross negligence and (ii) the Covered Persons shall be entitled to obtain advances from the
Litigation Trust to cover their reasonable fees and expenses incurred in defending any such
actions or inactions. Any action taken, or omitted to be taken, with the express approval of the
Bankruptcy Court or the Litigation Trust Oversight Committee will conclusively be deemed not
to constitute fraud, gross negligence, or willful misconduct, provided, however, that the
Litigation Trustees shall not be obligated to comply with a direction of the Litigation Trust
Oversight Committee, whether or not express, which would result in a change of the distribution
or any other material provisions of the Plan. The foregoing exculpation and indemnity in respect
of any Covered Person shall survive the termination of such Covered Person from the capacity
for which they are indemnified and shall inure to the benefit of the Covered Persons’ heirs and
assigns.

1
    Initial budget and compensation to be acceptable to Creditors’ Committee.

                                                          12
            Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 75 of 110
                                                                        Subject to Material Revision
                                                                         Privileged and Confidential
                                                                             Attorney Work Product

               Section 3.15. Termination. The duties, responsibilities and powers of the
Litigation Trustees shall terminate on the date the Litigation Trust is dissolved pursuant to
Article IX of this Agreement, under applicable law, or by an order of the Bankruptcy Court;
provided, that Sections 3.11 and 3.12 above shall survive such termination and dissolution.

              Section 3.16. Resignation. The Litigation Trustees may resign by giving not less
than ninety (90) days prior written notice (with email being sufficient) to the Litigation Trust
Oversight Committee.

              Section 3.17. Removal. A Litigation Trustee may be removed upon the
unanimous vote of the Litigation Trust Oversight Committee with or without cause. Any
removal of a Litigation Trustee shall become effective on such date as may be specified by the
Litigation Trust Oversight Committee. In the event of the removal of a Litigation Trustee
without cause, such Litigation Trustee shall be entitled to immediate payment of all
compensation earned by such Litigation Trustee through and including the effective date of such
removal.

               Section 3.18. No Bond. The Litigation Trustees shall not be required to post any
bond or surety or other security for the performance of their duties unless otherwise ordered by
the Bankruptcy Court and, in the event the Litigation Trustees are so otherwise ordered, all
reasonable costs and expenses of procuring any such bond or surety shall be borne by the
Litigation Trust.


                                            ARTICLE IV

                                         BENEFICIARIES

                Section 4.01. Rights of Beneficiaries. Each Beneficiary shall take and hold its
beneficial interest in the Litigation Trust subject to all of the terms and provisions of this
Agreement, the Confirmation Order, and the Plan. A Beneficiary shall have no title or right to,
or possession, management, or control of, the Litigation Trust Assets except as expressly
provided herein. The interest of a Beneficiary in the Litigation Trust is in all respects personal
property, and the death, insolvency, or incapacity of an individual Beneficiary shall not terminate
or affect the validity of this Agreement. No surviving spouse, heir, or devisee of any deceased
Beneficiary shall have any right of dower, homestead, inheritance, partition, or any other right,
statutory or otherwise, in the Litigation Trust Assets, and their sole interest shall be the rights and
benefits given to the Beneficiaries under this Agreement.

               Section 4.02. Limit on Transfers. The interests of the Beneficiaries in the
Litigation Trust shall be uncertificated, and are reflected only on the records of the Litigation
Trust maintained by the Litigation Trustees. Such interests are not negotiable and not
transferable except (a) pursuant to applicable laws of descent and distribution (in the case of a
deceased individual Beneficiary) or (b) by operation of law. The Litigation Trustees shall not be
required to record any transfer which, in the Litigation Trustees’ sole discretion, may be
construed to create any uncertainty or ambiguity as to the identity of the holder of the interest in

                                                  13
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 76 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

the Litigation Trust. Until a transfer is, in fact, recorded on the books and records maintained by
the Litigation Trustees for the purpose of identifying Beneficiaries, the Litigation Trustees,
whether or not in receipt of documents of transfer or other documents relating to the transfer,
may nevertheless make distributions and send communications as though he or she has no notice
of any such transfer, and in so doing the Litigation Trustees shall be fully protected and incur no
liability to any purported transferee or any other Person. Neither the Litigation Trust nor the
Litigation Trustees shall incur any liability from relying on the Claims Register (or information
regarding reserves) to determine the interests of the Beneficiaries in the Litigation Trust and the
size of the Disputed Claims Reserve.

                Section 4.03. Identification of Beneficiaries. In order to determine the actual
names, addresses, and tax identification numbers of the Beneficiaries, the Litigation Trustees
shall be entitled to conclusively rely on the names, addresses, and tax identification numbers set
forth in the Schedules or filed proofs of claim. Each Beneficiary shall furnish, in writing, its
name, address, and tax identification number as assigned by the IRS and completed IRS Form
W-9 or, if applicable, IRS Form W-8 to the Litigation Trustees within ninety (90) days of a
written request from the Litigation Trustees. The Litigation Trustees shall make two (2) such
requests. Failure of a Beneficiary to respond to the Trustee’s second request for such tax
information within 90 days of the second request shall result in the Beneficiary forfeiting their
Litigation Trust interest and rights to any Distribution, and such forfeited amounts shall revest in
the Litigation Trust and be distributed to the remaining Beneficiaries on the next Distribution
Date.

                 Section 4.04. Conflicting Claims. If any conflicting claims or demands are made
or asserted with respect to an Allowed Litigation Trust Claim, the Litigation Trustees shall be
entitled, in their sole election, to refuse to comply with any such conflicting claims or demands.
In so refusing, the Litigation Trustees shall (i) make no payment or distribution with respect to
the Allowed Litigation Trust Claims represented by the claims or demands involved, or any part
thereof, and (ii) refer such conflicting claims or demands to the Bankruptcy Court, which shall
have exclusive jurisdiction over resolution of such conflicting claims or demands. In so doing,
the Litigation Trustees shall not be or become liable to any party for his or her refusal to comply
with any of such conflicting claims or demands. The Litigation Trustees shall be entitled to
refuse to comply with conflicting claims or demands until either (a) the rights of the adverse
claimants have been adjudicated by a Final Order of the Bankruptcy Court or (b) the conflict has
been resolved by a written agreement among all of such parties and the Litigation Trustees,
which agreement shall include a complete release of the Litigation Trust and the Litigation
Trustees with respect to the subject matter of the dispute.


                                           ARTICLE V

                                        DISTRIBUTIONS

              Section 5.01. Payment of Distribution Amounts. The Litigation Trustees shall
make Distributions to the Beneficiaries in their discretion but in consultation with the Litigation
Trust Oversight Committee of all Cash on hand except such amounts (i) that would have been

                                                14
            Case 17-12307-BLS         Doc 2115        Filed 12/11/18    Page 77 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

distributable to the holders of Disputed Claims if such Disputed Claims had been Allowed prior
to the time of such Distribution, (ii) that are reasonably necessary to meet contingent liabilities of
the Litigation Trust and to maintain or enhance the value of the Litigation Trust Assets, (iii) that
are necessary to pay expenses of the Litigation Trust (including, but not limited to, any taxes
imposed on the Litigation Trust in respect of its assets and the reasonable out-of-pocket fees and
expenses of the Litigation Trustees and the Litigation Trust Oversight Committee members), and
(iv) that are necessary to satisfy other liabilities incurred by the Litigation Trust in accordance
with the Plan or this Agreement. For the avoidance of doubt, no Distribution shall be made on
account of any Claim if it or any portion of it is a Disputed Claim. Each Distribution by the
Litigation Trustees to the Beneficiaries shall be consistent with the terms set forth in the Plan,
any order of the Bankruptcy Court, and this Agreement. Notwithstanding anything to the
contrary contain herein, the Litigation Trustees will not be required to make any Distributions to
Beneficiaries if such Distribution will be less than $25.00 in value.

               Section 5.02. Administration of Distributions.

                    (a)    Manner of Payment. At the option of the Litigation Trustees, any
Cash payment to be made hereunder may be made by a check or wire transfer in U.S. dollars.

                       (b)     No Interest on Claims.         Interest shall not accrue on the
Beneficiaries’ Litigation Trust Claims in respect of the period from the Petition Date to the date a
final Distribution is made on their respective Litigation Trust Claims.

                      (c)     Allocation of Plan Distributions between Principal and Interest.
To the extent that any Allowed Litigation Trust Claim entitled to a Distribution hereunder
consists of indebtedness and other amounts (such as accrued but unpaid interest thereon), such
Distribution shall be allocated first to the principal amount of the Claim (as determined for
federal income tax purposes) and then, to the extent the consideration exceeds the principal
amount of the Claim, to such other amounts.

                      (d)   No Fractional Payments. Whenever a payment of a fraction of a
dollar would otherwise be called for, the actual payment may reflect a rounding down to the
nearest whole dollar.

                       (e)     Unclaimed Distributions. The Litigation Trustees are not obligated
to make any effort to determine the correct address of any of the Beneficiaries. In the event any
Distribution to any Beneficiary is returned as undeliverable, no further Distribution to such
Beneficiary shall be made unless and until the Litigation Trustees is notified in writing of such
Beneficiary’s then-current address, at which time the Distribution shall be made to such
Beneficiary without interest, provided, however, that if a Beneficiary fails to claim an
undeliverable Distribution in writing within six months after such Distribution is returned as
undeliverable such Distribution shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code, and the Litigation Trust Claims of the Beneficiaries that may have been
entitled to such Distribution shall be discharged and forever barred. In the event any check sent
to a Beneficiary in respect of a Distribution to such Beneficiary has not been cashed within six
months of the date of the respective Distribution, such check shall be cancelled and no additional

                                                 15
            Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 78 of 110
                                                                        Subject to Material Revision
                                                                         Privileged and Confidential
                                                                             Attorney Work Product

Distribution shall be made to such Beneficiary, such Distribution shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code, and the Litigation Trust Claims of the
Beneficiaries that may have been entitled to such Distribution shall be discharged and forever
barred from receiving Distributions under this Agreement. After such date, all undeliverable
Distributions shall revert to the Litigation Trust and shall be redistributed in accordance with this
Agreement.

                       (f)  Compliance with Laws. Any and all Distributions hereunder shall
be made in compliance with applicable laws, including but not limited to, applicable federal and
state securities laws.

                        (g)      Abandonment. With the approval of the Litigation Trust Oversight
Committee, the Litigation Trustees may abandon, in any commercially reasonable manner
(including abandonment or donation to a charitable organization of their choice), any asset that
cannot be sold or distributed in a commercially reasonable manner, that the Litigation Trustees
reasonably conclude has inconsequential value to the Litigation Trust or the Beneficiaries, or that
is insufficient to render a further practicable Distribution.

               Section 5.03. Periodic Evaluation. The Litigation Trustees shall report to the
Litigation Trust Oversight Committee from time to time, but in no event less than once per year,
concerning the status of each claim or cause of action held by the Litigation Trust and consult
with the Litigation Trust Oversight Committee concerning the litigation strategy with respect to
each such claim or cause of action.

               Section 5.04. Priority of Distribution of Litigation Trust Assets. Any Litigation
Trust Assets available for Distribution shall be applied (a) first, to pay or reimburse, as
applicable, the reasonable, documented out-of-pocket fees, costs, expenses and liabilities of the
Litigation Trust and the Litigation Trustees, and the reasonable, documented out-of-pocket
expenses of the Litigation Trust Oversight Committee members and (b) second, to distributions
to Beneficiaries in accordance with the Plan and this Agreement.

                Section 5.05. Location for Distributions; Notice of Change of Address.
Distributions to the Beneficiaries shall be made by the Litigation Trustees to the Beneficiaries as
of the Effective Date at the addresses contained in the Claims Register, which shall list the
Beneficiaries address as set forth on their proofs of claim or if no proof of claim is filed, the
address listed for the Beneficiaries as listed on the Schedules, or as listed in any other notice filed
with the Bankruptcy Court. The Litigation Trustees are not obligated to make any effort to
determine the correct address of any Beneficiary. As soon as practicable following the Effective
Date, the Debtors shall deliver to the Litigation Trustees the Claims Register, which shall reflect
(i) the address of each Beneficiary and (ii) the respective Allowed Litigation Trust Claim amount
and schedule and/or claim numbers of each of the Beneficiaries (or if not yet allowed, the
Litigation Trust Claim number and amount of each of the Beneficiaries). The Litigation Trustees
shall have the absolute right to rely on such Claims Register as complete and accurate, and
neither the Litigation Trustees nor the Litigation Trust shall incur any liability by relying on the
information provided by the Debtors for purposes of notices and distributions under this
Agreement.

                                                  16
           Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 79 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

               Section 5.06. Payments Limited to Litigation Trust Assets. All Distributions to
be made by the Litigation Trustees to or for the benefit of any Beneficiary on behalf of the
Litigation Trust shall be made only from the Litigation Trust Assets.


                                           ARTICLE VI

                      LITIGATION TRUST OVERSIGHT COMMITTEE

               Section 6.01. Litigation Trust Oversight Committee. The Litigation Trust
Oversight Committee shall be bound by the terms of this Agreement. The Litigation Trust
Oversight Committee shall at all times be comprised of no fewer than [_______] members and
the initial members of the Litigation Trust Oversight Committee shall be
[___________________]. The Litigation Trust Oversight Committee shall (i) have the authority
and responsibility to oversee and review the activities of the Litigation Trustees; (ii) have the
authority to remove the Litigation Trustees for any reason, in accordance with section 3.15 of
this Agreement; and (iii) appoint the Plan Administrator. The Litigation Trustees shall consult
with, and provide information to, the Litigation Trust Oversight Committee upon request.
Notwithstanding anything in this Article VI, the Litigation Trust Oversight Committee shall not
take any action which will cause the Litigation Trust to fail to qualify as a “liquidating trust” for
U.S. federal income tax purposes.

               Section 6.02. Manner of Acting.

                      (a)     A majority of the total number of members of the Litigation Trust
Oversight Committee then in office shall constitute a quorum for the transaction of business at
any meeting of the Litigation Trust Oversight Committee. The affirmative vote of a majority of
the members of the Litigation Trust Oversight Committee present at a meeting at which a
quorum is present shall be the act of the Litigation Trust Oversight Committee, except as
otherwise required by law or as provided in this Agreement. Any or all of the members of the
Litigation Trust Oversight Committee may participate in a regular or special meeting by, or
conduct the meeting, with the Litigation Trustees or otherwise, through the use of, telephone or
similar communications equipment by means of which all persons participating in the meeting
may hear each other, in which case any required notice of such meeting may generally describe
the arrangements (rather than or in addition to the place) for the holding thereof. Any member of
the Litigation Trust Oversight Committee (and the Litigation Trustees) participating in a meeting
by this means is deemed to be present in person at the meeting. The Litigation Trust Oversight
Committee may also act or vote by email communication.

                      (b)      Any member of the Litigation Trust Oversight Committee who is
present at a meeting of the Litigation Trust Oversight Committee when action is taken is deemed
to have assented to the action taken unless: (i) such member of the Litigation Trust Oversight
Committee objects at the beginning of the meeting (or promptly upon his/her arrival) to holding
the meeting or transacting business at the meeting; (ii) his/her dissent or abstention from the
action taken is entered in the minutes of the meeting; or (iii) he/she delivers written or email


                                                 17
           Case 17-12307-BLS        Doc 2115        Filed 12/11/18   Page 80 of 110
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

notice of his/her dissent or abstention from the action taken to the Litigation Trust Oversight
Committee before its adjournment.

                Section 6.03. Litigation Trust Oversight Committee’s Action Without a Meeting.
Any action required or permitted to be taken by the Litigation Trust Oversight Committee at a
meeting may be taken without a meeting if the action is taken by unanimous written consent, as
evidenced by one or more written consents describing the action taken, signed by the members of
the Litigation Trust Oversight Committee, and filed with the minutes or proceedings of the
Litigation Trust Oversight Committee; provided, however, if the foregoing is impracticable
under the circumstances, such action required or permitted to be taken by the Litigation Trust
Oversight Committee at a meeting may be taken after reasonable advance negative notice.
Negative notice shall have been given when the members of the Litigation Trust Oversight
Committee (except to the extent it has been previously determined that a particular member has a
conflict of interest with respect to the particular vote) receive a memorandum, email, or phone
call from either of the Litigation Trustees informing them of the proposed action or inaction and
requesting that the member contact either of the Litigation Trustees by a specified time, which
shall be as far in advance as reasonably practicable, if the member does not support the action
and if the Trustees do not receive a response or objection from the member by the specified time,
that member shall be deemed to have voted in favor of the action.

               Section 6.04. Tenure, Removal, and Replacement of the Members of the
Litigation Trust Oversight Committee. The authority of the members of the Litigation Trust
Oversight Committee will be effective as of the Effective Date, and will remain and continue in
full force and effect until the Litigation Trust is dissolved in accordance with Section 9.01
hereof. The service of the members of the Litigation Trust Oversight Committee will be subject
to the following terms and conditions:

                      (a)   The members of the Litigation Trust Oversight Committee will
serve until death or resignation pursuant to subsection (b) below, or removal pursuant to
subsection (c) below;

                      (b)     A member of the Litigation Trust Oversight Committee may resign
at any time by providing a written notice (with email being sufficient) of resignation to the
remaining members of the Litigation Trust Oversight Committee. Such resignation will be
effective when a successor is appointed as provided herein;

                       (c)    Any member of the Litigation Trust Oversight Committee may be
removed by the majority vote of the other members of the Litigation Trust Oversight Committee,
and in the event of a vacancy (whether by removal, death, or resignation), a new member shall be
appointed by the unanimous vote of the remaining members of the Litigation Trust Oversight
Committee. The appointment of a successor member of the Litigation Trust Oversight
Committee will be evidenced by the filing with the Bankruptcy Court of a notice of appointment,
which will include the name, address, and telephone number of the successor member of the
Litigation Trust Oversight Committee;



                                               18
           Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 81 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

                       (d)     Immediately upon appointment of a successor member of the
Litigation Trust Oversight Committee, all rights, powers, duties, authority, and privileges of the
predecessor member of the Litigation Trust Oversight Committee hereunder shall be vested in,
and be undertaken by, the successor member of the Litigation Trust Oversight Committee
without any further act, and the successor member of the Litigation Trust Oversight Committee
will not be liable personally for any act or omission of the predecessor member of the Litigation
Trust Oversight Committee.

                Section 6.05. Out-of-Pocket Expenses. Each member of the Litigation Trust
Oversight Committee shall serve without compensation but shall be entitled to reimbursement by
the Litigation Trust for actual out-of-pocket expenses incurred in his/her capacity as a member of
the Litigation Trust Oversight Committee.

                Section 6.06. Liability of Oversight Committee Members. Except as otherwise
specifically provided herein, the members of the Litigation Trust Oversight Committee shall not
be held personally liable for any claim asserted against any such member, the Litigation Trust, or
any of the Covered Persons. Without limiting the generality of the foregoing, the members of
the Litigation Trust Oversight Committee shall not be liable for any error of judgment made in
good faith, or with respect to any action taken or omitted to be taken in good faith, except to the
extent that the action taken or omitted to be taken is determined by a Final Order to be due to
their own respective intentional breach of this Agreement, fraud, gross negligence, or willful
misconduct

                Section 6.07. Exculpation; Indemnification. The members of the Litigation
Trust Oversight Committee shall be, and hereby are, exculpated by all Persons, including the
Beneficiaries and other parties in interest in the Debtors’ chapter 11 cases, from any and all
claims, causes of action, and other assertions of liability arising out of the discharge of the
powers and duties conferred upon them by the Plan, this Agreement, or any order of the
Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, or applicable law, except
for actions or omissions to act that are determined by a Final Order to be due to their own
respective intentional breach of this Agreement, fraud, gross negligence, or willful misconduct.
No Person shall be permitted to pursue any claim or cause of action against the members of the
Litigation Trust Oversight Committee for making or authorizing payments in accordance with
this Agreement and the Plan or for implementing the provisions of the Plan. To the fullest extent
permitted by applicable law, the Litigation Trust shall: (i) indemnify, defend, and hold harmless
the members of the Litigation Trust Oversight Committee from and against any and all losses,
claims, damages, liabilities and expenses, including, without limitation, reasonable attorneys’
fees, disbursements and related expenses that they may incur or to which they may become
subject in connection with their actions or inactions in their capacities as such, except for actions
or inactions involving fraud, willful misconduct, or gross negligence; and (ii) the members of the
Litigation Trust Oversight Committee shall be entitled to obtain advances from the Litigation
Trust to cover their reasonable fees and expenses incurred in defending any such actions or
inactions, except for actions or inactions involving fraud, willful misconduct, or gross
negligence. Any action taken or omitted to be taken with the express approval of the Bankruptcy
Court will conclusively be deemed not to constitute fraud, gross negligence, or willful


                                                 19
            Case 17-12307-BLS         Doc 2115        Filed 12/11/18    Page 82 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

misconduct. The foregoing indemnity shall survive the termination of such the Litigation Trust
Oversight Committee members from the capacity for which they are indemnified.

               Section 6.08. Recusal. A Litigation Trust Oversight Committee member shall be
recused from the Litigation Trust Oversight Committee’s deliberations and votes on any matters
as to which such member has a conflicting interest. If a Litigation Trust Oversight Committee
member does not recuse itself from any such matter, that member may be recused from such
matter by the unanimous vote of the remaining members of the Litigation Trust Oversight
Committee that are not recused from the matter. In such event, such recused member of the
Litigation Trust Oversight Committee can challenge such decision of the non-recused members
with the Bankruptcy Court, as applicable, and the Bankruptcy Court shall have jurisdiction to
adjudicate such matter.


                                           ARTICLE VII

                            SUCCESSOR LITIGATION TRUSTEES


                Section 7.01. Acceptance of Appointment by Successor Litigation Trustee. In
the event a Litigation Trustee dies, is terminated, or resigns for any reason prior to the
dissolution of the Litigation Trust, the Litigation Trust Oversight Committee shall promptly
designate a successor trustee by an acknowledged written instrument delivered to the successor
Litigation Trustee. In the event both Litigation Trustees are no longer in place, and the
Litigation Trust Oversight Committee fails to timely appoint a successor Litigation Trustee, the
Bankruptcy Court shall do so. Any successor Litigation Trustee shall execute an instrument
accepting such appointment and shall file such acceptance with the Litigation Trust records and
with the Bankruptcy Court. Thereupon, such successor Litigation Trustee shall, without any
further act, become vested with all the estates, properties, rights, powers, trusts, and duties of his
predecessor in the Litigation Trust with like effect as if originally named herein; provided,
however, that a removed or resigning Litigation Trustee shall, nevertheless, when reasonably
requested in writing by the successor Litigation Trustee, execute and deliver an instrument or
instruments conveying and transferring to such successor Litigation Trustee all the rights,
powers, and trusts of such predecessor Litigation Trustee(s).


                                          ARTICLE VIII

                               REPORTING AND TAX MATTERS

               Section 8.01. Tax and Other Reports.

                       (a)     The Litigation Trustees shall not less than annually, and no later
than the time required by applicable law (taking into account any permitted extensions), send to
each Beneficiary, a separate statement setting forth the Beneficiary’s share of items of income,
gain, loss, deduction, or credit, and shall instruct such Beneficiary to report such items on their

                                                 20
            Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 83 of 110
                                                                        Subject to Material Revision
                                                                         Privileged and Confidential
                                                                             Attorney Work Product

federal income tax returns. As soon as practicable after the end of the relevant report preparation
period, the Litigation Trustees shall cause any information reported pursuant to this Section
8.01(a) to be mailed to the Beneficiaries. The Litigation Trustees may maintain an internet-
based website (with access granted to the Beneficiaries) containing all reports the Litigation
Trustees is required to deliver to such Beneficiaries under this Article VIII and identifying the
name and address for correspondence with the Litigation Trustees.

                       (b)     It is intended that the interests of the Beneficiaries in the Litigation
Trust shall not constitute “securities.” To the extent the interests in the Litigation Trust are
deemed to be “securities,” the issuance of such interests shall be exempt from registration under
the Securities Act and any applicable state and local laws requiring registration of securities
pursuant to section 1145 of the Bankruptcy Code or another available exemption from
registration under the Securities Act.

                       (c)     United States Federal Income Tax. Grantor Trust Status. Subject
to definitive guidance from the Internal Revenue Service or a court of competent jurisdiction to
the contrary (including the issuance of applicable Treasury Regulations, the receipt by the
Litigation Trustees of a private letter ruling if the Litigation Trustees requests one, or the receipt
of an adverse determination by the Internal Revenue Service upon audit if not contested by the
Litigation Trustees), the Litigation Trustees shall file returns for the Litigation Trust as a grantor
trust pursuant to Treasury Regulation section 1.671-4(a).

                         (d)    Allocations of Litigation Trust Taxable Income. Subject to the
provisions of Section 8.01(a) hereof, allocations of Litigation Trust taxable income among the
Beneficiaries shall be determined by reference to the manner in which an amount of Cash equal
to such taxable income would be distributed (without regard to any restrictions on distributions
described herein) if, immediately prior to such deemed distribution, the Litigation Trust had
distributed all its assets (valued at their tax book value) to the holders of the Litigation Trust
interests (treating all Disputed Claims as if they were Allowed Litigation Trust Claims), in each
case up to the tax book value of the assets treated as contributed by such holders, adjusted for
prior taxable income and loss and taking into account all prior and concurrent distributions from
the Litigation Trust. Taxable loss of the Litigation Trust shall be allocated by reference to the
manner in which an economic loss would be borne immediately after a liquidating distribution of
the remaining Litigation Trust Assets.

                       (e)     Disputed Claims Reserve.

                               (i)     Subject to definitive guidance to the contrary from the
Internal Revenue Service, or a court of competent jurisdiction (including the receipt by the
Litigation Trustees of a private letter ruling if the Litigation Trustees requests one, or the receipt
of an adverse determination by the Internal Revenue Service upon audit if not contested by the
Litigation Trustees), the Litigation Trustees shall (a) timely elect to treat the Disputed Claims
Reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9, and
(b) to the extent permitted by applicable law, report consistent with the foregoing for state and
local income tax purposes. All parties (including the Litigation Trustees and the Beneficiaries)
shall report for tax purposes consistent with the foregoing.

                                                  21
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 84 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

                               (ii)     The Litigation Trustees shall be responsible for payments,
out of the Litigation Trust Assets, of any taxes imposed on the Litigation Trust or the Litigation
Trust Assets, including the Disputed Claims Reserve. In the event, and to the extent, any Cash
retained on account of Disputed Claims in the Disputed Claims Reserve is insufficient to pay the
portion of any such taxes attributable to the taxable income arising from the assets allocable to,
or retained on account of, Disputed Claims, such taxes shall be (i) reimbursed from any
subsequent Cash amounts retained on account of Disputed Claims, or (ii) to the extent such
Disputed Claims have subsequently been resolved, deducted from any amounts distributable by
the Litigation Trustees as a result of the resolutions of such Disputed Claims.

                        (f)     Compliance; Expedited Determination of Taxes. The Litigation
Trustees shall comply with any withholding and reporting requirements imposed by any federal,
state, local, or foreign taxing authority in connection with the Plan and all instruments issued in
connection therewith and Distributions thereunder, and all Distributions under the Plan shall be
subject to any such withholding and reporting requirements. All amounts withheld, and paid to
the appropriate taxing authority, shall be treated as amounts distributed to the respective
Beneficiaries for all purposes of this Agreement. The Litigation Trustees shall be authorized to
collect such tax information from the Beneficiaries (including, without limitation, social security
numbers or other tax identification numbers) as he or she in his or her sole discretion deems
necessary to effectuate the Plan, the Confirmation Order and this Agreement. The Litigation
Trustees may refuse to make a distribution to any Beneficiary that fails to furnish such
information in a timely fashion, until such information is delivered in accordance with Section
4.03 hereof; provided, however, that upon the Beneficiary’s delivery of such information in
accordance with but subject to Section 4.03 hereof, the Litigation Trustees shall make such
distribution to which the Beneficiary is entitled, without any interest and income thereon. The
Litigation Trustees may request an expedited determination of taxes of the Litigation Trust,
including the Disputed Claims Reserve, under section 505(b) of the Bankruptcy Code for all
returns filed for, or on behalf of, the Litigation Trust for all taxable periods through the
dissolution of the Litigation Trust.

                      (g)      Bankruptcy Court Reporting. Following the Effective Date, the
Litigation Trustees, on behalf of the Litigation Trust, shall File with the Bankruptcy Court, no
later than 45 days after June 30 and December 31 of each calendar year, a semi-annual report
regarding the administration of property subject to its ownership and control pursuant to the
Plan, distributions made by it, and other matters relating to the implementation of this Plan.


                                          ARTICLE IX

                           DISSOLUTION OF LITIGATION TRUST


               Section 9.01. Dissolution of Litigation Trust. The Litigation Trust shall be
dissolved, in accordance with Section 9.02 hereof, no later than the third anniversary of the
Effective Date, unless the Bankruptcy Court, upon motion by the Litigation Trustees, Litigation
Trust Oversight Committee, or any party in interest, within the three-month period prior to the

                                                22
           Case 17-12307-BLS          Doc 2115        Filed 12/11/18   Page 85 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

third anniversary (or at least three months prior to the end of any extension period), determines
that a fixed period extension (not to exceed three years, together with any prior extensions,
without a favorable letter ruling from the Internal Revenue Service that any further extension
would not adversely affect the status of the Litigation Trust as a liquidating trust for federal
income tax purposes) is necessary to facilitate or complete the recovery and liquidation of the
Litigation Trust Assets.

                Section 9.02. Dissolution Events. The Litigation Trustees shall be discharged,
the Litigation Trust shall be dissolved, and the Allowed Litigation Trust Claims shall be
cancelled at such time as (a) the Litigation Trustees and the Litigation Trust Oversight
Committee determine that the administration of the Litigation Trust is not likely to yield
sufficient additional proceeds to justify further pursuit of the Litigation Trust Causes of Action,
and (b) all Distributions required to be made by the Litigation Trustees under the Plan and this
Agreement have been made. If at any time the Litigation Trustees determine, in reliance upon
such professionals as the Litigation Trustees may retain, that the expense of administering the
Litigation Trust is likely to exceed the value of the assets remaining in the Litigation Trust, the
Litigation Trustees may reserve any amounts necessary to dissolve the Litigation Trust, (ii)
donate any balance to a charitable organization exempt from federal income tax under section
501(c)(3) of the Internal Revenue Code that is unrelated to the Debtors, the Litigation Trust, and
any insider of the Litigation Trust, and (iii) dissolve the Litigation Trust.

               Section 9.03. Post-Dissolution. Upon distribution of all the Litigation Trust
Assets, the Litigation Trustees shall retain the books, records and files that shall have been
created by the Litigation Trustees for a period of six months and thereafter may in their sole
discretion, destroy all of such records and documents as the Litigation Trustees deems
appropriate (unless such records and documents are necessary to fulfill any of the Litigation
Trustees’ residual obligations, if any pursuant to this Agreement). The Litigation Trustees may
allocate and reserve (or pre-pay) sufficient funds to cover the costs of storage and destruction of
such records. The Litigation Trustee’s may seek and obtain Bankruptcy Court approval to
destroy records at or about the time of dissolution.


                                           ARTICLE X

                                 AMENDMENT AND WAIVER

               Section 10.01. Amendment; Waiver. The Litigation Trustees, with the prior
approval of a majority of the members of the Litigation Trust Oversight Committee, may amend,
supplement, or waive any provision of this Agreement, without notice to or the consent of any
Beneficiary or the approval of the Bankruptcy Court, in order to: (i) cure any ambiguity,
omission, defect, or inconsistency in this Agreement; provided, that such amendments,
supplements or waivers shall not adversely affect the Distributions to any of the Beneficiaries or
adversely affect the U.S. federal income tax status of the Litigation Trust as a “liquidating trust”;
(ii) comply with any requirements in connection with the U.S. Federal income tax status of the
Litigation Trust as a “liquidating trust”; (iii) comply with any requirements in connection with
maintaining that the Litigation Trust is not subject to registration or reporting requirements of the

                                                 23
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 86 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

Securities Act, the Exchange Act, the Trust Indenture Act, or the Investment Company Act; and
(iv) make the Litigation Trust a reporting entity and, in such event, to comply with or seek relief
from any requirements in connection with satisfying the registration or reporting requirements of
the Securities Act, the Exchange Act, the Trust Indenture Act, or the Investment Company Act.
Any substantive provision of this Agreement may be amended or waived by the Litigation
Trustees, subject to the prior approval of a majority of the members of the Litigation Trust
Oversight Committee, with the approval of the Bankruptcy Court (upon notice and an
opportunity for a hearing); provided, however, that no change may be made to this Agreement
that would (a) adversely affect (i) the Distributions to any of the Beneficiaries or (ii) the U.S.
Federal income tax status of the Litigation Trust as a “liquidating trust” or (b) expand, add to, or
modify the original stated purpose of the Litigation Trust (as described in the Plan and Section
2.01 of this Agreement). Notwithstanding this Section 10.01, any amendments to this
Agreement shall not be inconsistent with the purpose and intention of the Litigation Trust to
liquidate in an expeditious but orderly manner the Litigation Trust Assets in accordance with
Treasury Regulation section 301.7701-4(d).


                                          ARTICLE XI

                               MISCELLANEOUS PROVISIONS

               Section 11.01. Intention of Parties to Establish Grantor Trust. This Agreement is
intended to create a grantor trust for United States federal income tax purposes and, to the extent
provided by law, shall be governed and construed in all respects as a grantor trust with respect to
the Beneficiaries.

               Section 11.02. Preservation of Privilege. In connection with the Litigation Trust
Causes of Action, any applicable privilege or immunity of the Debtors, including, but not limited
to, any attorney-client privilege or work-product privilege attaching to any documents or
communications (whether written or oral), and all defenses, claims, counterclaims, and rights of
setoff or recoupment shall vest in the Litigation Trust and may be asserted by the Litigation
Trustees. Nothing in this Section 11.02 nor any action taken by the Debtors in connection with
this Agreement shall be (or shall be deemed to be) a waiver of any privilege or immunity of the
Debtors, including any attorney-client privilege or work-product privilege attaching to any
documents or communications (whether written or oral). Notwithstanding the Debtors’
providing any privileged information to the Litigation Trustees, the Litigation Trust, or any party
or person associated with the Litigation Trust, such privileged information shall remain
privileged.

               Section 11.03. Cooperation and Supply of Information and Documentation. The
Debtors shall promptly supply all reasonable information, books, records, and documentation to
the Litigation Trustees as may be required to promptly, diligently, and effectively evaluate, file,
prosecute, and settle the Litigation Trust Causes of Action and Disputed Claims, or as may be
necessary or required to prepare and file any Tax Returns. All costs arising from the provision of
services, personnel and/or information to the Litigation Trust shall be payable by the Debtors or


                                                24
            Case 17-12307-BLS             Doc 2115    Filed 12/11/18   Page 87 of 110
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

the Litigation Trust, as applicable, in accordance with the terms of an agreement with the
Debtors and/or Litigation Trust, as the case may be.

               Section 11.04. Prevailing Party. If the Litigation Trust is the prevailing party in a
dispute with a third party regarding the provisions of this Agreement or the enforcement thereof,
the Litigation Trust shall be entitled to collect any and all costs, expenses, and fees, including
attorneys’ fees, from the nonprevailing party incurred in connection with such dispute or
enforcement action.

               Section 11.05. Laws as to Construction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without giving effect to the
rules governing the conflict of law which would require the application of the law of another
jurisdiction. In the event of any conflict between the terms of this Agreement and the Plan or
Confirmation Order, the Plan shall control.

                Section 11.06. Severability. If any provision of this Agreement or application
thereof to any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and such provision of this Agreement
shall be valid and enforced to the fullest extent permitted by law.

                Section 11.07. Notices. Any notice or other communication hereunder shall be in
writing (with email being sufficient to the extent consistent with this Agreement) and shall be
deemed to have been sufficiently given, for all purposes, if deposited, postage prepaid, in a post
office or letter box, or transmitted by telex, facsimile or other telegraphic means, or sent by
nationally recognized overnight delivery service, addressed to the person for whom such notice
is intended at such address as set forth below or such other address as may be provided to the
other parties in writing. The date of receipt of such notice shall be the earliest of (a) the date of
actual receipt by the receiving party, (b) the date of personal delivery (or refusal upon
presentation for delivery), (c) on the date of the transmission confirmation, or (d) three business
days after service by first class mail.

If to the Litigation Trustees, then to:

[insert address]

Email: [______________]




                                                 25
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 88 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

If to Members of the Litigation Trust Oversight Committee, then to each of:

[________________]
[________________]
[________________]
[________________]

[________________]
[________________]
[________________]
[________________]

[________________]
[________________]
[________________]
[________________]

If to the Luxembourg Affiliates, then to:

[________________]
[________________]
[________________]
[________________]

with copies to:

[________________]
[________________]
[________________]
[________________]

                Section 11.08. Notices if to a Beneficiary. Any notice or other communication
hereunder shall be in writing (with email being sufficient to the extent consistent with this
Agreement) and shall be deemed to have been sufficiently given, for all purposes, if deposited,
postage prepaid, in a post office or letter box addressed to the person for whom such notice is
intended to the name and address set forth in the case of a Beneficiary, on such Beneficiary’s
proof of claim or if no proof of claim is filed, the address listed on the Debtors’ Schedules or as
listed in any other notice filed with the Bankruptcy Court and the Litigation Trust or such other
means reasonably calculated to apprise the Beneficiary.

              Section 11.09. Headings. The section headings contained in this Agreement are
solely for convenience of reference and shall not affect the meaning or interpretation of this
Agreement or any term or provision hereof.




                                                26
           Case 17-12307-BLS         Doc 2115        Filed 12/11/18   Page 89 of 110
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

               Section 11.10. Plan. The terms of this Agreement are intended to supplement the
terms provided by the Plan and the Confirmation Order. Accordingly, in the event of any direct
conflict or inconsistency between any provision of this Agreement, on the one hand, and the
provisions of the Plan and the Confirmation Order, on the other hand, the provisions of the Plan
and the Confirmation Order, as applicable, shall govern and control.

               Section 11.11. Entire Agreement. This Agreement and the Exhibits and the
Annexes attached hereto contain the entire agreement between the parties and supersede all prior
and contemporaneous agreements or understandings between the parties with respect to the
subject matter hereof.

               Section 11.12. Actions Taken on Other Than Business Day. In the event that any
payment or act hereunder or under the Plan is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.

                Section 11.13. Meanings of Other Terms. Except where the context otherwise
requires, words importing the masculine gender include the feminine and the neuter, if
appropriate, words importing the singular number shall include the plural number and vice versa
and words importing persons shall include firms, associations, corporations and other entities.
All references herein to Articles, Sections and other subdivisions, unless referring specifically to
the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other law, statute or
regulation, refer to the corresponding Articles, Sections and other subdivisions of this
Agreement, and the words herein and words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or subdivision of this Agreement. The use in this
Agreement of the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement, term or matter.

                Section 11.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but such counterparts shall together
constitute but one and the same instrument. A facsimile or electronic mail signature of any party
shall be considered to have the same binding legal effect as an original signature.




                          [Remainder of Page Intentionally Left Blank]


                                                27
          Case 17-12307-BLS      Doc 2115      Filed 12/11/18   Page 90 of 110
                                                                Subject to Material Revision
                                                                 Privileged and Confidential
                                                                     Attorney Work Product

       IN WITNESS WHEREOF, the parties hereto have either executed and acknowledged this
Agreement, or caused it to be executed and acknowledged on their behalf by their duly
authorized officers all as the date of the first above written.

                                             On behalf of each of the Debtors other than
                                             Chemtex International Inc.

                                             By:
                                                     Name:
                                                     Title:

                                             Chemtex International Inc.

                                             By:
                                                     Name:
                                                     Title:

                                               [___________], Litigation Trustees


                                             By:
                                                     Name:

                                               [Creditors' Committee signature block]




                                          28
             Case 17-12307-BLS          Doc 2115       Filed 12/11/18      Page 91 of 110



                                               EXHIBIT C


                    Nonexclusive Schedule of Retained Litigation Trust Causes of Action




NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115          Filed 12/11/18       Page 92 of 110



      NON-EXCLUSIVE SCHEDULE OF RETAINED LITIGATION TRUST CAUSES OF ACTION
                                                           1



         This non-exclusive schedule represents a list of causes of action to be transferred to and retained by the
Litigation Trust in connection with the Plan. The Debtors expressly reserve the right to alter, modify, amend,
remove, augment, or supplement this schedule at any time in accordance with the Plan.

         Subject to Article IX of the Plan (and the terms applicable to the Released Parties referenced therein) and
except as expressly provided in any contract, instrument, release, or other written agreement entered into or
delivered in connection with the Plan, the Litigation Trust shall have the sole right to enforce and/or prosecute any
claims, demands, rights and Causes of Action that any Debtor or Estate may hold against any Entity, other than any
claims or Causes of Action released pursuant to any prior order of the Bankruptcy Court or the terms of the Plan.
The Litigation Trust may pursue or not pursue such claims, demands, rights, or Causes of Action, as it may deem
appropriate in its discretion.

         All rights to commence and pursue, as appropriate, any and all Litigation Trust Causes of Action, whether
arising before or after the Petition Date, and the Litigation Trust’s rights to commence, prosecute, or settle such
Litigation Trust Causes of Action shall be preserved for the sole benefit of the Litigation Trust, notwithstanding the
occurrence of the Effective Date. For the avoidance of doubt, the Litigation Trust Causes of Action shall not include
any Corpus Christi Causes of Action except as expressly set forth in paragraph 16 below with respect to the
defensive use of certain Corpus Christi Causes of Action.

         No Entity may rely on the absence of a specific reference, in the Plan, this exhibit, any other Plan
Supplement document, the Disclosure Statement, or any other settlement agreement entered into in connection with
the Plan, to any Litigation Trust Cause of Action as any indication that the Litigation Trust shall or will not pursue
any and all available Litigation Trust Causes of Action.




         1
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Third
Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession, filed contemporaneously herewith. (as
it may be amended or modified, the “Plan”).




NAI-1505553526v20
             Case 17-12307-BLS              Doc 2115           Filed 12/11/18       Page 93 of 110



Certain Categories of Litigation Trust Causes of Action

         The categories of Litigation Trust Causes of Action listed below are indicative, but are in no way exclusive:

    1.   Claims for breach of fiduciary duty and/or other duties against the Debtors’ directors and officers,
             including, without limitation, claims based upon: (i) mismanagement of the construction of the Corpus
             Christi Plant; (ii) cost overruns or delays in connection with the construction of the Corpus Christi
             Plant; (iii) improper intercompany transfers; (iv) management decisions that damaged one Debtor for
             the benefit of another Debtor; (v) approval of improper dividends to shareholders; and (vi) other
             mismanagement of Debtors’ assets or business operations.

    2.   Claims under any applicable insurance policies, including, without limitation, claims under director and
             officer liability insurance policies.

    3.   Avoidance Actions, except as set forth in Section III.H.2. of the Plan, including, without limitation, Causes
            of Action based on transactions between or among the Debtors, between or among one or more
            Debtors and one or more of any Debtor’s corporate affiliates, or between or among one or more
            Debtors and one or more of any Debtor’s shareholders or other corporate insiders, and any transactions
            with third parties.

    4.   Claims and proceeds of claims against Magnate S.à r.l., its managers and/or affiliates.

    5.   Claims against auditors and/or any professionals utilized by the Debtors and/or the Estates at any time
             (other than certain professionals retained by the Debtors in the Chapter 11 Cases, as detailed in the Bid
             Support Term Sheet).

    6.   The Litigation Trust’s entitlements with respect to any recovery against Sinopec, as provided for in
             Section e‎llle eh‎ f‎ 2.‎.III

    7.   Causes of Action based on or relating to any Privilege Rights.

    8.   Causes of Action against Mossi & Ghisolfi International S.à r.l., M&G Chemicals S.A. and/or M&G
             Capital S.à r.l. not released pursuant to the Dismissal Order or Dismissal Stipulation.

    9.   Causes of Action to which the Debtors are party, including, but not limited to, Causes of Action relating to
            the adversary proceeding captioned Aloke Empreendimentos e Participações Ltda v. M&G Polymers
            USA, LLC and Comerica Bank, No. 18-50007 (BLS) (Bankr. D. Del. Jan. 16, 2018).

    10. Causes of Action in connection with asserting or exercising rights of setoff, counterclaim, or recoupment.

    11. Causes of Action in connection with asserting or exercising claims on contracts or for breaches of duties
            imposed by law or in equity.

    12. Causes of Action in connection with Executory Contracts or Unexpired Leases.

    13. Causes of Action in connection with asserting or exercising the right to object to Claims (and Proofs of
            Claim) or Interests, but excluding Claims that are allowed pursuant to the Plan.

    14. Causes of Action in connection with asserting or exercising any and all claims and rights pursuant to
            sections 105 or 362 of the Bankruptcy Code.

    15. Causes of Action in connection with asserting or exercising claims or defenses, including, without
            limitation, fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the
            Bankruptcy Code.




                                                         -2-
NAI-1505553526v20
             Case 17-12307-BLS               Doc 2115           Filed 12/11/18       Page 94 of 110



    16. Any Corpus Christi Cause of Action solely to the extent such Corpus Christi Cause of Action is asserted as
           a defense to any General Unsecured Claim held by the holder of a Corpus Christi Mechanics’ Lien
           Claim, other than, to the extent applicable, any objection on the basis of section 502(d) of the
           Bankruptcy Code on account of claims under section 544, 547 or 548 of the Bankruptcy Code.

    17. Causes of Action in connection with asserting or exercising any and all claims and rights with respect to all
            forms of the Debtors’ intellectual property.

    18. Causes of Action in connection with asserting or exercising claims, causes of action, controversies,
            demands, rights, actions, Liens, indemnities, guaranties, suits, obligations, liabilities, damages,
            judgments, accounts, defenses, offsets, powers, privileges, licenses, and franchises of any kind or
            character whatsoever, known, unknown, contingent or non-contingent, matured or unmatured,
            suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured,
            assertable directly or derivatively, whether arising before, on, or after any Petition Date, in contract or
            in tort, in law or in equity, or pursuant to any other theory of law.

    19. Any and all defenses related to any of the foregoing.




                                                          -3-
NAI-1505553526v20
             Case 17-12307-BLS     Doc 2115      Filed 12/11/18      Page 95 of 110



                                          EXHIBIT D


                      Schedule of Executory Contracts and Unexpired Leases
                        to Be Assumed and Assigned to the Litigation Trust




NAI-1505553526v20
              Case 17-12307-BLS              Doc 2115        Filed 12/11/18         Page 96 of 110



                    SCHEDULE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                      TO BE ASSUMED AND ASSIGNED TO THE LITIGATION TRUST



All rights of the Debtors under any insurance policies under which they are the insured parties and all related
insurance agreements other than Purchaser Assigned Insurance Policies.




NAI-1505553526v20
             Case 17-12307-BLS    Doc 2115      Filed 12/11/18       Page 97 of 110



                                        EXHIBIT E


                           Corpus Christi Mechanics' Lien Schedule




NAI-1505553526v20
                                                                                Case 17-12307-BLS                   Doc 2115                Filed 12/11/18
                                                                                                                 CORPUS CHRISTI MECHANICS' LIEN SCHEDULE*
                                                                                                                                                                                Page 98 of 110

                                                                                                                                                                                                                   Lien 
                                                                                                                                                                                                 Lien 
 Debtors'         Level 1                Level 2               Level 3            Level 4      Level 5        Recording        Recorded           546 Notice         546 Notice                               Identification      Reserve
                                                                                                                                                                                            Identification                                                            Notes
   Ref.         Contractor             Contractor            Contractor         Contractor   Contractor          No.            Amount            Docket No.          Amount                                    Statement         Amount
                                                                                                                                                                                            Statement No.
                                                                                                                                                                                                                 Amount

     1         Ahern Rentals                                                                                 2017052363             $15,049.22                                                                                       $15,049.22 

                                                                                                                                                                    $5,198,819.71 gross 
              Fluor Enterprises, 
     2                                                                                                       2017046799           $213,468.54        313                (including under                                            $213,468.54 
                     Inc.
                                                                                                                                                                               Chemtex)
                  Mundy 
     3         Maintenance &                                                                                 2017050862           $485,282.89        913                   $485,282.29                                              $485,282.89 
                Service LLC

     4            OTSL (US)                                                                                  2017047530           $142,738.54                                                    319               $142,738.54      $142,738.54 


             Sinopec Engineering 
     5                                                                                                       2017046312         $49,813,112.20       192                $52,377,568.70                                            $52,377,568.70 
             Group America, LLC

             Sinopec Engineering                                                                                                                                                                                                                     Applicable reserve accounted for by 
     6                                                                                                       2017046781          $2,564,456.52                                                                                              $0.00 
             Group America, LLC                                                                                                                                                                                                                      adjacent reserve for lienholder

                  Chemtex 
     7                                                                                                       2018001887        $238,750,375.34                                                                                              $0.00  Intercompany Claim
              International Inc.

                                                                                                                                                     800                    $27,279.83 
     8                                AC Plastiques                                                          20170239321            $27,249.83                                                                                       $27,249.83 
                                                                                                                                                     965                    $27,279.83 

                                    Accurate Welding &                                                                                                                                                                                               Reserve amount discounted for 
     9                                                                                                       2017049709          $3,889,878.56       1022                $3,889,878.56           308             $3,889,878.56     $2,485,001.69
                                        Inspection                                                                                                                                                                                                   applicable subcontractor reserves


    10                                                      Ahern Rentals                                    2017053558           $161,343.48                                                                                       $161,343.48


                                                           Apache Industrial                                                                                                                                                                         Applicable reserve accounted for by 
    11                                                                                                       2017019441           $320,375.50                                                                                               $0.00
                                                             Painting, Inc.                                                                                                                                                                          adjacent reserve for lienholder

                                                           Apache Industrial                                                                                                                                                                         Applicable reserve accounted for by 
    12                                                                                                       2017035206          $1,071,206.16                                                                                              $0.00
                                                             Painting, Inc.                                                                                                                                                                          adjacent reserve for lienholder
                                                                                                                                                                   $1,079,797.56 under 
                                                           Apache Industrial                                                                                      Accurate Welding and 
    13                                                                                                       2017046809          $1,079,797.56       178                                                                           $1,079,797.56 
                                                             Painting, Inc.                                                                                                 Inspection 
                                                                                                                                                                  ($1,815,441.41 gross)
                                                          IWS Gas and Supply 
    14                                                                                                       2017019733           $129,122.75        985                   $129,122.75                                              $129,122.75 
                                                            of Texas, Ltd.

                                                          IWS Gas and Supply 
    15                                                                                                       2017035429             $34,613.08       985                     $34,613.08                                              $34,613.08 
                                                            of Texas, Ltd.
                                                                                                                                                                    $474,112.03 under 
                                     Apache Industrial                                                                                                                                                                                               Applicable reserve accounted for by 
    16                                                                                                       2017030707             $79,771.69       178        Chemtex ($1,815,441.41                                                      $0.00 
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder
                                                                                                                                                                                 gross)
                                     Apache Industrial                                                                                                                                                                                               Applicable reserve accounted for by 
    17                                                                                                       2017035218             $82,131.63                                                                                              $0.00 
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder

                                     Apache Industrial                                                                                                                                                                                               Applicable reserve accounted for by 
    18                                                                                                       2017043118           $169,963.90                                                                                               $0.00 
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder

                                     Apache Industrial 
    19                                                                                                       2017046808           $474,112.03                                                                                       $474,112.03
                                         Services

                                      Axis Industrial                                                                                                                                                                                                Applicable reserve accounted for by 
    20                                                                                                       2017047825           $550,412.50                                                                                               $0.00
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder




* Capitalized terms have the meanings given to them in the Third Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession, as it may be further modified, supplemented or amended.
                                                                        Case 17-12307-BLS               Doc 2115           Filed 12/11/18                    Page 99 of 110

                                                                                                                                                                                               Lien 
                                                                                                                                                                             Lien 
Debtors'      Level 1         Level 2                 Level 3             Level 4      Level 5    Recording    Recorded          546 Notice       546 Notice                              Identification    Reserve
                                                                                                                                                                        Identification                                                          Notes
  Ref.      Contractor      Contractor              Contractor          Contractor   Contractor      No.        Amount           Docket No.        Amount                                   Statement       Amount
                                                                                                                                                                        Statement No.
                                                                                                                                                                                             Amount
                           Axis Industrial 
   21                                                                                             2017052991     $572,110.53        547                 $572,110.53                                           $572,110.53
                              Services
                         Babcock & Wilcox 
   22                    SPIG, Inc., fka SPIG                                                     2018003545     $246,010.47                                                                                  $246,010.47 
                              USA, Inc.
                            Bergen Pipe 
   23                                                                                             2017019743     $416,623.77        694                 $304,701.86                                           $304,701.86 
                           Supports, Inc.
                                                                                                                                                $21,459,596.06 under 
                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   24                                                                                             2017040243   $19,395,794.12       169                     Chemtex                                                   $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder
                                                                                                                                               ($23,552,118.31 gross)
                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   25                                                                                             2017044094      $90,487.07        982              $21,429,666.22                                                   $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   26                                                                                             2017045722    $1,495,304.72                                                                                         $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   27                                                                                             2017047480     $448,080.31                                                                                          $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   28                                                                                             2017053054      $19,975.22                                                                                          $0.00
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   29                                                                                             2018004133      $34,405.02                                                                                          $0.00
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                                                                                                                                                                                                                           Reserve amount discounted for 
                                                                                                                                                                                                                           applicable subcontractor reserves.  
                         Berry Contracting,                                                                                                                                                                                $5,895,368.83 of total amount claimed is
   30                                                                                             2018007000   $21,429,666.22                                                                               $21,423,187.36
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                              asserted on account of work allegedly 
                                                                                                                                                                                                                           performed on the desalination plant 
                                                                                                                                                                                                                           owned by M&G Waters.

   31                                              Ahern Rentals                                  2017052423        $6,478.86                                                                                    $6,478.86


                            Blanchard                                                                                                                                                                                          Corpus Christi Mechanics' Lien Assumed 
   32                                                                                             2017025217    $8,118,762.29       439               $8,118,762.29                                                   $0.00 
                          Contractors, Inc.                                                                                                                                                                                    Claim

                                                  Apache Industrial                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   33                                                                                             2017019442      $10,200.31                                                                                          $0.00 
                                                    Painting, Inc.                                                                                                                                                             Claim

                                                  Apache Industrial                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   34                                                                                             2017035216      $30,083.17                                                                                          $0.00 
                                                    Painting, Inc.                                                                                                                                                             Claim
                                                                                                                                                    $30,989.77 under 
                                                  Apache Industrial                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   35                                                                                             2017046810      $30,989.77        178                    Blanchard                                                  $0.00 
                                                    Painting, Inc.                                                                                                                                                             Claim
                                                                                                                                                ($1,815,441.41 gross)
                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   36                                            BlueLine Rental, LLC                             2017015484     $350,567.75                                                                                          $0.00
                                                                                                                                                                                                                               Claim

                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   37                                            Capital Pumping, LP                              2017019358        $8,689.45                                                                                         $0.00
                                                                                                                                                                                                                               Claim

                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   38                                               Gajeske, Inc.                                 2017019472     $115,052.74                                                                                          $0.00
                                                                                                                                                                                                                               Claim

                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   39                                            Gatz Rock Yard, LLC                              2017009815        $4,797.40                                                                                         $0.00
                                                                                                                                                                                                                               Claim




                                                                                                                       2
                                                                        Case 17-12307-BLS               Doc 2115            Filed 12/11/18             Page 100 of 110

                                                                                                                                                                                          Lien 
                                                                                                                                                                        Lien 
Debtors'      Level 1         Level 2                 Level 3              Level 4      Level 5    Recording    Recorded         546 Notice    546 Notice                            Identification       Reserve
                                                                                                                                                                   Identification                                                            Notes
  Ref.      Contractor      Contractor              Contractor           Contractor   Contractor      No.        Amount          Docket No.     Amount                                 Statement          Amount
                                                                                                                                                                   Statement No.
                                                                                                                                                                                        Amount
                                                    HD Supply 
                                                Construction Supply, 
                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   40                                             Ltd., d/b/a HD                                   2017005363      $32,308.98                                         169, 184             $32,308.95               $0.00
                                                                                                                                                                                                                            Claim
                                                 Supply White Cap 
                                                Construction Supply

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   41                                            Herc Rentals Inc.                                 2017008965     $259,319.04                                                                                       $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   42                                                 Holt/Cat                                     2017019059     $103,058.78                                                                                       $0.00
                                                                                                                                                                                                                            Claim
                                                                                                                                                                                           $32,116.30 
                                                                                                                                                                                           perfected /                      Corpus Christi Mechanics' Lien Assumed 
   43                                              J&G Sales, Inc.                                 2017008111      $49,658.30                                           316                                         $0.00
                                                                                                                                                                                           $17,452.00                       Claim
                                                                                                                                                                                            unsecured
                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   44                                             PPC Supply, LLC                                  2017015391      $20,181.16                                           155                $20,181.19               $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   45                                                Ram Tool                                      2017013818      $14,012.06                                                                                       $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   46                                            RJB Trucking Inc.                                 2017005981      $85,858.60                                           293                $38,700.70               $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   47                                              Scott‐Macon                                     2017019365     $115,723.00                                                                                       $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   48                                            Skyline Steel, LLC                                2017039084     $255,366.79       828             $255,366.79                                                     $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   49                                            Texas First Rentals                               2017018685     $307,077.81                                                                                       $0.00
                                                                                                                                                                                                                            Claim

                                                                                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   50                                             United Rentals                                   2017024836      $67,811.50                                                                                       $0.00
                                                                                                                                                                                                                            Claim


   51                    Butting Canada, Ltd.                                                      2017036376    $1,173,643.64                                                                             $1,173,643.64


   52                      Capital Precast                                                         2017035220      $16,420.00       543              $23,156.00                                              $16,420.00


   53                      Capital Precast                                                         2017039141      $10,736.00                                                                                $10,736.00


                                                                                                                                                                                                                            $402,290.00 of total amount claimed is 
                                                                                                                                                                                                                            asserted on account of work allegedly 
   54                      CCC Group, Inc.                                                         2017014674     $596,872.02       980             $596,872.02       206, 237            $596,872.02       $596,872.02
                                                                                                                                                                                                                            performed on the desalination plant 
                                                                                                                                                                                                                            owned by M&G Waters.


                                                                                                                                                                                                                            Applicable reserve accounted for by 
   55                      CCC Group, Inc.                                                         2018004538     $596,872.02                                                                                       $0.00
                                                                                                                                                                                                                            adjacent reserve for lienholder

                                                                                                                                                                        324                $46,310.78
   56                     Century Elevators                                                        2017042019      $61,440.16                                                                                $61,440.16
                                                                                                                                                                        332               $114,099.76
                            Cinco J., dba 
   57                       Johnson Oil                                                            2017050211      $32,312.56                                           287                $33,312.56        $32,312.56
                             Company




                                                                                                                        3
                                                                     Case 17-12307-BLS               Doc 2115             Filed 12/11/18             Page 101 of 110

                                                                                                                                                                                         Lien 
                                                                                                                                                                      Lien 
Debtors'      Level 1         Level 2                Level 3            Level 4      Level 5    Recording     Recorded         546 Notice    546 Notice                             Identification        Reserve
                                                                                                                                                                 Identification                                                              Notes
  Ref.      Contractor      Contractor             Contractor         Contractor   Contractor      No.         Amount          Docket No.     Amount                                  Statement           Amount
                                                                                                                                                                 Statement No.
                                                                                                                                                                                       Amount

   58                       Cital US, LLC                                                                                                                             322               $1,059,941.52      $1,059,941.52 


                         Clark Constructors, 
   59                                                                                           2018006969      $345,193.73                                         326, 329             $345,193.73        $345,193.73
                                L.L.C.
                          CNP Vents d/b/a 
   60                                                                                                                                                                                                               $0.00  No lien filed.
                            Texas Steel
                                                   Service Steel 
   61                                                                                           2017005681       $46,590.40       530              $46,590.40                                                $46,590.40 
                                                  Warehouse Co.

                         Commercial Metals 
                          Company d/b/a 
   62                                                                                           2017047015       $79,775.00                                           335                $311,591.19         $79,775.00
                         CMC Construction 
                            Company
                                                                                                                                                                                        $737,988.85 + 
   63                     Competentia US                                                        2017044349      $737,988.85       977             $737,988.85       338, 344              interest and      $737,988.85
                                                                                                                                                                                         attorney fees
                                                                                                                                                                                                                            Applicable reserve accounted for by 
   64                     Competentia US                                                        2017044350      $326,107.85                                                                                         $0.00
                                                                                                                                                                                                                            adjacent reserve for lienholder
                                                                                                                                                                                         $76,776.06 + 
                            Consolidated 
                                                                                                                                                                                   $7,768.22 monthly 
   65                         Electrical                                                        2017051655        $6,175.21       836               $6,175.21         305                                      $6,175.21
                                                                                                                                                                                    rental + $2,412.34 
                            Distributors
                                                                                                                                                                                                  fees
                             D&C Fence 
   66                                                                                           2017043076       $76,776.06                                                                                  $76,776.06
                              Company

                                                                                                                                                                                        $174,404.95 + 
   67                    Dallas Fastner, Inc.                                                   2017033182      $174,404.95       855             $174,404.95         347                                   $174,404.95
                                                                                                                                                                                   interest & atty fees

                          Dawkins On‐Site 
   68                                                                                           2017012434     $4,592,824.65                                                                               $4,592,824.65
                           Concrete, LLC

                         Doggett Equipment                                                                                                                                         $136,777.06 + atty                       Reserve amount discounted for 
   69                                                                                           20170438468     $132,962.38       675             $132,962.38       321, 323                                $107,447.38
                           Services, Ltd.                                                                                                                                                       fees                        applicable subcontractor reserves


   70                                           JMElectric Company                              2017046169       $25,515.00                                       99, 100, 141             $25,515.00        $25,515.00 


   71                    Eaton Corporation                                                      2017014592     $2,379,348.93                                      294, 295, 296         $6,083,139.54      $6,083,139.54 


                                                                                                                                                                                                                           Partial release of lien; applicable reserve 
   72                    Eaton Corporation                                                      2017022703     ($126,473.82)                                                                                        $0.00  accounted for by adjacent reserve for 
                                                                                                                                                                                                                           lienholder

                                                                                                                                                                                                                            Applicable reserve accounted for by 
   73                    Eaton Corporation                                                      2017019702     $2,767,851.62                                                                                        $0.00
                                                                                                                                                                                                                            adjacent reserve for lienholder

                                                                                                                                                                                                                            Applicable reserve accounted for by 
   74                    Eaton Corporation                                                      2017025193      $113,206.74                                                                                         $0.00
                                                                                                                                                                                                                            adjacent reserve for lienholder

                                                                                                                                                                                                                            Applicable reserve accounted for by 
   75                    Eaton Corporation                                                      2017024941     $1,163,807.40                                                                                        $0.00
                                                                                                                                                                                                                            adjacent reserve for lienholder

                                                                                                                                                                                                                            Applicable reserve accounted for by 
   76                    Eaton Corporation                                                      2017033053      $114,826.70                                                                                         $0.00
                                                                                                                                                                                                                            adjacent reserve for lienholder




                                                                                                                      4
                                                                  Case 17-12307-BLS               Doc 2115            Filed 12/11/18             Page 102 of 110

                                                                                                                                                                                      Lien 
                                                                                                                                                                  Lien 
Debtors'      Level 1        Level 2             Level 3             Level 4      Level 5    Recording    Recorded         546 Notice    546 Notice                              Identification       Reserve
                                                                                                                                                             Identification                                                              Notes
  Ref.      Contractor     Contractor          Contractor          Contractor   Contractor      No.        Amount          Docket No.     Amount                                   Statement          Amount
                                                                                                                                                             Statement No.
                                                                                                                                                                                    Amount
                                                                                                                                                                                                                        Applicable reserve accounted for by 
   77                    Eaton Corporation                                                   2017033055     $315,871.83                                                                                         $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   78                    Eaton Corporation                                                   2017033054     $413,220.93                                                                                         $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   79                    Eaton Corporation                                                   2017033052     $370,235.13                                                                                         $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   80                    Eaton Corporation                                                   2017040464      $91,846.00                                                                                         $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder
                                                                                                                                                                                        $27,838.75 
                            Engineered                                                                                                                                                   (secured)
   81                      Construction                                                      2017047809      $27,838.75       644              $27,838.75          91                    $1,953.45       $27,838.75
                            Specialists                                                                                                                                                (unsecured)
                                                                                                                                                                                  $29,792.20 total
                                                                                                                                                                               $15,455,692.33 with 
                                                                                                                                                                                                                        Reserve amount discounted for 
   82                       Fagioli Inc.                                                     2017014713   $12,553,288.28      263          $12,553,288.28         349            attorney fees and    $11,983,214.88
                                                                                                                                                                                                                        applicable subcontractor reserves
                                                                                                                                                                                           interest
                                                                                                                                                                                                                        Applicable reserve accounted for by 
   83                       Fagioli Inc.                                                     2017019779   $13,047,277.82                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   84                       Fagioli Inc.                                                     2017020266   $14,494,490.08                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   85                       Fagioli Inc.                                                     2017025180   $14,633,578.41                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   86                       Fagioli Inc.                                                     2017031083   $13,928,475.55                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   87                       Fagioli Inc.                                                     2017037485   $11,627,349.75                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   88                       Fagioli Inc.                                                     2017039288   $11,739,647.35                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
   89                       Fagioli Inc.                                                     2017041615   $12,553,288.28                                                                                        $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder


   90                                          Ahern Rentals                                 2017052364       $8,463.62                                                                                         $0.00


                                             Mirage Industrial 
   91                                                                                        2017014670      $10,476.25                                                                                         $0.00
                                                  Group

                                             Mirage Industrial 
   92                                                                                        2017019708       $5,882.51                                                                                         $0.00
                                                  Group

                                             Momentum Rental                                                                                                                       $59,648.78 (not 
   93                                                                                        2017018818     $106,450.75                                           360                                    $75,007.40
                                                & Sales                                                                                                                                  secured)


   94                                         RPS Composites                                 2017030042      $15,497.20                                                                                         $0.00


                                               TNT Crane &                                                                                                                                                              Applicable reserve accounted for by 
   95                                                                                        2017014628     $413,495.58                                                                                         $0.00
                                               Rigging, Inc.                                                                                                                                                            adjacent reserve for lienholder




                                                                                                                  5
                                                                       Case 17-12307-BLS                  Doc 2115            Filed 12/11/18                     Page 103 of 110

                                                                                                                                                                                                      Lien 
                                                                                                                                                                                    Lien 
Debtors'      Level 1         Level 2                Level 3              Level 4         Level 5    Recording    Recorded          546 Notice         546 Notice                                Identification    Reserve
                                                                                                                                                                               Identification                                                          Notes
  Ref.      Contractor      Contractor             Contractor           Contractor      Contractor      No.        Amount           Docket No.          Amount                                     Statement       Amount
                                                                                                                                                                               Statement No.
                                                                                                                                                                                                    Amount
                                                   TNT Crane &                                                                                                                                                                        Applicable reserve accounted for by 
   96                                                                                                2017043011     $426,088.40                                                                                              $0.00
                                                   Rigging, Inc.                                                                                                                                                                      adjacent reserve for lienholder

                                                   TNT Crane & 
   97                                                                                                2017047627     $495,066.28        182                    $610,583.00                                            $495,066.00
                                                   Rigging, Inc.
                                                                                                                                                      $5,198,819.71 gross 
                          Fluor Enterprises, 
   98                                                                                                2017049363    $4,984,351.17       313            (including as Level 1                                         $4,984,351.17 
                                 Inc.
                                                                                                                                                               Contractor)

   99                      G.P. Transport                                                            2017029147     $145,994.46        352                    $145,994.46                                            $145,994.46


                         Garrett Mechanical, 
  100                                                                                                2017030155     $583,369.00        179                    $583,369.00                                            $583,369.00
                                 Inc.
                         GMAN Construction, 
  101                                                                                                                                                                                                                        $0.00 No lien filed
                               LLC

  102                                             Ahern Rentals                                      2017005509      $35,794.91                                                                                       $35,794.91

                                                Commercial Metals 
                                                 Company d/b/a 
  103                                                                                                2017001204     $128,053.27                                                                                      $128,053.27
                                                CMC Construction 
                                                   Company

                           Howell Crane & 
  104                                                                                                2017042936     $154,272.50                                                                                      $154,272.50
                            Rigging, Inc.

                                                                                                                                                                                                                                      Reserve amount discounted for 
  105                         IMS/TCI                                                                2016052162   $52,943,351.12       521                $52,943,351.12                                           $34,120,099.24
                                                                                                                                                                                                                                      applicable subcontractor reserves

                                                                                                                                                                                                                                      Applicable reserve accounted for by 
  106                         IMS/TCI                                                                2016053642   $52,943,351.12                                                                                             $0.00
                                                                                                                                                                                                                                      adjacent reserve for lienholder

                                                                                                                                       397                    $112,529.15
  107                                             AC Plastiques                                      2017001317     $142,529.15                                                                                      $112,529.15
                                                                                                                                       965                    $112,529.15 


  108                                           Ahern Rentals, Inc.                                  2017003067     $139,205.49                                                                                      $139,205.49


                                                                                                                                                                                                                                      Applicable reserve accounted for by 
  109                                           Arc Energy Services                                  2016052174    $1,866,305.68                                                                                             $0.00
                                                                                                                                                                                                                                      adjacent reserve for lienholder


  110                                           Arc Energy Services                                  2017009787    $3,689,686.97     283, 852               $3,689,686.98                                           $3,689,686.97

                                                                                                                                                     $2,092,522.25 under 
                                                Berry Contracting, 
  111                                                                                                2017039899    $2,092,522.25       169        IMS/TCI ($23,552,118.31                                           $2,092,522.25
                                                L.P. d/b/a Bay, Ltd.
                                                                                                                                                                    gross)
                                                 BEN Holdings dba                                                                                                                                                                     Applicable reserve accounted for by 
  112                                                                                                2016042851     $389,217.25                                                                                              $0.00 
                                                Express Metal Work                                                                                                                                                                    adjacent reserve for lienholder

                                                 BEN Holdings dba 
  113                                                                                                2016044288    $1,725,386.81       880                  $1,725,386.81                                           $1,725,386.81
                                                Express Metal Work

                                                                                                                                                                                                                                      Reserve amount discounted for 
  114                                              Welco Steel                                       2016042896     $991,169.56                                                                                      $937,544.34
                                                                                                                                                                                                                                      applicable subcontractor reserves


  115                                                                  United Rentals                2017001291      $53,625.22                                                                                       $53,625.22




                                                                                                                          6
                                                                          Case 17-12307-BLS               Doc 2115            Filed 12/11/18                 Page 104 of 110

                                                                                                                                                                                                 Lien 
                                                                                                                                                                               Lien 
Debtors'      Level 1          Level 2                  Level 3              Level 4      Level 5    Recording    Recorded          546 Notice     546 Notice                               Identification      Reserve
                                                                                                                                                                          Identification                                                           Notes
  Ref.      Contractor       Contractor               Contractor           Contractor   Contractor      No.        Amount           Docket No.      Amount                                    Statement         Amount
                                                                                                                                                                          Statement No.
                                                                                                                                                                                               Amount
                                                   Century Elevators,                                                                                                                                                             Applicable reserve accounted for by 
  116                                                                                                2017008596      $42,851.18                                                                                           $0.00
                                                         Inc.                                                                                                                                                                     adjacent reserve for lienholder

                                                   Century Elevators, 
  117                                                                                                2017009460      $42,851.18                                                                                    $42,851.18
                                                         Inc.


  118                                                Herc Rentals                                    2017008966      $99,810.95                                                                                    $99,810.95 


                                                  Hoisting Wire Rope 
  119                                                                                                2016050308     $115,918.89        589               $115,918.89                                              $115,918.89
                                                      and Sliding

                                                    MC Welding & 
  120                                                                                                2017008398      $84,169.00                                                                                    $84,169.00
                                                    Fabricating Inc.


  121                                               MSI Supply Inc.                                  2017000379     $121,153.63                                                                                   $121,153.63

                                                                                                                                                  $9,404,313.03 gross 
                                                   Orbital Insulation 
  122                                                                                                2017042922    $7,944,822.90       795            (including under                                           $7,944,822.90
                                                         Corp.
                                                                                                                                                             Chemtex)
                                                   Orbital Insulation                                                                                                                                                             Applicable reserve accounted for by 
  123                                                                                                2017043188    $7,944,822.90                                                                                          $0.00
                                                         Corp.                                                                                                                                                                    adjacent reserve for lienholder

                                                   Penn Tool Sales & 
  124                                                                                                2016052165     $979,432.81                                                                                   $979,432.81
                                                     Service, Inc.


  125                                                Red‐D‐Arc Inc                                   2017001208     $367,961.76                                                                                  $367,961.76


  126                                                Red‐D‐Arc Inc                                   2017009833     $118,854.89                                                                                  $118,854.89

                                                     Satterfield & 
  127                                                  Pontikes                                      2016052355      $34,600.00                                                                                    $34,600.00
                                                   Construction, Inc.

  128                                             Sunbelt Rentals, Inc.                              2017030231     $145,107.94                                                                                   $145,107.94


  129                                               United Rentals                                   2017010051      $18,067.70                                                                                    $18,067.70


                                                                                                                                                                                                                                  Reserve amount discounted for 
  130                       Italveco S.R.L.                                                          2018004830     $385,397.32        954               $385,397.32                                              $359,749.88 
                                                                                                                                                                                                                                  applicable subcontractor reserves
                                                  Wholesale Electric 
  131                                             Supply Company of                                  2017052092      $25,647.44                                                                                    $25,647.44 
                                                    Houston, Inc.
                         Jacobs Field Services 
  132                                                                                                2018007164     $156,767.41        978               $156,767.41           117               $156,767.41      $156,767.41
                          North America Inc.

                                                                                                                                                                                                                                  Reserve amount discounted for 
  133                         Lemartec                                                               2017017223    $3,437,321.41       897             $5,440,484.77                                             $1,294,836.64 
                                                                                                                                                                                                                                  applicable subcontractor reserves

                                                                                                                                                                                                                                  Applicable reserve accounted for by 
  134                         Lemartec                                                               2017020233    $4,994,523.43                                                                                          $0.00
                                                                                                                                                                                                                                  adjacent reserve for lienholder

                                                                                                                                                                                                                                  Applicable reserve accounted for by 
  135                         Lemartec                                                               2017024581    $5,067,496.25                                                                                          $0.00
                                                                                                                                                                                                                                  adjacent reserve for lienholder




                                                                                                                          7
                                                            Case 17-12307-BLS                                Doc 2115            Filed 12/11/18                   Page 105 of 110

                                                                                                                                                                                                      Lien 
                                                                                                                                                                                    Lien 
Debtors'      Level 1      Level 2        Level 3                Level 4                Level 5         Recording    Recorded         546 Notice         546 Notice                              Identification    Reserve
                                                                                                                                                                               Identification                                                         Notes
  Ref.      Contractor   Contractor     Contractor             Contractor             Contractor           No.        Amount          Docket No.          Amount                                   Statement       Amount
                                                                                                                                                                               Statement No.
                                                                                                                                                                                                    Amount
                                                                                                                                                                                                                                     Applicable reserve accounted for by 
  136                     Lemartec                                                                      2017030329    $5,620,752.81                                                                                          $0.00
                                                                                                                                                                                                                                     adjacent reserve for lienholder

                                      Apache Industrial 
  137                                                                                                   2017025317      $79,972.09                                                                                    $79,972.09
                                        Painting, Inc.
                                                                                                                                                         $180,582.05 under 
                                      Apache Industrial 
  138                                                                                                   2017035207     $130,582.05       178        Lemartec ($1,815,441.41                                          $130,582.05
                                        Painting, Inc.
                                                                                                                                                                      gross)
                                      Atlantic Doors & 
  139                                                                                                   2017019250     $121,916.00       281                   $121,916.00                                           $121,916.00
                                       Hardware, Inc.
                                       Carter Douglas 
  140                                                                                                                                                                                                                        $0.00 No lien filed
                                        Company LLC
                                                              Custom Home 
  141                                                                                                   2017010062     $144,921.15                                                                                   $144,921.15
                                                               Designs, Inc.

                                                              Custom Home 
  142                                                                                                   2017015300       $1,576.00                                                                                     $1,576.00
                                                               Designs, Inc.

                                                              Custom Home 
  143                                                                                                   2017015301     $117,966.60                                                                                   $117,966.60
                                                               Designs, Inc.

                                                              Custom Home 
  144                                                                                                   2017030453      $12,000.00                                                                                    $12,000.00
                                                               Designs, Inc.

                                                              Custom Home 
  145                                                                                                   2017030454       $3,060.00                                                                                     $3,060.00
                                                               Designs, Inc.

                                                              Custom Home 
  146                                                                                                   2017030455      $55,652.50                                                                                    $55,652.50
                                                               Designs, Inc.

                                                              Custom Home 
  147                                                                                                   2017030456      $84,600.00                                                                                    $84,600.00
                                                               Designs, Inc.

                                                              Custom Home                                                                                                                                                            Reserve amount discounted for 
  148                                                                                                   2017030457     $119,065.00                                                                                   $113,369.14
                                                               Designs, Inc.                                                                                                                                                         applicable subcontractor reserves

                                                                                    Action Gypsum 
  149                                                                                                   2017014542       $5,695.86                                                                                     $5,695.86 
                                                                                        Supply

                                                           LDE Energy Services,                                                                                                                                                      Reserve amount discounted for 
  150                                                                                                   2017010050     $197,110.97                                                                                    $56,885.87
                                                                   LLC                                                                                                                                                               applicable subcontractor reserves

                                                                                   Commercial Metals 
                                                                                    Company d/b/a 
  151                                                                                                   2017029952      $83,959.14                                                                                    $83,959.14
                                                                                   CMC Construction 
                                                                                      Company

                                                                                   Commercial Metals 
                                                                                    Company d/b/a 
  152                                                                                                   2017052071      $29,706.90                                                                                    $29,706.90
                                                                                   CMC Construction 
                                                                                      Company

                                                                                   Commercial Metals 
                                                                                    Company d/b/a 
  153                                                                                                   2018006866      $26,559.06                                                                                    $26,559.06
                                                                                   CMC Construction 
                                                                                      Company




                                                                                                                             8
                                                                 Case 17-12307-BLS                    Doc 2115            Filed 12/11/18              Page 106 of 110

                                                                                                                                                                                         Lien 
                                                                                                                                                                       Lien 
Debtors'      Level 1      Level 2             Level 3               Level 4          Level 5    Recording    Recorded          546 Notice    546 Notice                            Identification      Reserve
                                                                                                                                                                  Identification                                                           Notes
  Ref.      Contractor   Contractor          Contractor            Contractor       Contractor      No.        Amount           Docket No.     Amount                                 Statement         Amount
                                                                                                                                                                  Statement No.
                                                                                                                                                                                       Amount

  154                                    Evans Interiors, Inc.                                   2017021194      $19,400.00                                                                                $19,400.00


                                              Ferguson 
  155                                                                                            2017019548      $12,994.78                                            307                $11,938.73       $12,994.78
                                             Enterprises
                                         LDE Energy Services, 
  156                                                                                                                                                                                                             $0.00 No lien filed
                                                 LLC

  157                                                             Ahern Rentals                  2017013375        $6,676.86                                                                                 $6,676.86 


                                             Mechanical                                                                                                                                                                   Reserve amount discounted for 
  158                                                                                            2017026037    $2,293,351.00       465           $2,592,446.09                                           $1,336,414.03
                                             Innovation                                                                                                                                                                   applicable subcontractor reserves

                                             Mechanical                                                                                                                                                                   Applicable reserve accounted for by 
  159                                                                                            2017026036     $236,115.09                                                                                       $0.00
                                             Innovation                                                                                                                                                                   adjacent reserve for lienholder


  160                                                             Ahern Rentals                  2017025264      $46,226.37                                                                                $46,226.37


  161                                                               Duct‐Mex                                                       466             $632,761.96                                            $632,761.96 


  162                                                            MBA Construction                2017026044     $169,240.00        515             $169,240.00                                            $169,240.00


                                                                 Mechanical Reps 
  163                                                                                            2017025077     $407,803.73                                                                               $407,803.73
                                                                      Inc.

                                         Texas First Rentals 
  164                                                                                            2017025017      $32,840.96                                                                                $32,840.96
                                                LLC

                                            TNT Crane & 
  165                                                                                            2017014633     $115,517.08                                                                               $115,517.08
                                             Rigging, Inc


  166                                           Trane                                            2017021667     $297,350.00                                                                               $297,350.00


                                                                                                                                                                                                                          $84,400.45 of total amount claimed is 
                                                                                                                                                                                                                          asserted on account of work allegedly 
  167                    Lexicon, Inc.                                                           2017009960    $5,657,433.63     172, 882       $13,536,697.34                                          $13,536,697.34 
                                                                                                                                                                                                                          performed on the desalination plant 
                                                                                                                                                                                                                          owned by M&G Waters.


                                                                                                                                                                                                                          Applicable reserve accounted for by 
  168                    Lexicon, Inc.                                                           2017009961    $5,494,941.56                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  169                    Lexicon, Inc.                                                           2017016269    $6,701,813.20                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  170                    Lexicon, Inc.                                                           2017016270    $4,941,915.92                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  171                    Lexicon, Inc.                                                           2017019159    $7,943,683.80                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  172                    Lexicon, Inc.                                                           2017019154    $4,965,560.28                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder




                                                                                                                      9
                                                                    Case 17-12307-BLS               Doc 2115             Filed 12/11/18             Page 107 of 110

                                                                                                                                                                                       Lien 
                                                                                                                                                                     Lien 
Debtors'      Level 1         Level 2              Level 3             Level 4      Level 5    Recording    Recorded          546 Notice    546 Notice                            Identification      Reserve
                                                                                                                                                                Identification                                                           Notes
  Ref.      Contractor      Contractor           Contractor          Contractor   Contractor      No.        Amount           Docket No.     Amount                                 Statement         Amount
                                                                                                                                                                Statement No.
                                                                                                                                                                                     Amount
                                                                                                                                                                                                                        Applicable reserve accounted for by 
  173                       Lexicon, Inc.                                                      2017025127    $8,661,399.84                                                                                      $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
  174                       Lexicon, Inc.                                                      2017025124    $4,801,710.78                                                                                      $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
  175                       Lexicon, Inc.                                                      2017029355    $8,734,986.56                                                                                      $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
  176                       Lexicon, Inc.                                                      2018004540    $8,734,986.56                                                                                      $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder
                          Lord Construction 
  177                                                                                                                                                                                                           $0.00 No lien filed
                            Services, LLC
                                               Mirage Industrial 
  178                                                                                          2017014668      $15,520.00                                                                                $15,520.00
                                                    Group
  179                       Lord Electric                                                                                                                                                                       $0.00 No lien filed
                                               Graybar Electric 
  180                                                                                          2017000948      $51,414.27                                                                                $51,414.27 
                                                Company, Inc.


  181                    Mand Imballaggi SRL                                                                                                                                                                    $0.00 No lien filed


                                                CBS Rental and 
  182                                                                                          2017039402      $48,972.40                                                                                $48,972.40
                                                    Supply

                                                CBS Rental and 
  183                                                                                          2017043322      $37,816.84                                                                                $37,816.84
                                                    Supply

                                                   Rabalais 
  184                                                                                          2017038828     $183,484.07                                            300               $487,930.01      $487,930.01 
                                               Constructors, LLC

                                                                                                                                                                                                                      An unliquidated portion of the total 
                                                                                                                                                                                                                      amount claimed is asserted on account 
  185                        MEITEC INC                                                        2017041573    $1,253,852.53     505, 973        $1,492,108.30                                           $1,492,108.30  of work allegedly performed on the 
                                                                                                                                                                                                                      desalination plant owned by M&G 
                                                                                                                                                                                                                      Waters.

                                                                                                                                                                                                                        Applicable reserve accounted for by 
  186                        MEITEC INC                                                        2017046924    $1,492,108.30                                                                                      $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                                                                                                                                                                                                                        Applicable reserve accounted for by 
  187                        MEITEC INC                                                        2018006997    $1,492,108.30                                                                                      $0.00
                                                                                                                                                                                                                        adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                             Applicable reserve accounted for by 
  188                                                                                          2017014669    $1,409,651.01     540, 981        $5,015,113.53                                                    $0.00
                               Group                                                                                                                                                                                    adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                             Applicable reserve accounted for by 
  189                                                                                          2017019707    $1,236,936.65                                                                                      $0.00
                               Group                                                                                                                                                                                    adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                             Applicable reserve accounted for by 
  190                                                                                          2017024979     $848,002.41                                                                                       $0.00
                               Group                                                                                                                                                                                    adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                             Applicable reserve accounted for by 
  191                                                                                          2017028977     $228,175.71                                                                                       $0.00
                               Group                                                                                                                                                                                    adjacent reserve for lienholder




                                                                                                                    10
                                                                      Case 17-12307-BLS               Doc 2115            Filed 12/11/18                   Page 108 of 110

                                                                                                                                                                                               Lien 
                                                                                                                                                                             Lien 
Debtors'      Level 1         Level 2                Level 3             Level 4      Level 5    Recording    Recorded         546 Notice        546 Notice                               Identification    Reserve
                                                                                                                                                                        Identification                                                          Notes
  Ref.      Contractor      Contractor             Contractor          Contractor   Contractor      No.        Amount          Docket No.         Amount                                    Statement       Amount
                                                                                                                                                                        Statement No.
                                                                                                                                                                                             Amount

                                                                                                                                                                                                                               $409,730.29 of total amount claimed is 
                          Mirage Industrial                                                                                                                                                                                    asserted on account of work allegedly 
  192                                                                                            2018007199    $5,015,113.43                                                                                 $5,015,113.43
                               Group                                                                                                                                                                                           performed on the desalination plant 
                                                                                                                                                                                                                               owned by M&G Waters.


                         MMR Constructors,                                                                                                                                                                                     Applicable reserve accounted for by 
  193                                                                                            2017043464   $15,779,013.39                                                                                          $0.00
                              Inc.                                                                                                                                                                                             adjacent reserve for lienholder

                         MMR Constructors,                                                                                                                                                                                     Reserve amount discounted for 
  194                                                                                            2018000959   $16,277,379.56      979               $16,277,379.56                                          $14,992,814.16
                              Inc.                                                                                                                                                                                             applicable subcontractor reserves


  195                                             Ahern Rentals                                  2017052420      $78,936.69                                                                                    $78,936.69


                                                 Apache Industrial                                                                                                                                                             Applicable reserve accounted for by 
  196                                                                                            2017035303     $365,492.38                                                                                           $0.00 
                                                   Painting, Inc.                                                                                                                                                              adjacent reserve for lienholder

                                                 Apache Industrial                                                                           $99,960.00 under MMR 
  197                                                                                            2017046807    ($265,532.38)      178                                                                          $99,960.00 Partial release of lien
                                                   Painting, Inc.                                                                              ($1,815,441.41 gross)

                                                 Graybar Electric 
  198                                                                                            2017047835     $145,108.28                                                                                   $145,108.28
                                                  Company, Inc.
                                                Montcalm USA, Inc.                                                                              $2,131,622.33 gross 
                                                                                                                                                                                                                               Applicable reserve accounted for by 
  199                                               dba Adler                                    2017049633     $419,445.28       499               (including under                                                  $0.00
                                                                                                                                                                                                                               adjacent reserve for lienholder
                                                   Scaffolding                                                                                             Chemtex)
                                                Montcalm USA, Inc. 
  200                                               dba Adler                                    2017052037     $960,560.43                                                                                   $960,560.43
                                                   Scaffolding
                         Montcalm USA, Inc.                                                                                                      $2,131,622.33 gross 
  201                     dba Adler North                                                        2017041115     $201,876.35     476, 499      (including under MMR                                           $1,171,061.90
                             America                                                                                                                   Constructors)
                         Montcalm USA, Inc. 
                                                                                                                                                                                                                               Applicable reserve accounted for by 
  202                     dba Adler North                                                        2017048791    $1,133,113.97                                                                                          $0.00
                                                                                                                                                                                                                               adjacent reserve for lienholder
                             America
                         Montcalm USA, Inc. 
                                                                                                                                                                                                                               Applicable reserve accounted for by 
  203                     dba Adler North                                                        2017050999    $1,171,061.90                                                                                          $0.00
                                                                                                                                                                                                                               adjacent reserve for lienholder
                             America

  204                     MSI Supply, Inc.                                                       2017029823      $20,854.48       180                    $20,854.48                                            $20,854.48

                           N&A Project 
  205                    Management USA,                                                         2017041158      $10,000.00       477                  $417,070.19                                            $417,070.19
                               Inc.
                           N&A Project 
                                                                                                                                                                                                                               Applicable reserve accounted for by 
  206                    Management USA,                                                         2017041114      $38,814.72                                                                                           $0.00
                                                                                                                                                                                                                               adjacent reserve for lienholder
                               Inc.
                           N&A Project 
                                                                                                                                                                                                                               Applicable reserve accounted for by 
  207                    Management USA,                                                         2017049348     $232,070.19                                                                                           $0.00
                                                                                                                                                                                                                               adjacent reserve for lienholder
                               Inc.
                           N&A Project 
                                                                                                                                                                                                                               Applicable reserve accounted for by 
  208                    Management USA,                                                         2017049349     $185,000.00                                                                                           $0.00
                                                                                                                                                                                                                               adjacent reserve for lienholder
                               Inc.
                          Orbital Insulation                                                                                                     $9,404,313.03 gross                                                           Reserve amount discounted for 
  209                                                                                            2017042922    $2,609,490.13      795                                                                        $2,593,285.41
                                Corp.                                                                                                          (including under IMS)                                                           applicable subcontractor reserves

                          Orbital Insulation                                                                                                                                                                                   Applicable reserve accounted for by 
  210                                                                                            2017043188    $2,609,490.13                                                                                          $0.00
                                Corp.                                                                                                                                                                                          adjacent reserve for lienholder




                                                                                                                     11
                                                                 Case 17-12307-BLS               Doc 2115            Filed 12/11/18                Page 109 of 110

                                                                                                                                                                                       Lien 
                                                                                                                                                                     Lien 
Debtors'      Level 1          Level 2             Level 3          Level 4      Level 5    Recording    Recorded         546 Notice     546 Notice                               Identification     Reserve
                                                                                                                                                                Identification                                                          Notes
  Ref.      Contractor       Contractor          Contractor       Contractor   Contractor      No.        Amount          Docket No.      Amount                                    Statement        Amount
                                                                                                                                                                Statement No.
                                                                                                                                                                                     Amount

  211                                            Ahern Rentals                              2017052455      $16,204.72                                                                                  $16,204.72

                          Palacios Marine & 
  212                    Industrial Coatings,                                               2017016003     $941,970.20                                                                                 $941,970.20
                                 Inc.
                               Pipeline 
  213                     Construction and                                                  2017051739     $133,739.00       921               $133,739.00           306               $133,739.00     $133,739.00
                            Maintenance
                         Piping Technology &                                                                                                                                                                           Applicable reserve accounted for by 
  214                                                                                       2017013824      $23,457.76       975                 $23,457.76      241, 313, 315          $23,457.76             $0.00
                            Products, Inc.                                                                                                                                                                             adjacent reserve for lienholder

                         Piping Technology & 
  215                                                                                       2017013837      $23,457.76                                                                                  $23,457.76
                            Products, Inc.


  216                        Repcon, Inc.                                                   2017046592     $261,593.34       181               $261,593.34                                             $261,593.34


  217                       SafeRack LLC                                                    2017014645     $121,607.88                                                                                 $121,607.88


                         Stream Construction 
  218                                                                                       2017042697      $19,063.00       700                 $27,120.30                                             $27,120.30 
                                 Co.

                         Stream Construction                                                                                                                                                                           Applicable reserve accounted for by 
  219                                                                                       2017054157      $19,063.00                                                                                         $0.00
                                 Co.                                                                                                                                                                                   adjacent reserve for lienholder

                         Stream Construction                                                                                                                                                                           Applicable reserve accounted for by 
  220                                                                                       2017054156       $8,109.30                                                                                         $0.00
                                 Co.                                                                                                                                                                                   adjacent reserve for lienholder
                                                                                                                                        $5,300,116.33 gross
                                                                                                                                          (including Sunbelt 
  221                      Sunbelt Rentals                                                  2017046000    $1,417,356.28      912                                                                      $5,300,116.33
                                                                                                                                         Rentals dba Empire 
                                                                                                                                               Scaffold, LLC)
                                                                                                                                        $5,300,116.33 gross
                         Sunbelt Rentals dba                                                                                                                                                                           Applicable reserve accounted for by 
  222                                                                                       2018001772    $1,352,147.26      912          (including Sunbelt                                                   $0.00
                         Empire Scaffold, LLC                                                                                                                                                                          adjacent reserve for lienholder
                                                                                                                                                    Rentals)
                         Sunbelt Rentals dba                                                                                                                                                                           Applicable reserve accounted for by 
  223                                                                                       2018001771    $2,530,612.79                                                                                        $0.00
                         Empire Scaffold, LLC                                                                                                                                                                          adjacent reserve for lienholder

                            Thyssenkrupp                                                                                                                                                                               Applicable reserve accounted for by 
  224                                                                                       2018000796      $41,040.00                                                                                         $0.00
                         Elevator Corporation                                                                                                                                                                          adjacent reserve for lienholder

                            Thyssenkrupp 
  225                                                                                       2018004280     $227,240.00                                                                                 $227,240.00
                         Elevator Corporation

                           Tolunay‐Wong 
  226                                                                                       2017025431     $237,935.00       919               $237,935.00         128, 289            $237,935.00     $237,935.00
                           Engineers, Inc.
                         Trinity Steel Works, 
  227                                                                                                                                                                                                          $0.00 No lien filed
                                  LLC

  228                                            Ahern Rentals                              2017011552      $13,265.89                                                                                  $13,265.89 

                          TSGC, Inc., d/b/a 
                             Industrial 
  229                                                                                       2017014470     $335,814.39       733               $298,815.90                                             $335,814.39
                           Fabricators of 
                           Corpus Christi
                                                                                                                                                                                                                       Applicable reserve accounted for by 
  230                    Tyco SimplexGrinnell                                               2017026884    $2,211,685.20      926             $3,260,797.58                                                     $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder




                                                                                                                12
                                                             Case 17-12307-BLS               Doc 2115              Filed 12/11/18             Page 110 of 110

                                                                                                                                                                                 Lien 
                                                                                                                                                               Lien 
Debtors'      Level 1          Level 2            Level 3       Level 4      Level 5    Recording     Recorded          546 Notice    546 Notice                            Identification        Reserve
                                                                                                                                                          Identification                                                              Notes
  Ref.      Contractor       Contractor         Contractor    Contractor   Contractor      No.         Amount           Docket No.     Amount                                 Statement           Amount
                                                                                                                                                          Statement No.
                                                                                                                                                                               Amount

  231                    Tyco SimplexGrinnell                                           2018001885     $3,260,797.58                                                                               $3,260,797.58


  232                     U.S. Bellows, Inc.                                            2017013839      $790,132.10        904             $790,132.10     249, 284, 285         $790,132.10         $790,132.10


                                                                                                                                                                                                                     Applicable reserve accounted for by 
  233                     U.S. Bellows, Inc.                                            2017013822      $790,132.10                                                                                         $0.00
                                                                                                                                                                                                                     adjacent reserve for lienholder


  234                       W.T. Byler Co.                                              2017047721      $300,000.00        183             $300,000.00                                               $300,000.00


                          WFS Construction                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
  235                                                                                   2016043463     $2,773,324.07                                                                                        $0.00
                           Company, LLC                                                                                                                                                                              Claim

                          WFS Construction                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
  236                                                                                   2016043461    $12,053,732.00                                                                                        $0.00
                           Company, LLC                                                                                                                                                                              Claim

                          WFS Construction                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
  237                                                                                   20106052196    $3,151,423.51                                                                                        $0.00
                           Company, LLC                                                                                                                                                                              Claim

                          WFS Construction                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
  238                                                                                   2016052195     $7,236,122.00                                                                                        $0.00
                           Company, LLC                                                                                                                                                                              Claim
                         Wholesale Electric 
  239                    Supply Company of                                              2017028729     $2,838,287.59       496           $4,107,049.22         325             $4,320,444.94       $4,320,444.94 
                           Houston, Inc.
                         Wholesale Electric 
                                                                                                                                                                                                                     Applicable reserve accounted for by 
  240                    Supply Company of                                              2017045368     $3,518,000.81                                                                                        $0.00 
                                                                                                                                                                                                                     adjacent reserve for lienholder
                           Houston, Inc.
                         Wholesale Electric 
                                                                                                                                                                                                                     Applicable reserve accounted for by 
  241                    Supply Company of                                              2017052093     $3,518,000.81                                                                                        $0.00 
                                                                                                                                                                                                                     adjacent reserve for lienholder
                           Houston, Inc.
                                                                                                                                                             SUM OF RESERVE AMOUNTS:            $230,420,660.58 
                                                                                                                                                   ADDITIONAL AGREED RESERVE AMOUNT:             $34,579,339.42 
                                                                                                                                                                 GRAND TOTAL RESERVE:           $265,000,000.00 




                                                                                                              13
